 
CREDIT AGREEMENT
 
Dated as of July 28, 2005
 
among
 
TRIMBLE NAVIGATION LIMITED,
as the Company,
 
THE SUBSIDIARY BORROWERS,
 
THE INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LENDERS,
 
THE BANK OF NOVA SCOTIA,
as Administrative Agent, Issuing Bank and Swing Line Bank,
 

THE BANK OF NEW YORK,

and

HARRIS NESBITT,
as Co-Syndication Agents,
 
and
 
BANK OF AMERICA, N.A.
and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents.
___________________________________________
 
THE BANK OF NOVA SCOTIA
and
BNY CAPITAL MARKETS, INC.
as Joint Lead Arrangers

___________________________________________
 
THE BANK OF NOVA SCOTIA,
as Sole Book Runner
 
 






Page 1

--------------------------------------------------------------------------------




ARTICLE I
 
DEFINITIONS
 
1
 
1.1
 
Certain Defined Terms
 
1
 
 
ARTICLE II
 
 
LOAN FACILITIES
 
 
26
 
2.1
Revolving Loans
26
2.2
Optional Increase in Aggregate Commitment Amount
26
2.3
Swing Line Loans
27
2.4
Rate Options for all Advances; Maximum Interest Periods
28
2.5
Prepayments
29
2.6
Reductions of Commitments
30
2.7
Method of Borrowing
30
2.8
Method of Selecting Types and Interest Periods for Advances
31
2.9
Minimum Amount of Each Advance
31
2.10
Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances
32
2.11
Default Rate
33
2.12
Method of Payment
33
2.13
Evidence of Debt
34
2.14
Telephonic Notices
35
2.15
Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and Fee
Basis; Taxes; Loan and Control Accounts
35
2.16
Notification of Advances, Interest Rates, Prepayments and Aggregate Commitment
Reductions
40
2.17
Lending Installations
40
2.18
Non-Receipt of Funds by the Administrative Agent
40
2.19
Facility Termination Date
41
2.20
Replacement of Certain Lenders
41
2.21
Subsidiary Borrowers
42
2.22
Alternate Currency Loans
42
2.23
Judgment Currency
44
2.24
 
Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations
 
45
 
 
ARTICLE III
 
 
THE LETTER OF CREDIT FACILITY
 
 
46
 
3.1
Obligation to Issue Letters of Credit
46
3.2
Transitional Provision
46
3.3
Types and Amounts
46
3.4
Conditions
47
3.5
Procedure for Issuance of Letters of Credit
47
3.6
Letter of Credit Participation
48
3.7
Reimbursement Obligation
48
3.8
Letter of Credit Fees
49
3.9
Issuing Bank Reporting Requirements
50
3.10
Indemnification; Exoneration
50
3.11
 
Cash Collateral
 
51
 
 
ARTICLE IV
 
 
CHANGE IN CIRCUMSTANCES
 
 
52
 
4.1
Yield Protection
52
4.2
Changes in Capital Adequacy Regulations
53
4.3
Availability of Types of Advances
53
4.4
Funding Indemnification
54
4.5
 
Lender Statements; Survival of Indemnity
 
54
 
 
ARTICLE V
 
 
CONDITIONS PRECEDENT
 
 
54
 
5.1
Initial Advances and Letters of Credit
54
5.2
Initial Advance to Each New Subsidiary Borrower
56
5.3
 
Each Advance and Each Letter of Credit
 
56
 
 
ARTICLE VI
 
 
REPRESENTATIONS AND WARRANTIES
 
 
57
 
6.1
Organization; Corporate Powers
57
6.2
Authorization and Validity
57
6.3
No Conflict; Government Consent
57
6.4
Financial Statements
58
6.5
Material Adverse Change
58
6.6
Taxes
58
6.7
Litigation and Contingent Obligations
58
6.8
Subsidiaries
58
6.9
ERISA
59
6.10
Accuracy of Information
59
6.11
Regulation U
59
6.12
Material Agreements
59
6.13
Compliance With Laws
60
6.14
Ownership of Properties
60
6.15
Statutory Indebtedness Restrictions
60
6.16
Environmental Matters
60
6.17
Insurance
61
6.18
Labor Matters
61
6.19
Solvency
61
6.20
Default
61
6.21
Foreign Employee Benefit Matters
61
6.22
 
Representations and Warranties of each Subsidiary Borrower
 
61
 
 
ARTICLE VII
 
 
COVENANTS
 
 
63
 
7.1
Reporting
63
7.2
Affirmative Covenants
66
7.3
Negative Covenants
69
7.4
 
Financial Covenants
 
76
 
 
ARTICLE VIII
 
 
DEFAULTS
 
 
77
 
8.1
 
Defaults
 
77
 
 
ARTICLE IX
 
 
ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
 
 
79
 
9.1
Termination of Commitments; Acceleration
79
9.2
Amendments
80
9.3
 
Preservation of Rights
 
80
 
 
ARTICLE X
 
 
GUARANTY
 
 
81
 
10.1
Guaranty
81
10.2
Waivers
81
10.3
Guaranty Absolute
81
10.4
Acceleration
82
10.5
Marshaling; Reinstatement
83
10.6
Subrogation
83
10.7
 
Termination Date
 
83
 
 
ARTICLE XI
 
 
GENERAL PROVISIONS
 
 
83
 
11.1
Survival of Representations
83
11.2
Governmental Regulation
83
11.3
Headings
83
11.4
Entire Agreement
84
11.5
Several Obligations; Benefits of this Agreement
84
11.6
Expenses; Indemnification
84
11.7
Numbers of Documents
85
11.8
Accounting
85
11.9
Severability of Provisions
85
11.10
Nonliability of Lenders
85
11.11
GOVERNING LAW
85
11.12
CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL
85
11.13
 
Other Transactions
 
87
 
 
ARTICLE XII
 
 
THE ADMINISTRATIVE AGENT
 
 
87
 
12.1
Appointment; Nature of Relationship
87
12.2
Powers
88
12.3
General Immunity
88
12.4
No Responsibility for Loans, Creditworthiness, Recitals, Etc
88
12.5
Action on Instructions of Lenders
88
12.6
Employment of Agents and Counsel
89
12.7
Reliance on Documents; Counsel
89
12.8
The Administrative Agent’s, Issuing Banks’, Alternate Currency Lenders’ and
Swing Line Bank’s Reimbursement and Indemnification
89
12.9
Rights as a Lender
90
12.10
Lender Credit Decision
90
12.11
Successor Administrative Agent
90
12.12
 
No Duties Imposed Upon Co-Syndication Agents, Co-Documentation Agents or
Arrangers
 
91
 
 
ARTICLE XIII
 
 
SETOFF; RATABLE PAYMENTS
 
 
91
 
13.1
Setoff
91
13.2
Ratable Payments
91
13.3
Application of Payments
91
13.4
 
Relations Among Lenders
 
92
 
 
ARTICLE XIV
 
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
 
92
 
14.1
Successors and Assigns
92
14.2
Participations
92
14.3
Assignments
93
14.4
Confidentiality
96
14.5
 
Dissemination of Information
 
96
 
 
ARTICLE XV
 
 
NOTICES
 
 
96
 
15.1
Giving Notice
96
15.2
Change of Address
97
15.3
 
Authority of Company
 
97
 
 
ARTICLE XVI
 
 
COUNTERPARTS
 
 
97
 
     
 
 
ANNEXES, EXHIBITS AND SCHEDULES 
 
ANNEX I
 
Loan Commitments
 
 
ANNEX II
 
Eurocurrency Payment Offices
 
       
EXHIBIT A
 
Form of Borrowing/Conversion/Continuation Notice
 
 
EXHIBIT B
 
Form of Request for Letter of Credit
 
 
EXHIBIT C
 
Form of Assignment and Acceptance Agreement
 
 
EXHIBIT D
 
Form of Officer’s Certificate
 
 
EXHIBIT E
 
Form of Compliance Certificate
 
 
EXHIBIT F
 
Form of Guaranty
 
 
EXHIBIT G
 
Form of Subordination Agreement
 
 
EXHIBIT H
 
Form of Revolving Loan Note
 
 
EXHIBIT I
 
Form of Assumption Letter
 
 
EXHIBIT J
 
Alternate Currency Addendum
 
       
SCHEDULE 1.1.1
 
Mandatory Cost Formulae
 
 
SCHEDULE 1.1.2
 
Permitted Existing Contingent Obligations
 
 
SCHEDULE 1.1.3
 
Permitted Existing Indebtedness
 
 
SCHEDULE 1.1.4
 
Permitted Existing Investments
 
 
SCHEDULE 1.1.5
 
Permitted Existing Liens
 
 
SCHEDULE 3.2
 
Transitional Letters of Credit
 
 
SCHEDULE 6.8
 
Subsidiaries
 
 



 






Page 2

--------------------------------------------------------------------------------




CREDIT AGREEMENT
 
This CREDIT AGREEMENT, dated as of July 28, 2005, is entered into by and among,
TRIMBLE NAVIGATION LIMITED, a California corporation (the “Company”), the
institutions from time to time parties hereto as Lenders, whether by execution
of this Agreement or an Assignment Agreement pursuant to Section 14.3, THE BANK
OF NOVA SCOTIA (“BNS”), in its capacity as administrative agent for itself and
the other Lenders (the “Administrative Agent”), THE BANK OF NEW YORK and HARRIS
NESBITT, each in its capacity as a co-syndication agent (collectively, the
“Co-Syndication Agents”), and BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.,
each in its capacity as a co-documentation agent (collectively, the
“Co-Documentation Agents”).
 
R E C I T A L S:
 
A. The Company has requested the Lenders to make financial accommodations to it
and the other Borrowers (as defined below) in the aggregate principal amount of
$200,000,000, the proceeds of which the Company will use for ongoing working
capital and general corporate needs of the Company and its Subsidiaries,
including acquisitions.
 
B. The Lenders are willing to extend such financial accommodations on the terms
and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the Lenders and the
Administrative Agent hereby agree as follows:
 
 
    ARTICLE I  
DEFINITIONS
 
1.1  Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business concern or all or
substantially all of the assets of any firm, corporation or division thereof,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage of voting power) of the
outstanding equity interests of another Person.
 
“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 12.11.
 
Page 3

--------------------------------------------------------------------------------


“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loan(s) made by some or all of the Lenders to the applicable Borrower of
the same Type and, in the case of Fixed Rate Advances for the same Interest
Period and in the case of Alternate Currency Loans, in the same currency.
 
“Affected Lender” is defined in Section 2.20.
 
“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person is
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
 
“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
they may be adjusted from time to time pursuant to the terms hereof. The
Aggregate Commitment shall not be greater than Two Hundred Million Dollars
($200,000,000), unless it is increased pursuant to Section 2.2.
 
“Agreed Currencies” means (a) Dollars, (b) so long as such currency remains an
Eligible Currency, Euro, Swedish Krona and New Zealand Dollars and (c) any other
Eligible Currency which the applicable Borrower requests the Administrative
Agent to include as an Agreed Currency hereunder and which is agreed to by all
of the Lenders; provided that the Administrative Agent shall promptly notify
each such Lender of each such request and each such Lender shall be deemed not
to have agreed to each such request unless and until its written consent thereto
has been received by the Administrative Agent.
 
“Agreement” means, on any date, this Credit Agreement as amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.
 
“Agreement Accounting Principles” means generally accepted accounting principles
of the United States as applied in a manner consistent with that used in
preparing the financial statements of the Company referred to in Section 6.4;
provided that for the purposes of determining compliance with the financial
covenants set forth in Section 7.4, “Agreement Accounting Principles” means
generally accepted accounting principles as in effect as of the date of this
Agreement.
 
“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to in the case of Loans in Dollars, the higher of (a) the Prime Rate
for such day and (b) the sum of (i) the Federal Funds Effective Rate for such
day and (ii) one half percent (.50%) per annum, and in the case of Loans in
other Agreed Currencies, the comparable rate for such other Agreed Currency, as
reasonably determined by the Administrative Agent.
 
“Alternate Currency” shall mean any Eligible Currency which is not an Agreed
Currency and which the applicable Borrower requests the applicable Alternate
Currency Lender to include as an Alternate Currency hereunder and which is
acceptable to the applicable Alternate Currency Lender and with respect to which
an Alternate Currency Addendum has been
executed by a Subsidiary Borrower or the Company and the applicable Alternate
Currency Lender in connection therewith.
 
 
Page 4

--------------------------------------------------------------------------------


“Alternate Currency Addendum” means an addendum substantially in the form of
Exhibit J hereto with such modifications thereto as shall be approved by the
applicable Alternate Currency Lender and the Administrative Agent.
 
“Alternate Currency Borrowing” means any borrowing consisting of a Loan made in
an Alternate Currency.
 
“Alternate Currency Commitment” means, for any Alternate Currency Lender for
each Alternate Currency, the obligation of such Alternate Currency Lender to
make Alternate Currency Loans not exceeding the Dollar Amount set forth in the
applicable Alternate Currency Addendum, as such amount may be modified from time
to time pursuant to the terms of this Agreement and the applicable Alternate
Currency Addendum.
 
“Alternate Currency Fixed Rate” means, for any Alternate Currency Fixed Rate
Loan, for any Alternate Currency Interest Period the per annum rate of interest
under and as set forth in the applicable Alternate Currency Addendum.
 
“Alternate Currency Fixed Rate Loans” means any Loan denominated in an Alternate
Currency made by the applicable Alternate Currency Lender to a Subsidiary
Borrower or the Company pursuant to Section 2.22 and an Alternate Currency
Addendum, which bears interest at the Alternate Currency Fixed Rate.
 
“Alternate Currency Floating Rate Loan” means any Loan denominated in an
Alternate Currency made by the applicable Alternate Currency Lender to a
Subsidiary Borrower or the Company pursuant to Section 2.22 and an Alternate
Currency Addendum, which bears interest at the Floating Rate.
 
“Alternate Currency Interest Period” means, with respect to any Alternate
Currency Fixed Rate Loan, the Interest Period as set forth in, or determined in
accordance with, the applicable Alternate Currency Addendum.
 
“Alternate Currency Lender” means BNS and any other Lender (or any Affiliate,
branch or agency thereof) to the extent it is party to an Alternate Currency
Addendum as the “Alternate Currency Lender” thereunder. If any agency, branch or
Affiliate of such Lender shall be a party to an Alternate Currency Addendum,
such agency, branch or Affiliate shall, to the extent of any commitment extended
and any Loans made by it, have all the rights of such Lender hereunder; provided
that such Lender shall to the exclusion of such agency, branch or Affiliate,
continue to have all the voting rights vested in it by the terms hereof.
 
“Alternate Currency Loan” means any Alternate Currency Floating Rate Loan and
any Alternate Currency Fixed Rate Loan.
 
Page 5

--------------------------------------------------------------------------------


“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.15(c)(i) determined in accordance with the provisions of Section
2.15(d)(ii).
 
“Applicable Fixed Rate Margin” means, as at any date of determination, the rate
per annum then applicable to Fixed Rate Loans determined in accordance with the
provisions of Section 2.15(d)(ii) plus (in the case of a Fixed Rate Loan of any
Lender which is lent from the Lending Installation in the United Kingdom or a
Participating Member State) the Mandatory Costs (if any).
 
“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of Section 2.15(d)(ii).
 
“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum equal to the Applicable Fixed Rate Margin for Fixed Rate Loans in
effect on such date.
 
“Approved Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in commercial loans, any other fund that invests
in commercial loans and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
 
“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars at such date, rounded up to the nearest amount of such
currency as determined by the Administrative Agent from time to time.
 
“Arrangers” means, collectively, BNS and BNY Capital Markets, Inc., in their
capacity as joint lead arrangers for the loan transaction evidenced by this
Agreement.
 
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction) to any Person other than the Company or any
of its Wholly-Owned Subsidiaries other than (a) the sale or lease of Inventory
in the ordinary course of business, (b) the sale or other disposition of any
obsolete, excess, damaged or worn-out Equipment disposed of in the ordinary
course of business, (c) the sale or liquidation of Cash Equivalents, (d)
dispositions or transfers in the nature of a license or sublicense of
intellectual property, other than licenses that are exclusive across all regions
and fields, (e) other sales, dispositions, leases, conveyances or transfers in
the ordinary course of business, consistent with past practices, (f) the
granting of Liens permitted by Section 7.3(b), (g) the surrender or waiver of
litigation rights or settlement, release or surrender of tort or other
litigation claims of any kind, and (h) any issuance of Capital Stock by a
Subsidiary to the Company or to another Subsidiary not prohibited hereunder.
 
“Assigning Lender” is defined in Section 14.3.
 
Page 6

--------------------------------------------------------------------------------


“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 14.3 in substantially the
form of Exhibit C hereto.
 
“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit I hereto pursuant to which such
Subsidiary agrees to become a Subsidiary Borrower and agrees to be bound by the
terms and conditions hereof.
 
“Authorized Officer” means any of the Chairman of the Board, the President, the
Treasurer, any Vice President or the Chief Financial Officer of the Company,
acting singly.
 
“Availability” means, at any particular time, the amount by which (a) the
Aggregate Commitment at such time exceeds (b) the Revolving Credit Obligations
outstanding at such time.
 
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or a Foreign Employee Benefit Plan) and in
respect of which the Company or any other member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
 
“BNS” is defined in the preamble.
 
“Borrower” means, as applicable, any of the Company and the Subsidiary
Borrowers, together with their respective successors and assigns; and
“Borrowers” shall mean, collectively, the Company and the Subsidiary Borrowers.
 
“Borrowing/Conversion/Continuation Notice” is defined in Section 2.8.
 
“Borrowing Date” means a date on which a Loan is made hereunder.
 
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurocurrency Rate, a day (other than
a Saturday or Sunday) on which banks are open for business in Chicago, Illinois,
New York, New York and San Francisco, California and (i) in addition, for Loans
denominated in Agreed Currencies (other than Euro), a day (other than a Saturday
or Sunday) on which dealings in Dollars and the other applicable Agreed
Currencies are carried on in the London interbank market and (ii) in addition,
for Loans denominated in Euro, a day (other than a Saturday or Sunday) on which
dealings in Euro are carried on in Brussels, Belgium interbank market and (b)
for all other purposes a day (other than a Saturday or Sunday) on which banks
are open for business in Chicago, Illinois, New York, New York and San
Francisco, California.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with Agreement Accounting Principles
excluding (a) the cost of assets acquired with Capitalized Lease Obligations,
(b) expenditures of insurance proceeds to rebuild or replace any asset after a
casualty loss and (c) leasehold improvement expenditures for which the Company
or a Subsidiary is reimbursed promptly by the lessor.
 
Page 7

--------------------------------------------------------------------------------


“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided that “Capital Stock” shall not include
any debt securities convertible into equity securities prior to such conversion.
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States and backed by
the full faith and credit of the United States government; (b) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated A- (or
better) by Standard & Poor’s Ratings Group or A3 (or better) by Moody’s
Investors Services, Inc., and which certificates of deposit and time deposits
are fully protected against currency fluctuations for any such deposits with a
term of more than ninety (90) days; (c) shares of money market, mutual or
similar funds having assets in excess of $100,000,000 and the investments of
which are limited to (i) investment grade securities (i.e., securities rated at
least Baa by Moody’s Investors Service, Inc. or at least BBB by Standard &
Poor’s Ratings Group) and (ii) commercial paper of United States and foreign
banks and bank holding companies and their subsidiaries and United States and
foreign finance, commercial industrial or utility companies which, at the time
of acquisition, are rated A-1 (or better) by Standard & Poor’s Ratings Group or
P-1 (or better) by Moody’s Investors Services, Inc. (all such institutions
being, “Qualified Institutions”); (d) commercial paper of Qualified
Institutions; provided that the maturities of such Cash Equivalents shall not
exceed three hundred sixty-five (365) days from the date of acquisition thereof
and (e) other Investments properly classified as “cash” or “cash equivalents” in
accordance with Agreement Accounting Principles and made in accordance with the
Company’s investment policy, as approved by the Company’s Board of Directors
from time to time.
 
“Change” is defined in Section 4.2.
 
“Change of Control” means an event or series of events by which:
 
(a)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act of 1934), becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act of 1934, provided that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of thirty-five
percent (35%) or more of the combined voting power of the Company’s outstanding
Capital Stock ordinarily having the right to vote at an election of directors;
or
 
Page 8

--------------------------------------------------------------------------------


(b)  during any period of 12 consecutive months, the majority of the board of
directors of the Company fails to consist of Continuing Directors.
 
“Closing Date” means the date upon which the conditions precedent set forth in
Article V have been satisfied and the initial Loans hereunder made, which date
shall be no later than August 31, 2005.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Co-Documentation Agents” is defined in the preamble and includes such Persons’
successors and assigns.
 
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
 
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans not exceeding the amount set forth on Annex I to this Agreement
opposite its name thereon under the heading “Commitment” (as such Annex I may be
revised from time to time pursuant to Section 2.2) or the signature page of the
assignment and acceptance by which it became a Lender as such amount may be
modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable assignment and acceptance.
 
“Commitment Termination Date” means July 28, 2010.
 
“Company” is defined in the preamble and includes such Person’s successors and
assigns, including a debtor-in-possession on behalf of such Person.
 
“Consolidated Net Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis (determined in accordance with Agreement
Accounting Principles), but excluding therefrom all goodwill and other
intangible assets under Agreement Accounting Principles.
 
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the portion of the obligation so guaranteed or
otherwise supported, in the case of known recurring obligations, and the maximum
reasonably anticipated liability in respect of the portion of the obligation so
guaranteed or otherwise supported assuming such Person is required to perform
thereunder, in all other cases.
Page 9

--------------------------------------------------------------------------------


 
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the date hereof or (b) was nominated for
election or elected to such board of directors with the approval of the
Continuing Directors who were members of such board at the time of such
nomination or election.
 
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.

Page 10

--------------------------------------------------------------------------------

    “Controlled Group” means the group consisting of (a) any corporation which
is a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (c) a member of the
same affiliated service group (within the meaning of Section 414(m) of the Code)
as the Company, in each case ((a), (b) or (c)) giving effect to the consummation
of the transactions contemplated by the Loan Documents.
 
“Convertible Indebtedness” means Indebtedness convertible into Capital Stock of
the Company or any of its Subsidiaries at the option of the holder thereof.
 
“Co-Syndication Agents” is defined in the preamble and includes such Persons’
successors and assigns.
 
“Default” means an event described in Article VIII.
 
“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise: (a) is required to be redeemed prior to the date
which is six months after the Facility Termination Date, (b) is redeemable at
the option of the holder of such class or series of Capital Stock at any time
prior to the date which is six months after the Facility Termination Date; or
(c) is convertible into or exchangeable or exchangeable for Capital Stock
referred to in clause (a) or (b) or Indebtedness having a scheduled maturity
prior to the date which is six months after the Facility Termination Date.
 
Page 11

--------------------------------------------------------------------------------


“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
 
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
 
“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency, if such currency is Dollars or (b) the Equivalent Amount, if such
currency is any currency other than Dollars.
 
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.
 
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(a) Net Income, plus (b) Interest Expense to the extent deducted in computing
Net Income, plus (c) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (d)
depreciation expense to the extent deducted in computing Net Income, plus
(e) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets to the extent deducted in computing Net
Income, plus (f) other non-recurring non-cash charges to the extent deducted in
computing Net Income, plus (g) non-cash expenses in connection with stock
options granted to employees or directors, minus (h) other non-recurring cash or
non-cash credits to the extent added in computing Net Income.
 
“Eligible Currency” means any currency other than Dollars with respect to which
the Administrative Agent or the applicable Borrower has given notice in
accordance with Section 2.22 and that is readily available, freely traded, in
which deposits are customarily offered to banks in the London interbank market
(or other market where the Administrative Agent’s or Alternate Currency
Lender’s, as applicable, foreign currency operations in respect of such currency
are then being conducted), convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which an
Equivalent Amount may be readily calculated. If, after the designation pursuant
to the terms of this Agreement of any currency as an Agreed Currency or
Alternate Currency, (a) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, or such country’s currency is,
in the determination of the Administrative Agent, no longer readily available or
freely traded or (b) in the determination of the Administrative Agent, an
Equivalent Amount for such currency is not readily calculable (each of
clause (a) and (b), a “Disqualifying Event”), then the Administrative Agent
shall promptly notify the Lenders and the Company, and such country’s currency
shall no longer be an Agreed Currency or Alternate Currency until such time as
the Disqualifying Event(s) no longer exist, but in any event within five (5)
Business Days of receipt of such notice from the Administrative Agent, the
applicable Borrowers shall repay all Loans in such currency to which the
Disqualifying Event applies or convert such Loan into Loans in Dollars or
another Agreed Currency or Alternate Currency, subject to the other terms
contained in Articles II and IV.
 
Page 12

--------------------------------------------------------------------------------


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
 
“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental, Health or Safety Requirements of Law, or (b)
damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
 
“Equipment” means all of the Company’s and its Subsidiaries’ present and future
(a) equipment, including, without limitation, machinery, manufacturing,
distribution, selling, data processing and office equipment, assembly systems,
tools, molds, dies, fixtures, appliances, furniture, furnishings, vehicles,
vessels, aircraft, aircraft engines, and trade fixtures, (b) other tangible
personal property (other than the Company’s or its Subsidiaries’ Inventory), and
(c) any and all accessions, parts and appurtenances attached to any of the
foregoing or used in connection therewith, and any substitutions therefor and
replacements, products and proceeds thereof.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetic mean of the buy and sell spot rates of
exchange of the Administrative Agent or Alternate Currency Lender, as
applicable, in the London interbank market (or other market where the
Administrative Agent’s or Alternate Currency Lender’s, as applicable, foreign
exchange operations in respect of such currency are then being conducted) for
such other currency at 11:00 a.m. (local time) two (2) Business Days prior to
the date on which such amount is to be determined, rounded up to the nearest
amount of such currency as determined by the Administrative Agent or applicable
Alternate Currency Lender from time to time; provided that if at the time of any
such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent or Alternate Currency Lender, as applicable, may use any
reasonable method it deems appropriate to determine such amount, and such
determination shall be conclusive absent manifest error.
 
Page 13

--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
 
“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
 
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Loan for any
specified Interest Period one of the following:
 
(a)  “LIBOR” means, in relation to any Eurocurrency Rate Loan, denominated in
any Agreed Currency other than Euro;
 
(i)  the applicable Screen Rate, or
 
(ii)  (if no Screen Rate is available for the currency or Interest Period of
that Loan) the rate as determined by the Administrative Agent to be the rate
offered by it to leading banks in the Relevant Interbank Market,
 
    in each case as of 11:00a.m., London time, on the Quotation Day for the
offering of deposits in the currency of that Loan and for a period comparable to
the Interest Period for that Loan;
 
(b)  “EURIBOR” means, in relation to any Eurocurrency Rate Loan in Euro,
 
(i)  the applicable Screen Rate, or
 
(ii)  (if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the Relevant Interbank Market,
 
in each case as of 11:00a.m., Brussels time, in the Quotation Day for the
offering of deposits in Euro for delivery on the first day of such Interest
Period in Same Day Funds for a period comparable to the Interest Period of the
relevant Loan; and
 
(c)  “STIBOR” means, in relation to any Eurocurrency Rate Loan in Swedish Krona,
 
(i)  the applicable Screen Rate, or
 
(ii)  (if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the Relevant Interbank Market,
 
in each case as of 11:00a.m., Stockholm time, in the Quotation Day for the
offering of deposits in Swedish Krona for delivery on the first day of such
Interest Period in Same Day Funds for a period comparable to the Interest Period
of the relevant Loan.
 
Page 14

--------------------------------------------------------------------------------


“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, any agency, branch or Affiliate of the Administrative
Agent, specified as the “Eurocurrency Payment Office” for such Agreed Currencies
in Annex II hereto or such other agency, branch, Affiliate or correspondence
bank of the Administrative Agent, as it may from time to time specify to the
applicable Borrowers and each Lender as its Eurocurrency Payment Office.
 
“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurocurrency
Base Rate applicable to such Interest Period divided by (ii) one minus the
Reserve Requirement; plus (b) the then Applicable Fixed Rate Margin, changing as
and when the Applicable Fixed Rate Margin changes.
 
“Eurocurrency Rate Loan” means a Loan made by a Lender pursuant to Section 2.1,
which bears interest at the Eurocurrency Rate.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 25, 2003, as modified and in effective immediately prior to the date
hereof, among the Company, BNS, Bank of America, N.A. (f/k/a Fleet National
Bank) and General Electric Capital Corporation, as Co-Syndication Agents, Union
Bank of California, N.A. and Wells Fargo Bank, N.A., as Co-Documentation Agents,
and the Lenders party thereto.
 
“Facility Termination Date” is defined in Section 2.19.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
 
“Fee Letter” means that certain fee letter, dated as of July 7, 2005, by and
between the Company and BNS.
 
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA to (b) Fixed Charges, in each case for the period of four fiscal
quarters ending on such date.
 
“Fixed Charges” means, with respect to the Company and its Subsidiaries on a
consolidated basis, as of any date of determination, (a) interest expenses paid
on outstanding Indebtedness for the period of four fiscal quarters ending on the
date of determination, plus (b) scheduled principal payments on Indebtedness
made during such period, plus (c) dividends paid on stock of the Company and
other Restricted Payments made by the Company during such period, plus (d)
Capital Expenditures made during such period.
 
Page 15

--------------------------------------------------------------------------------


“Fixed-Rate Advance” means an Advance which bears interest at the Eurocurrency
Rate or at a fixed Alternate Currency Rate.
 
“Fixed-Rate Loans” means, collectively, the Eurocurrency Rate Loans and
Alternate Currency Fixed Rate Loans.
 
“Floating Rate” means, for any day for any Loan, a rate per annum equal to (a)
in the case of Loans in Agreed Currencies, the Alternate Base Rate for such day,
changing when and as the Alternate Base Rate changes, plus the then Applicable
Floating Rate Margin, and (b) in the case of Alternate Currency Floating Rate
Loans, the rate specified as such in the applicable Alternate Currency Addendum.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
 
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its Subsidiaries or any members of its
Controlled Group and is not covered by ERISA pursuant to ERISA Section 4(b)(4).
 
“Foreign Pension Plan” means any employee benefit plan as described in Section
3(3) of ERISA which (a) is maintained or contributed to for the benefit of
employees of the Company, any of its Subsidiaries or any member of its
Controlled Group, (b) is not covered by ERISA pursuant to Section 4(b)(4) of
ERISA, and (c) under applicable local law, is required to be funded through a
trust or other funding vehicle.
 
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
 
“Governmental Acts” is defined in Section 3.10(a).
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
 
“Guaranteed Obligations” is defined in Section 10.1.
 
“Guarantor” means each Domestic Subsidiary of the Company that from time to time
is party to a Guaranty.
 
“Guaranty” means each of (a) that certain Guaranty (and any and all supplements
thereto) executed from time to time by each Subsidiary Borrower that is a
Domestic Subsidiary and each other Domestic Subsidiary of the Company as
required pursuant to Section 7.2(k) in favor of the Administrative Agent for the
benefit of itself and the Holders of Obligations, in substantially the form of
Exhibit F attached hereto, and (b) the guaranty by the Company of all of the
Obligations of the Subsidiary Borrowers pursuant to this Agreement and the
Alternate Currency Addenda, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.
 
Page 16

--------------------------------------------------------------------------------


“Hedging Agreements” is defined in Section 7.3(k).
 
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under any and all agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants.
 
“Holders of Obligations” means the holders of the Obligations from time to time
and shall include (a) each Lender in respect of its Loans, (b) each Issuing Bank
in respect of Reimbursement Obligations owed to it, (c) the Administrative
Agent, the Lenders and the Issuing Banks in respect of all other present and
future obligations and liabilities of the Company or any of its Subsidiaries of
every type and description arising under or in connection with this Agreement or
any other Loan Document, (d) each Indemnitee in respect of the obligations and
liabilities of the Company or any of its Subsidiaries to such Person hereunder
or under the other Loan Documents, and (e) their respective successors,
transferees and assigns.
 
“Incremental Facility” is defined in Section 2.2.
 
“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such person’s business payable on customary terms and
earn-out payments arising in connection with Permitted Acquisitions),
(c) obligations, whether or not assumed, secured by Liens on property now or
hereafter owned or acquired by such Person, (d) obligations which are evidenced
by notes, bonds, or other similar instruments, (e) Capitalized Lease
Obligations, (f) net liability in connection with Hedging Obligations,
(g) actual and contingent reimbursement obligations in respect of letters of
credit, (h) the implied debt component of synthetic leases of which such Person
is lessee or any other off-balance sheet financing arrangements (including,
without limitation, any such arrangements giving rise to any Off-Balance Sheet
Liabilities) and (i) Contingent Obligations of such Person in respect of items
of the type set forth in clauses (a) through (h); provided that the term
“Indebtedness” shall not include any (a) accrued or deferred interest or other
expenses, unless capitalized in accordance with Agreement Accounting Principles
or (b) lease properly classified as an operating lease in accordance with
Agreement Accounting Principles. The amount of any item of Indebtedness, except
for any item of Indebtedness described in clause (h), shall be the amount of any
liability in respect thereof appearing on a balance sheet properly prepared in
accordance with Agreement Accounting Principles, except that the amount of any
item of Indebtedness described in clause (i) shall be determined in accordance
with the definition of Contingent Obligations and the amount of any item of
Indebtedness described in clause (h) above shall be the “principal-equivalent”
amount of such obligation.
 
Page 17

--------------------------------------------------------------------------------


“Insignificant Subsidiary” means a Foreign Subsidiary having assets with a book
value of $10,000,000 or less.
 
“Interest Expense” means, for any period, the total interest expense of the
Company and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capitalized Leases, commitment fees and fees for
stand-by letters of credit), all as determined in conformity with Agreement
Accounting Principles.
 
“Interest Period” means (a) with respect to Alternate Currency Loans, any
Alternate Currency Interest Period and (b) with respect to a Eurocurrency Rate
Loan, a period of one (1), two (2), three (3) or six (6) months or, with the
consent of all of the Lenders, nine (9) months, commencing on a Business Day
selected by the applicable Borrower on which a Eurocurrency Rate Loan is made to
such Borrower pursuant to this Agreement. Such Interest Period described in
clause (b) above shall end on (but exclude) the day which corresponds
numerically to such date one, two, three, six or nine months thereafter;
provided that if there is no such numerically corresponding day in such next,
second, third, sixth or (if available to all Lenders) ninth succeeding month,
such Interest Period shall end on the last Business Day of such next, second,
third, sixth or (if available to all Lenders) ninth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.
 
“Inventory” shall mean any and all goods, including, without limitation, goods
in transit, wheresoever located, whether now owned or hereafter acquired by the
Company or any of its Subsidiaries, which are held for sale, rental or lease,
furnished under any contract of service or held as raw materials, work in
process or supplies, and all materials used or consumed in the business of the
Company or any of its Subsidiaries, and shall include all right, title and
interest of the Company or any of its Subsidiaries in any property the sale or
other disposition of which has given rise to Receivables and which has been
returned to or repossessed or stopped in transit by the Company or any of its
Subsidiaries.
 
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (b) any purchase by that Person of
all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, and (c) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution by that Person to any other Person, including all
Indebtedness to such Person arising from a sale of property by such Person other
than in the ordinary course of its business.
 
Page 18

--------------------------------------------------------------------------------


“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
 
“Issuing Banks” means BNS or any of its Affiliates in its separate capacity as
an issuer of Letters of Credit pursuant to Sections 3.1 and 3.2.
 
“L/C Documents” is defined in Section 3.4.
 
“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.
 
“L/C Interest” shall have the meaning ascribed to such term in Section 3.6.
 
“L/C Obligations” means, without duplication, an amount equal to the sum of (a)
the aggregate amount then available for drawing under each of the Letters of
Credit, (b) the face amount of all outstanding L/C Drafts corresponding to the
Letters of Credit, which L/C Drafts have been accepted by the applicable Issuing
Bank, (c) the aggregate outstanding amount of all Reimbursement Obligations at
such time and (d) the aggregate amount equal to the face amount of all Letters
of Credit requested by the Borrowers but not yet issued (unless the request for
an unissued Letter of Credit has been denied).
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement, and their successors and assigns.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent.
 
“Letter of Credit” means standby letters of credit to be (a) issued by the
Issuing Banks pursuant to Section 3.1 or (b) deemed issued by the Issuing Banks
pursuant to Section 3.2.
 
“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness on such date of determination to (b) EBITDA for the most recently
ended period of four fiscal quarters (including any fiscal quarters ending on
the date of determination).
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
encumbrance or security agreement of any kind or nature whatsoever (including,
without limitation, the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title retention agreement); provided that in no
event shall the lessor’s interest under any real property lease or any lease
properly classified as an operating lease in accordance with Agreement
Accounting Principles be a “Lien” for purposes of this definition.
 
“Loan(s)” means, (a) in the case of any Lender, such Lender’s portion of any
Advance made pursuant to Section 2.1, in the case of any Alternate Currency
Lender, any Alternate Currency Loan made by it pursuant to Section 2.22 and the
applicable Alternate Currency Addendum, and in the case of the Swing Line Bank,
any Swing Line Loan made by it pursuant to Section 2.3, and (b) collectively,
all Revolving Loans, Alternate Currency Loans and Swing Line Loans.
 
Page 19

--------------------------------------------------------------------------------


“Loan Account” is defined in Section 2.13(a).
 
“Loan Documents” means this Agreement, each Alternate Currency Addendum executed
hereunder, each Assumption Letter executed hereunder, the Guaranty, the
Subordination Agreement, the Fee Letter and all other documents, instruments,
notes and agreements executed in connection therewith or contemplated thereby,
as the same may be amended, restated or otherwise modified and in effect from
time to time.
 
“Loan Parties” means each of the Company, each Subsidiary Borrower and each of
the Guarantors.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1.1.
 
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (a) the financial
condition, operations, assets, business or properties of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company or any of its
Subsidiaries to perform their respective obligations under the Loan Documents,
or (c) the ability of the Lenders or the Administrative Agent to enforce the
Obligations.
 
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, or was required to be, contributed to by either the Company or
any member of the Controlled Group.
 
“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles.
 
“Non-Wholly-Owned Subsidiary” means each Subsidiary that is not a Wholly-Owned
Subsidiary.
 
“Notice of Assignment” is defined in Section 14.3(b).
 
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrowers or any of their
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, any
Arranger, any Affiliate of the Administrative Agent or any Lender, any Issuing
Bank or any Indemnitee, of any kind or nature, present or future, arising under
this Agreement, the L/C Documents, any Alternate Currency Addendum or any other
Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired. The term includes, without limitation, all interest,
charges, expenses, fees, reasonable attorneys’ fees and disbursements,
reasonable paralegals’ fees (in each case whether or not allowed), and any other
sum chargeable to the Company or any of its Subsidiaries under this Agreement or
any other Loan Document.
 
Page 20

--------------------------------------------------------------------------------


“Obligor” is defined in Section 10.1.
 
“Off-Balance Sheet Liabilities” of a Person means (i) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (ii) any liability
of such Person or any of its Subsidiaries under any sale and leaseback
transactions which do not create a liability on the consolidated balance sheet
of such Person, (iii) any liability of such Person or any of its Subsidiaries
under any financing lease or so-called “synthetic” lease transaction, or (iv)
any obligations of such Person or any of its Subsidiaries arising with respect
to any other transaction which is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries.
 
“Other Taxes” is defined in Section 2.15(e)(ii).
 
“Participants” is defined in Section 14.2(a).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“Payment Date” means the last day of each fiscal quarter of the Company, the
date on which the Aggregate Commitment shall terminate or be cancelled, and the
Facility Termination Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” is defined in Section 7.3(e).
 
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.1.2 to this
Agreement.
 
“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.
 
“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.4 to this Agreement.
 
“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.1.5 to this Agreement.
 
“Permitted Liens” means:
 
(a)  Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or (so long as foreclosure, distraint, sale
or other similar proceedings shall not have been commenced or any such
proceeding after being commenced is stayed) which are being contested in good
faith by appropriate proceedings properly instituted and diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with Agreement Accounting Principles;
 
Page 21

--------------------------------------------------------------------------------


(b)  Statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not more
than sixty (60) days past due or which thereafter can be paid without penalty or
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;
 
(c)  Liens arising with respect to zoning restrictions, easements,
encroachments, Environmental Liens, licenses, reservations, covenants,
rights-of-way, utility easements, building restrictions and other similar
charges, restrictions or encumbrances on the use of real property which do not
materially interfere with the ordinary use or occupancy of the real property
subject thereto or with the ordinary conduct of the business of the Company or
any of its Subsidiaries;
 
(d)  Liens arising in the ordinary course of business out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation;
 
(e)  Liens arising from or upon any judgment or award; provided that (i) no
Default under Section 8.1(g) has occurred or is continuing at the time of
incurrence thereof and (ii) such judgment or award is being contested in good
faith by proper appeal proceedings and only so long as execution thereon shall
be stayed;
 
(f)  Deposits to secure the performance of bids, trade contracts (other than for
Indebtedness for borrowed money), leases, statutory obligations, surety bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of the Company’s or any Subsidiary’s business;
 
(g)  Leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
and any interest or title of a lessor, licensor or under any lease or license;
and
 
(h)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods.
 
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
Page 22

--------------------------------------------------------------------------------


“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the “prime rate” of interest announced by BNS from time to
time at its New York office, changing when and as said prime rate changes.
 
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) such Lender’s Commitment at such time (as adjusted from time to
time in accordance with the provisions of this Agreement) by (b) the Aggregate
Commitment at such time (as adjusted from time to time in accordance with the
provisions of this Agreement); provided that if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means,
with respect to any Lender, the percentage obtained by dividing (i) the sum of
(A) such Lender’s Revolving Loans, plus (B) such Lender’s share of the
obligations to purchase participations in Letters of Credit and Alternate
Currency Loans, plus (C) such Lender’s share of the obligations to refund or
purchase participations in Swing Line Loans, by (ii) the sum of (A) the
aggregate outstanding amount of all Revolving Loans, plus (B) the aggregate
outstanding amount of all Letters of Credit and all Alternate Currency Loans,
plus (C) the aggregate outstanding amount of all Swing Line Loans;
provided further that for purposes of determining a Lender's Pro Rata Share of a
Revolving Loan at any time while any Lender has outstanding an Alternate
Currency Commitment, the foregoing clause (a) shall be reduced by such Lender’s
Alternate Currency Commitment, if any, and the foregoing clause (b) shall be
reduced by the aggregate Alternate Currency Commitments of all Lenders.
 
“Purchasers” is defined in Section 14.3(a).
 
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined
 
(a)  if the currency is Euro, second TARGET Day that is also a Business Day in
London before the first day of the that period; or
 
(b)  for any other currency, two business Days before the first day of that
period,
 
unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).
 
“Rate Option” means the Eurocurrency Rate, the Floating Rate or the Alternate
Currency Rate, as applicable.
 
“Receivable(s)” means and includes all of the Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, notes receivable, and all present and future rights of the Company
or its Subsidiaries, as applicable, to payment for goods sold or leased or for
services rendered (except those evidenced by instruments or chattel paper),
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.
 
Page 23

--------------------------------------------------------------------------------


“Reference Banks” means the principal office in London of BNS or such other
banks as may be appointed by the Administrative Agent in consultation with the
Company.
 
“Register” is defined in Section 14.3(c).
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reimbursement Obligation” is defined in Section 3.7.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
 
“Relevant Interbank Market” means (a) in relation to Euro, the European
interbank market, (b) in relation to Swedish Krona, the Stockholm interbank
market and (c) in relation to any other Agreed Currency, the London interbank
market.
 
“Repatriated Funds” means amounts paid by Foreign Subsidiaries to the Company or
any Domestic Subsidiary in respect of the repayment of intercompany loans,
dividends and return of capital.
 
“Replacement Lender” is defined in Section 2.20.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Benefit Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided that a failure to meet the
minimum funding standards of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
 
Page 24

--------------------------------------------------------------------------------


“Required Lenders” means Lenders hereunder whose Pro Rata Shares, in the
aggregate, are more than fifty percent (50%).
 
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, the Americans with Disabilities Act
of 1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation.
 
“Reserve Requirement” shall mean, at any time, the maximum reserve requirement,
as the prescribed by the Board of Governors of the Federal Reserve System (or
any successor) with respect to “Eurocurrency liabilities” or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurocurrency Rate Loans is determined or category of extensions
of credit or other assets which includes loans by a non-United States office of
any Lender to United States residents.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
the Company’s or such Subsidiaries’ Equity Interests other than Disqualified
Stock or in options, warrants or other rights to purchase such Equity Interests,
(b) any redemption, retirement, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of the Company or any of its Subsidiaries
now or hereafter outstanding, other than in exchange for Equity Interests other
than Disqualified Stock of the Company, and (c) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Subordinated Indebtedness.
 
“Revolving Credit Obligations” means, at any particular time, the sum of (a) the
outstanding Revolving Loans at such time plus (b) the outstanding L/C
Obligations at such time, plus (c) the outstanding principal amount of all Swing
Line Loans at such time plus (d) the outstanding Alternate Currency Loans at
such time.
 
“Revolving Loan” and “Revolving Loans” are defined in Section 2.1.
 
“Sale and Leaseback Transaction” shall mean any lease, whether an operating
lease or a Capitalized Lease, of any property (whether real or personal or
mixed), (a) which the Company or one of its Subsidiaries sold or transferred or
is to sell or transfer to any other Person, or (b) which the Company or one of
its Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.
 
Page 25

--------------------------------------------------------------------------------


“Same Day Funds” means (a) with respect to disbursements and payments in any
Agreed Currency, immediately available funds; and (b) with respect to
disbursements and payments in an Alternative Currency, same day or other funds
as may be determined by the Administrative Agent or the applicable Issuing Bank,
as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.
 
“Screen Rate” means
 
(a)  in relation to LIBOR, the British Bankers Association Interest
Settlement-Rate for the relevant currency and period;
 
(b)  in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period; and
 
(c)  in relation to STIBOR, the percentage rate per annum determined by the
Stockholm interbank market for the deposit of Swedish Kronor for the relevant
period.
 
in each case, as displayed on the appropriate page of the Reuters screen. If the
agreed page is replaced or service ceases to be available, the Administrative
Agent may specify another page or service displaying the appropriate rate after
consultation with the Company and the Lenders.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Single Employer Plan” means a “single-employer plan” as defined in Section
4001(a)(15) of ERISA which is a Benefit Plan maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.
 
“Solvent” means, when used with respect to any Person, that at the time of
determination:
 
(a)  the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
 
(b)  it is then able and expects to be able to pay its debts as they mature; and
 
(c)  it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
 
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
 
Page 26

--------------------------------------------------------------------------------


“Subordinated Indebtedness” shall mean Indebtedness incurred from time to time
and subordinated in right of payment to the Obligations.
 
“Subordination Agreement” means that certain Subordination Agreement (and any
and all supplements thereto) executed from time to time by each Subsidiary of
the Company which may now or in the future have any claim against any Loan Party
and each other Subsidiary of the Company as required pursuant to Section 7.2(k)
in favor of the Administrative Agent for the benefit of itself and the Holders
of Obligations, in substantially the form of Exhibit G attached hereto, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Subsidiary” of a Person means (a) any corporation more than fifty (50%) of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, limited liability company, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” mean a Subsidiary of the Company.
 
“Subsidiary Borrower” means each Subsidiary of the Company (whether now existing
or hereafter formed) duly designated by the Company pursuant to Section 2.21 to
request Advances hereunder, which Subsidiary shall have delivered to the
Administrative Agent an Assumption Letter in accordance with Section 2.21 and
such other documents as may be required pursuant to this Agreement, in each case
together with its respective successors and assigns, including a
debtor-in-possession on behalf of such Subsidiary Borrower.
 
“Swing Line Bank” means BNS and its successors and assigns.
 
“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans up to a maximum principal amount of $20,000,000 at any one time
outstanding.
 
“Swing Line Loan” means a Loan made to the Company by the Swing Line Bank
pursuant to Section 2.3.
 
“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“TARGET Day” means any day on which the TARGET is open for the settlement of
payments in Euros.
 
“Taxes” is defined in Section 2.15(e)(i).
 
“Termination Event” means (a) a Reportable Event with respect to any Benefit
Plan; (b) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Company or any member of the Controlled Group; (c) the
imposition of an obligation on the Company or any member of the Controlled Group
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Benefit Plan in a distress termination described in Section
4041(c) of ERISA; (d) the institution by the PBGC or any similar foreign
governmental authority of proceedings to terminate a Benefit Plan or Foreign
Pension Plan; (e) any event or condition which constitutes grounds under Section
4042 of ERISA which are reasonably likely to lead to the termination of, or the
appointment of a trustee to administer, any Benefit Plan; (f) that a foreign
governmental authority shall appoint or institute proceedings to appoint a
trustee to administer any Foreign Pension Plan in place of the existing
administrator, or (g) the partial or complete withdrawal of the Company or any
member of the Controlled Group from a Multiemployer Plan or Foreign Pension
Plan.
 
Page 27

--------------------------------------------------------------------------------


“Total Indebtedness” means, without duplication, (a) all Indebtedness for
borrowed money of the Company and its Subsidiaries, on a consolidated basis,
plus, without duplication, (b) (i) the face amount of all outstanding letters of
credit (including Letters of Credit) in respect of which the Company or any
Subsidiary has any actual or contingent reimbursement obligation, plus (ii) the
principal amount of all Indebtedness of any Person in respect of which the
Company or any Subsidiary has a Contingent Obligation, plus (iii) Indebtedness
of the Company and its Subsidiaries evidenced by notes, acceptances or similar
instruments, plus (iv) Capitalized Lease Obligations of the Company and its
Subsidiaries, plus (v) the implied debt component of synthetic leases of which
the Company or any of its Subsidiaries is lessee, plus (vi) the net liability
under Hedging Obligations of the Company and its Subsidiaries.
 
“Transferee” is defined in Section 14.5.
 
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Fixed Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
“Unfunded Liabilities” means (a) in the case of Single Employer Plans, the
amount (if any) by which the aggregate accumulated benefit obligations exceeds
the aggregate fair market value of assets of all Single Employer Plans as of the
most recent measurement date for which actuarial valuations have been completed
and certified to the Company, all as determined under FAS 87 as amended by FAS
88, 106, and 132, if applicable, using the methods and assumptions used by the
Company for financial accounting purposes, and (b) in the case of Multiemployer
Plans, the withdrawal liability that would be incurred by the Controlled Group
if all members of the Controlled Group completely withdrew from all
Multiemployer Plans.
 
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
 
“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled, in each case, other than director qualifying shares. Unless the
context otherwise requires, “Wholly-Owned Subsidiary” means a wholly-owned
subsidiary of the Company.
 
Page 28

--------------------------------------------------------------------------------


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles in
existence as of the date.
 
1.2 References. Any references to Subsidiaries of the Company set forth herein
shall not in any way be construed as consent by the Administrative Agent or any
Lender to the establishment, maintenance or acquisition of any Subsidiary,
except as may otherwise be permitted hereunder.
 
 
ARTICLE II  
LOAN FACILITIES
 
On the terms and subject to the conditions of this Agreement, the Lenders
severally agree to make the Loans as set forth below.
 
2.1  Revolving Loans.
 
(a)  Upon the satisfaction of the conditions precedent set forth in Sections
5.1, 5.2 and 5.3, as applicable, from and including the Closing Date and prior
to the Commitment Termination Date, each Lender severally and not jointly
agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Borrowers from time to time in Dollars or any Agreed
Currency, in a Dollar Amount not to exceed such Lender’s Pro Rata Share of the
Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”), provided that at no time shall the Dollar
Amount of the Revolving Credit Obligations exceed the Aggregate Commitment.
Subject to the terms of this Agreement, the Borrowers may borrow, repay and
reborrow Revolving Loans at any time prior to the Commitment Termination Date.
Revolving Loans shall be, at the option of the applicable Borrower, selected in
accordance with Section 2.10, and shall be either Floating Rate Loans or
Eurocurrency Rate Loans. On the Commitment Termination Date, each Borrower shall
repay in full the outstanding principal balance of Revolving Loans made to it.
The Revolving Loans shall be made by each Lender ratably in proportion to such
Lender’s respective Pro Rata Share.
 
(b)  Making of Revolving Loans. Promptly after receipt of the Borrowing/
Conversion/Continuation Notice under Section 2.8 in respect of Revolving Loans,
the Administrative Agent shall notify each Lender of the requested Revolving
Loan. Each Lender shall make available its Revolving Loan in accordance with the
terms of Section 2.7. The Administrative Agent will promptly make the funds so
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s office in New York, New York on the applicable Borrowing
Date and shall disburse such proceeds in accordance with the applicable
Borrower’s disbursement instructions set forth in such
Borrowing/Conversion/Continuation Notice. The failure of any Lender to deposit
the amount described above with the Administrative Agent on the applicable
Borrowing Date shall not relieve any other Lender of its obligations hereunder
to make its Revolving Loan on such Borrowing Date.
 
Page 29

--------------------------------------------------------------------------------


2.2  Optional Increase in Aggregate Commitment Amount. So long as no Default or
Unmatured Default has occurred and is continuing, the Borrowers may, by written
notice to the Administrative Agent, who shall promptly notify the Lenders,
jointly request that the Lenders increase the Aggregate Commitment Amount by an
aggregate amount that shall not exceed $100,000,000 (the “Incremental
Facility”). The Incremental Facility may be made available by any existing
Lender (at its sole discretion) or a new Lender (which new Lender shall be
satisfactory to the Company, the Issuing Banks, the Swing Line Bank and each
applicable Alternate Currency Lender). Each existing Lender shall, by notice to
the Administrative Agent and the Borrowers given within 14 days after receipt of
such request, advise the Administrative Agent and the Borrowers of whether or
not such Lender agrees to provide all or any portion of such increase. Any
Lender who does not respond to the Administrative Agent and the Borrowers within
such time period as to whether or not such Lender agrees to provide all or any
portion of such increase shall be deemed to have advised the Administrative
Agent and the Borrowers that it will not provide any portion of such increase.
No Lender (or any successor thereto) shall have any obligation to (i) make any
additional loans hereunder or (ii) otherwise increase its other obligations
under this Agreement and the other Loan Documents, and any decision by a Lender
to increase its Commitment hereunder shall be made in its sole discretion
independently from any other Lender. No consent of any Lender (in its capacity
as a Lender) shall be required to add new Lenders for the Incremental Facility.
 
2.3  Swing Line Loans.
 
(a)  Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 5.1, 5.2 and 5.3, as applicable, from and
including the Closing Date and prior to the Commitment Termination Date, the
Swing Line Bank agrees, on the terms and conditions set forth in this Agreement,
to make swing line loans (each, individually, a “Swing Line Loan” and
collectively, the “Swing Line Loans”) to the Company from time to time in
Dollars; provided that at no time shall the aggregate outstanding principal
amount of all Swing Line Loans exceed the Swing Line Commitment;
provided further that at no time shall the Dollar Amount of Revolving Credit
Obligations exceed the Aggregate Commitment.
 
(b)  Borrowing/Conversion/Continuation Notice; Interest Rate. The Company and/or
the applicable Borrower shall deliver to the Administrative Agent and the Swing
Line Bank (if the Swing Line Bank is not BNS) a
Borrowing/Conversion/Continuation Notice, signed by it, not later than 12:00
noon (New York time) on the Borrowing Date of each Swing Line Loan (or at such
later time as may be acceptable to the Swing Line Bank in its sole discretion),
specifying (i) the applicable Borrowing Date (which date shall be a Business Day
and which may be the same date as the date the Borrowing/Conversion/Continuation
Notice is given), (ii) the aggregate amount of the requested Swing Line Loan,
the amount of which shall be not less than $1,000,000 and (iii) payment
instructions for the disbursement of such Loans. The Swing Line Loans shall bear
interest at the Floating Rate.
 
Page 30

--------------------------------------------------------------------------------


(c)  Making of Swing Line Loans. Not later than 3:00 p.m. (New York time) on the
applicable Borrowing Date, the Swing Line Bank shall make available its Swing
Line Loan, in funds immediately available in New York, New York to the
Administrative Agent at its address specified pursuant to Article XV. The
Administrative Agent will promptly make the funds so received from the Swing
Line Bank available to the Company on the Borrowing Date at the Administrative
Agent’s aforesaid address.
 
(d)  Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Company on or before the seventh (7th) Business Day after the Borrowing
Date for such Swing Line Loan. The Company may at any time pay, without penalty
or premium, all outstanding Swing Line Loans. In addition, the Administrative
Agent (i) may at any time in its sole discretion with respect to any outstanding
Swing Line Loan, (ii) shall at any time upon the request of the Swing Line Bank
in its sole discretion, or (iii) shall on the seventh (7th) Business Day after
the Borrowing Date of any Swing Line Loan, require (by giving notice thereof to
each Lender not later than 10:00 a.m. (New York time) one Business Day before
the date of such Loan) each Lender (including the Swing Line Bank) to make a
Revolving Loan in the amount of such Lender’s Pro Rata Share of such Swing Line
Loan, for the purpose of repaying all or any outstanding portion of such Swing
Line Loan. Not later than 2:00 p.m. (New York time) on the date of any notice
received pursuant to this Section 2.3(d), each Lender shall make available its
required Revolving Loan, in funds immediately available in New York to the
Administrative Agent at its address specified pursuant to Article XV. Revolving
Loans made pursuant to this Section 2.3(d) shall initially be Floating Rate
Loans and thereafter may be continued as Floating Rate Loans or converted into
Eurocurrency Rate Loans in the manner provided in Section 2.10 and subject to
the other conditions and limitations therein set forth and set forth in this
Article II. Unless a Lender shall have notified the Swing Line Bank, prior to
its making any Swing Line Loan, that any applicable condition precedent set
forth in Sections 5.1, 5.2 and 5.3, as applicable, had not then been satisfied,
such Lender’s obligation to make Revolving Loans pursuant to this Section 2.3(d)
to repay Swing Line Loans shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, the Swing Line Bank
or any other Person, (b) the failure to satisfy any condition set forth herein
or the occurrence or continuance of a Default or Unmatured Default, (c) any
adverse change in the condition (financial or otherwise) of the Company, or (d)
any other circumstances, happening or event whatsoever. In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 2.3(d), the Administrative Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Administrative Agent receives such
payment from such Lender or such obligation is otherwise fully satisfied. In
addition to the foregoing, if for any reason any Lender fails to make payment to
the Administrative Agent of any amount due under this Section 2.3(d) or may not
make any Revolving Loan required by this Section 2.3, such Lender shall be
deemed, at the option of the Administrative Agent or the Swing Line Bank, to
have unconditionally and irrevocably purchased from the Swing Line Bank, without
recourse or warranty, an undivided interest and participation in the Swing Line
Loan in the amount of such Revolving Loan, and such interest and participation
shall be paid by such Lender upon demand by the Swing Line Bank together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. On the Commitment Termination Date, the Company shall repay in full
the outstanding principal balance of the Swing Line Loans.
 
Page 31

--------------------------------------------------------------------------------


2.4  Rate Options for all Advances; Maximum Interest Periods. The Revolving
Loans may be Floating Rate Advances or Fixed Rate Advances, or a combination
thereof, selected by the Company or the applicable Borrower in accordance with
Section 2.8. The Company or the applicable Borrower may select, in accordance
with Section 2.10, Rate Options and Interest Periods applicable to portions of
the Revolving Loans; provided that there shall be no more than twelve (12)
Interest Periods in effect with respect to all of the Loans at any time.
 
2.5  Prepayments.
 
(a)  Optional Prepayments. The Company or the applicable Borrower may from time
to time and at any time upon at least one (1) Business Day’s prior written
notice repay or prepay without penalty or premium all or any part of outstanding
Floating Rate Advances in an aggregate minimum amount of $5,000,000 (or the
Equivalent Amount) and in integral multiples of $1,000,000 (or the Equivalent
Amount) in excess thereof (unless Floating Rate Advances are prepaid in full).
Fixed Rate Advances may be voluntarily repaid or prepaid prior to the last day
of the applicable Interest Period, subject to the indemnification provisions
contained in Section 4.4, provided that the applicable Borrower may not so
prepay Fixed Rate Advances unless it shall have provided at least four (4)
Business Days’ prior written notice to the Administrative Agent of such
prepayment. Each Borrower may, upon prior written notice to the Administrative
Agent and to the applicable Alternate Currency Lender as prescribed in the
applicable Alternate Currency Addendum and specifying that it is prepaying all
or a portion of its Alternate Currency Loans, prepay its Alternate Currency
Loans in whole at any time, or from time to time in part in a Dollar Amount
aggregating $5,000,000 or any larger multiple of $1,000,000 (or as otherwise
specified in the applicable Alternate Currency Addendum) by paying the principal
amount to be paid together with all accrued and unpaid interest thereon to and
including the date of payment; provided that any such payment occurring prior to
the last day of any Interest Period related to such Alternate Currency Loan
shall be subject to the indemnification provisions contained in Section 4.4.
 
(b)  Mandatory Prepayments.
 
(i)  If at any time and for any reason (other than fluctuations in currency
exchange rates) the Revolving Credit Obligations are greater than the Aggregate
Commitment, the Company shall immediately make or cause to be made a mandatory
prepayment of the Revolving Credit Obligations in an amount equal to such
excess.
 
(ii)  On the last Business Day of each month, the Administrative Agent shall
calculate the Dollar Amount of all outstanding Alternate Currency Loans and
Revolving Credit Obligations not denominated in Dollars using, for each
currency, the arithmetic mean of the buy and sell spot rates of exchange at
11:00 a.m. London time of the Administrative Agent in the London interbank
market (or other market where the Administrative Agent’s foreign exchange
operations in respect of such currency are then being conducted) and if, on such
Business Day:
 
(A)  the Dollar Amount of the Revolving Credit Obligations exceeds one hundred
percent (100%) of the Aggregate Commitment as a result of fluctuations in
currency exchange rates, the Borrowers shall immediately prepay Revolving Loans
in an aggregate amount such that after giving effect thereto the Dollar Amount
of the Revolving Credit Obligations is less than or equal to the Aggregate
Commitment; or
 
(B)  the Dollar Amount of the aggregate outstanding principal amount of
Alternate Currency Loans in the same Alternate Currency exceeds the aggregate
Alternate Currency Commitments with respect thereto as a result of fluctuations
in currency exchange rates, the applicable Borrowers shall on such date prepay
Alternate Currency Loans in such Alternate Currency in an aggregate amount such
that after giving effect thereto the Dollar Amount of all Alternate Currency
Loans is less than or equal to the aggregate Alternate Currency Commitments with
respect thereto.
 
(iii)  All of the mandatory prepayments made under Section 2.5 shall be applied
to the Revolving Credit Obligations, first to Floating Rate Loans and to any
Fixed Rate Loans maturing on such date and then to subsequently maturing Fixed
Rate Loans in order of maturity.
 
2.6  Reductions of Commitments. The Company may permanently reduce (i) the
Aggregate Commitment in whole, or in part ratably among the Lenders with a
Commitment, in an aggregate minimum amount of $5,000,000 and in integral
multiples of $1,000,000 in excess of that amount (unless the Aggregate
Commitment is reduced in whole) or (ii) the Swing Line Commitments in whole or
in part in amounts of $1,000,000 upon at least three (3) Business Day’s prior
written notice to the Administrative Agent and the Swing Line Bank, which notice
shall specify the amount of any such reduction; provided that the amount of the
Aggregate Commitment may not be reduced below the Dollar Amount of the
outstanding Revolving Credit Obligations or below the aggregate amount of
Alternate Currency Commitments or below the aggregate amount of the Swing Line
Commitment. All accrued commitment fees shall be payable on the effective date
of any termination of all or any part the obligations of the Lenders to make
Loans hereunder. Each Borrower may, upon three (3) Business Days prior written
notice to the Administrative Agent and to the applicable Alternate Currency
Lender, terminate entirely at any time or reduce from time to time by an
aggregate Dollar Amount of $5,000,000 or any larger multiple of $1,000,000 (or
as set forth on the applicable Alternate Currency Addendum), the unused portions
of the applicable Alternate Currency Commitment as specified by the applicable
Borrower in such notice to the Administrative Agent and the applicable Alternate
Currency Lender; provided that at no time shall the Alternate Currency
Commitment of any Lender in respect of any Alternate Currency be reduced to an
amount less than the total outstanding principal amount of all Alternate
Currency Loans of such Lender made in such Alternate Currency.
 
Page 32

--------------------------------------------------------------------------------


2.7  Method of Borrowing. Not later than 2:00 p.m. (New York time) on each
Borrowing Date, each Lender shall make available its Revolving Loan in
immediately available funds in the applicable Agreed Currency to the
Administrative Agent at its address specified on its signature page hereto or as
otherwise specified pursuant to Article XV, unless the Administrative Agent has
notified the Lenders that such Loan is to be made available to the applicable
Borrower at the Administrative Agent’s Eurocurrency Payment office, in which
case each Lender shall make available its Loan or Loans, in funds immediately
available to the Administrative Agent at its Eurocurrency Payment Office, not
later than 12:00 noon (local time in the city of the Administrative Agent’s
Eurocurrency Payment Office) in the Agreed Currency designated by the
Administrative Agent. The Administrative Agent will promptly make the funds so
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address or Eurocurrency Payment Office, as
applicable.
 
2.8  Method of Selecting Types and Interest Periods for Advances. The applicable
Borrower shall select the Type of Advance, the Agreed Currency and/or Alternate
Currency and, in the case of each Fixed Rate Advance, the Interest Period
applicable to each such Advance from time to time. The applicable Borrower shall
give the Administrative Agent irrevocable notice in substantially the form of
Exhibit A hereto (a “Borrowing/Conversion/Continuation Notice”) not later than
11:00 a.m. (New York time) (a) one (1) Business Day before the Borrowing Date of
each Floating Rate Advance, and (b) three (3) Business Days before the Borrowing
Date for each Eurocurrency Rate Advance, to be made in Dollars, (c) four (4)
Business Days before the Borrowing Date for each Eurocurrency Rate Advance to be
made in any Agreed Currency other than Dollars and (d) four (4) Business Days
before the Borrowing Date for each Alternate Currency Loan (or such other period
as may be agreed to by the Administrative Agent and the applicable Borrower),
provided that such notice to the applicable Alternate Currency Lender shall be
given by 11:00 a.m. (local time) specifying: (i) the Borrowing Date (which shall
be a Business Day) of such Advance; (ii) the aggregate amount of such Advance;
(iii) the Type of Advance selected; (iv) the Agreed Currency or Alternate
Currency applicable thereto; and (v) in the case of each Fixed Rate Loan, the
Interest Period. Each Floating Rate Advance and all Obligations other than Loans
shall bear interest from and including the date of the making of such Advance in
the case of Loans, and the date such Obligation is due and owing in the case of
such other Obligations, to (but not including) the date of repayment thereof at
the Floating Rate, changing when and as such Floating Rate changes. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Loan will take effect simultaneously with each change in the Alternate Base
Rate or Alternate Currency Rate, as applicable. Each Fixed Rate Advance shall
bear interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Fixed Rate Advance.
 
2.9  Minimum Amount of Each Advance. Each Advance (other than an Advance to
repay a Swing Line Loan or Reimbursement Obligation) shall be in the minimum
Dollar Amount of $5,000,000 (or the Approximate Equivalent Amount of any Agreed
Currency other than Dollars or any Alternate Currency) and in Dollar Amount
multiples of $1,000,000 (or the Approximate Equivalent Amount of any Agreed
Currency other than Dollars or any Alternate Currency) if in excess thereof (or
such other amounts as may be specified in the applicable Alternate Currency
Addendum); provided that any Floating Rate Advance may be in the amount of the
unused Aggregate Commitment.
 
2.10  Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
 
(a)  Right to Convert. The applicable Borrower may elect from time to time,
subject to the provisions of Section 2.4 and this Section 2.10, to convert all
or any part of a Loan (other than a Swing Line Loan) of any Type into any other
Type or Types of Loans (other than a Swing Line Loan); provided that any
conversion of any Eurocurrency Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.
 
(b)  Automatic Conversion and Continuation. Floating Rate Loans shall continue
as Floating Rate Loans unless and until such Floating Rate Loans are converted
into Fixed Rate Loans. Fixed Rate Loans shall continue as Fixed Rate Loans until
the end of the then applicable Interest Period therefor, at which time such
Fixed Rate Loans shall be automatically converted into Floating Rate Loans
unless the Company shall have given the Administrative Agent notice in
accordance with Section 2.10(d) requesting that, at the end of such Interest
Period, such Fixed Rate Loans continue as a Fixed Rate Loan. Unless a
Borrowing/Conversion/Continuation Notice shall have timely been given in
accordance with the terms of this Section 2.10, Fixed Rate Loans in an Agreed
Currency other than Dollars and Alternate Currency Loans shall automatically
continue as Fixed Rate Loans in the same Agreed Currency or Alternate Currency
Loans in the same Alternate Currency, as applicable, with an Interest Period of
one (1) month.
 
(c)  No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.10(a) or Section 2.10(b), no
Loan may be converted into or continued as a Fixed Rate Loan (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.
 
(d)  Borrowing/Conversion/Continuation Notice. The Company shall give the
Administrative Agent a Borrowing/Conversion/Continuation Notice with respect to
each conversion of a Floating Rate Loan (that is not an Alternate Currency Loan)
into a Fixed Rate Loan or continuation of a Eurocurrency Rate Loan not later
than 11:00 a.m. (New York time) (i) three (3) Business Days prior to the date of
the requested conversion or continuation, with respect to any Loan to be
converted or continued as a Eurocurrency Rate Loan in Dollars, (ii) four (4)
Business Days prior to the date of the requested conversion or continuation with
respect to any Loan to be converted or continued as a Eurocurrency Rate Loan in
an Agreed Currency other than Dollars, and (iii) five (5) Business Days before
the date of the requested conversion or continuation with respect to the
conversion or continuation of any Alternate Currency Loan (or such other period
as may be agreed to by the Administrative Agent), and the applicable Subsidiary
Borrower shall give the applicable Alternate Currency Lender irrevocable notice
by 11:00 a.m. (local time) three (3) Business Days prior to the conversion or
continuation of such Alternate Currency Loan (or such other period as may
specified in the applicable Alternate Currency Addendum), specifying: (x) the
requested date (which shall be a Business Day) of such conversion or
continuation; (y) the amount and Type of the Loan to be converted or continued;
and (z) the amount of Eurocurrency Rate Loan(s) or Alternate Currency Loan(s),
as applicable, into which such Loan is to be converted or continued, the Agreed
Currency or Alternate Currency, as applicable, and the duration of the Interest
Period applicable thereto.
 
Page 33

--------------------------------------------------------------------------------


(e)  Notwithstanding anything herein to the contrary, (i) Eurocurrency Rate
Loans in an Agreed Currency may be continued as Eurocurrency Rate Loans only in
the same Agreed Currency, and (ii) Alternate Currency Loans in an Alternate
Currency may be continued as Alternate Currency Loans only in the same Alternate
Currency.
 
2.11  Default Rate. After the occurrence and during the continuance of a
Default, each outstanding Loan shall bear interest at a rate equal to the rate
otherwise applicable thereto (giving effect to the provisions of Section
2.15(d)(ii)) plus 2% per annum.
 
2.12  Method of Payment. All payments of principal, interest, fees, commissions,
and other amounts payable hereunder shall be made, without setoff, deduction or
counterclaim in immediately available funds to the Administrative Agent (a) at
the Administrative Agent’s address specified pursuant to Article XV with respect
to Advances or other Obligations denominated in Dollars and (b) at the
Administrative Agent’s Eurocurrency Payment Office with respect to any Advance
or other Obligations denominated in an Agreed Currency other than Dollars, or at
any other Lending Installation of the Administrative Agent specified in writing
by the Administrative Agent to the Company, by 1:00 p.m. (New York time) on the
date when due and shall be applied ratably among the applicable Lenders with
respect to any principal and interest due in connection with Loans. Each Advance
shall be repaid or prepaid in the Agreed Currency in which it was made in the
amount borrowed and interest payable thereon shall also be paid in such
currency. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds which the Administrative Agent received at its
address specified pursuant to Article XV or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Company authorizes the Administrative Agent to charge the account of the Company
maintained with BNS for each payment of principal, interest, fees, commissions
and L/C Obligations as it becomes due hereunder. Each reference to the
Administrative Agent in this Section 2.12 shall also be deemed to refer, and
shall apply equally, to each Issuing Bank, in the case of payments required to
be made by the Company to any Issuing Bank pursuant to Article III.
 
Page 34

--------------------------------------------------------------------------------


All payments to be made by the Borrowers hereunder in respect of any Alternate
Currency Loans shall be made in the currencies in which such Loans are
denominated and in funds immediately available, at the office or branch from
which the Loan was made pursuant to Section 2.22 and the applicable Alternate
Currency Addendum not later than 3:00 p.m. (New York time) on the date on which
such payment shall become due. Promptly, and in any event within two (2)
Business Days after receipt, upon receipt of any payment of principal of the
Alternate Currency Loans the applicable Alternate Currency Lender shall give
written notice to the Administrative Agent by telex or telecopy of the receipt
of such payment.
 
Notwithstanding the foregoing provisions of this Section 2.12, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such Agreed
Currency or Alternate Currency, as applicable, with the result that different
types of such Agreed Currency or Alternate Currency, as applicable, (the “New
Currency”) are introduced and the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders or Alternate
Currency Lender, as applicable, in such Original Currency, then all payments to
be made by the Borrowers hereunder in such currency shall be made to the
Administrative Agent or Alternate Currency Lender, as applicable, in such amount
and such type of the New Currency or Dollars as shall be equivalent to the
amount of such payment otherwise due hereunder in the Original Currency, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations. In
addition, notwithstanding the foregoing provisions of this Section 2.12, if,
after the making of any Advance in any currency other than Dollars, the
applicable Borrower is not able to make payment to the Administrative Agent for
the account of the Lenders or the applicable Alternate Currency Lender in the
type of currency in which such Advance was made because of the imposition of any
such currency control or exchange regulation, then such Advance shall instead be
repaid when due in Dollars in a principal amount equal to the Dollar Amount (as
of the date of repayment) of such Advance.
 
2.13  Evidence of Debt.
 
(a)  Each Lender shall maintain in accordance with its usual practice an account
or accounts (a “Loan Account”) evidencing all indebtedness of the Borrowers
owing to such Lender hereunder from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(b)  The Register maintained by the Administrative Agent pursuant to Section
14.3(c) shall reflect (i) the date and the amount of each Loan made hereunder,
the Type thereof and the Interest Period, if any, applicable thereto, (ii) the
amount and the currency of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder, (iii) the
effective date and amount of each Assignment Agreement delivered to and accepted
by it and the parties thereto pursuant to Section 14.3, (iv) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof, and (v) all other appropriate debits
and credits as provided in this Agreement, including, without limitation, all
fees, charges, expenses and interest.
 
Page 35

--------------------------------------------------------------------------------


(c)  The entries made in the Loan Account, the Register and the other accounts
maintained pursuant to subsections (a) or (b) of this Section 2.13 shall be
presumptively correct for all purposes, absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Obligations in accordance with the terms of this Agreement.
 
(d)  Any Lender may request that the Revolving Loans made by it each be
evidenced by a promissory note in substantially the form of Exhibit H to
evidence such Lender’s Revolving Loans. In such event, the applicable Borrower
shall promptly prepare, execute and deliver to such Lender a promissory note for
such Loans payable to the order of such Lender and in a form approved by the
Administrative Agent and consistent with the terms of this Agreement.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 14.3) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.
 
2.14  Telephonic Notices. The Borrowers authorize the Lenders and the
Administrative Agent to extend Loans, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the applicable Borrower. The Borrowers agree to deliver promptly to the
Administrative Agent a written confirmation, signed by an Authorized Officer. If
the written confirmation differs in any material respect from the action taken
by the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.
 
2.15  Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes; Loan and Control Accounts.
 
(a)  Promise to Pay. Each Borrower unconditionally promises to pay when due the
principal amount of each Loan and all other Obligations incurred by it, and to
pay all unpaid interest and Mandatory Costs (if any) accrued thereon, in
accordance with the terms of this Agreement and the other Loan Documents.
 
(b)  Interest Payment Dates. Interest accrued on each Floating Rate Loan shall
be payable on each Payment Date, commencing with the first such date to occur
after the date hereof, upon any prepayment whether by acceleration or otherwise,
and at maturity (whether by acceleration or otherwise plus Mandatory Costs (if
any)). Interest accrued on each Fixed-Rate Loan shall be payable on the last day
of its applicable Interest Period, on any date on which the Fixed-Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Fixed-Rate Loan having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on the last day of each fiscal month
of the Company, commencing on the first such day following the incurrence of
such Obligation, (ii) upon repayment thereof in full or in part, and (iii) if
not theretofore paid in full, at the time such other Obligation becomes due and
payable (whether by acceleration or otherwise).
 
Page 36

--------------------------------------------------------------------------------


(c)  Fees.
 
(i)  The Company shall pay to the Administrative Agent for the account of the
Lenders in accordance with their Pro Rata Shares, from and after the date of
this Agreement until the Commitment Termination Date, a non-refundable
commitment fee accruing at the rate of the then Applicable Commitment Fee
Percentage on the daily average unutilized portion of such Lender’s Commitment
(treating Alternate Currency Loans as usage). The commitment fee shall be
payable in arrears on each Payment Date hereafter, and, in addition, on any date
on which the Commitment shall be terminated in whole or, with respect to such
terminated amount, in part.
 
(ii)  The Company agrees to pay to the Administrative Agent, for the sole
account of the Administrative Agent (unless otherwise agreed between the
Administrative Agent and any Lender) the fees set forth in the Fee Letter,
payable at the times and in the amounts set forth therein.
 
(iii)  The applicable Borrower agrees to pay to each Alternate Currency Lender,
for its sole account, a fronting fee equal to the percentage set forth in the
applicable Alternate Currency Addendum multiplied by the average daily
outstanding Dollar Amount of all Alternate Currency Loans made by such Alternate
Currency Lender.
 
(d)  Interest and Fee Basis; Applicable Floating Rate Margin, Applicable Fixed
Rate Margin and Applicable Commitment Fee Percentage.
 
(i)  Interest on all Fixed-Rate Loans (except as provided otherwise in the
applicable Alternate Currency Addendum in the case of an Alternate Currency
Loan) and fees shall be calculated for actual days elapsed on the basis of a
360-day year. Interest on all Floating Rate Loans shall be calculated for actual
days elapsed on the basis of a 365-, or when appropriate 366-, day year.
Interest shall be payable for the day an Obligation is incurred but not for the
day of any payment on the amount paid if payment is received prior to 3:00 p.m.
(local time) at the place of payment. If any payment of principal of or interest
on a Loan or any payment of any other Obligations shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest, fees and commissions in connection with
such payment.
 
(ii)  The Applicable Floating Rate Margin, Applicable Fixed Rate Margin and
Applicable Commitment Fee Percentage shall be determined from time to time on
the basis of the then applicable Leverage Ratio in accordance with the following
table:
 
Page 37

--------------------------------------------------------------------------------


LEVERAGE RATIO
APPLICABLE FLOATING RATE MARGIN
APPLICABLE FIXED RATE MARGIN
APPLICABLE COMMITMENT FEE PERCENTAGE
Less than 1.00
0.000%
0.625%
0.150%
1.00 or greater, but less than 1.25
0.000%
0.750%
0.175%
1.25 or greater, but less than 1.75
0.000%
0.875%
0.200%
1.75 or greater, but less than 2.25
0.000%
1.000%
0.225%
2.25 or greater
0.125%
1.125%
0.250%

 
Upon receipt of the financial statements to be delivered by the Company in
accordance with Section 7.1(a)(i) or (ii), as applicable, for any fiscal quarter
or, if earlier, upon receipt of the Company’s audited financial statements for
any fiscal year, the Applicable Floating Rate Margin, Applicable Fixed Rate
Margin and Applicable Commitment Fee Percentage shall be adjusted, such
adjustment being effective five (5) Business Days following the Administrative
Agent’s receipt of such financial statements and the compliance certificate
required to be delivered in connection therewith pursuant to Section
7.1(a)(iii); provided that if the Company shall not have timely delivered its
financial statements in accordance with Section 7.1(a)(i) or (ii), as
applicable, then commencing on the date upon which such financial statements
should have been delivered and continuing until such financial statements are
actually delivered, it shall be assumed for purposes of determining the
Applicable Floating Rate Margin, Applicable Fixed Rate Margin and Applicable
Commitment Fee Percentage that the Leverage Ratio was greater than 2.25 to 1.0.
Notwithstanding the foregoing, for so long as any Default shall have occurred
and be continuing, the Applicable Floating Rate Margin, Applicable Fixed Rate
Margin and Applicable Commitment Fee Percentage shall be the highest Applicable
Floating Rate Margin, Applicable Fixed Rate Margin and Applicable Commitment Fee
Margin set forth in the foregoing table.
 
(e)  Taxes.
 
(i)  Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings or any interest, penalties and liabilities
with respect thereto but excluding, in the case of each Lender and the
Administrative Agent, such taxes (including income taxes, franchise taxes and
branch profit taxes) as are imposed on or measured by such Lender’s or the
Administrative Agent’s, as the case may be, net income by the United States of
America, or any Governmental Authority of the jurisdiction under the laws of
which such Lender or the Administrative Agent, as the case may be, is organized
or any taxes imposed by any jurisdiction with which such Lender or
Administrative Agent has a present or former connection (other than any
connection arising solely from having executed, delivered, performed its
obligations or received payment under, or enforced this Agreement) (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities which the Administrative Agent or a Lender determines to be
applicable to this Agreement, the other Loan Documents, the Commitments, the
Loans or the Letters of Credit being hereinafter referred to as “Taxes”). If any
Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under the other Loan Documents to any
Lender or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this Section
2.15(e)) such Lender or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable Borrower shall make such deductions
or withholdings, and (iii) the applicable Borrower shall pay the full amount
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable law.
 
Page 38

--------------------------------------------------------------------------------


(ii)  In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Commitments, the Loans or the Letters of Credit (hereinafter referred to as
“Other Taxes”).
 
(iii)  The Company and each Subsidiary Borrower shall indemnify each Lender and
the Administrative Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.15(e)) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days after the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor. A certificate as to any additional amount payable to any Lender
or the Administrative Agent under this Section 2.15(e) submitted to the
applicable Borrower and the Administrative Agent (if a Lender is so submitting)
by such Lender or the Administrative Agent shall show in reasonable detail the
amount payable and the calculations used to determine such amount and shall
attach a copy of the original official document from the Governmental Authority
asserting such Taxes or Other Taxes and shall, absent manifest error, be final,
conclusive and binding upon all parties hereto.
 
(iv)  Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by the Company or any Subsidiary Borrower, the Company shall furnish to
the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof.
 
(v)  Without prejudice to the survival of any other agreement of the Company and
the Subsidiary Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 2.15(e) shall survive the payment in full of
all Obligations, the termination of the Letters of Credit and the termination of
this Agreement.
 
(vi)  Each Lender (including any Replacement Lender or Purchaser) that is not
created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 14.3
(and from time to time thereafter upon the request of the Company or the
Administrative Agent, but only for so long as such Non-U.S. Lender is legally
entitled to do so), either (A) two (2) duly completed copies of either (x) IRS
Form W-8BEN, or (y) IRS Form W-8ECI, or in either case an applicable successor
form or (B) in the case of a Non-U.S. Lender that is claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (I) a
certificate of a duly authorized officer of such Non-U.S. Lender to the effect
that such Non-U.S. Lender is not (x) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Company or any
Subsidiary Borrower within the meaning of Section 881(c)(3)(B) of the Code, or
(z) a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code (such certificate, an
“Exemption Certificate”) and (II) two (2) duly completed copies of IRS Form
W-8BEN or applicable successor form. Each such Lender further agrees to deliver
to the Company and the Administrative Agent from time to time a true and
accurate certificate executed in duplicate by a duly authorized officer of such
Lender in a form satisfactory to the Company and the Administrative Agent,
before or promptly upon the occurrence of any event requiring a change in the
most recent certificate previously delivered by it to the Company and the
Administrative Agent pursuant to this Section 2.15(e)(vi). Further, each Lender
which delivers a form or certificate pursuant to this clause (vi) covenants and
agrees to deliver to the Company and the Administrative Agent within fifteen
(15) days prior to the expiration of such form, for so long as this Agreement is
still in effect, another such certificate and/or two (2) accurate and complete
original newly-signed copies of the applicable form (or any successor form or
forms required under the Code or the applicable regulations promulgated
thereunder).
 
Page 39

--------------------------------------------------------------------------------


(vii)  Each Lender shall promptly furnish to the Company and the Administrative
Agent such additional official forms prescribed by Applicable Law and documents
required to be attached thereto (“Additional Documentation”) as may be
reasonably required by any Borrower or the Administrative Agent to establish any
exemption from or reduction of any Taxes or Other Taxes required to be deducted
or withheld; provided the applicable Lender is legally entitled to provide such
Additional Documentation and provided further, that applicable Lender will incur
no adverse consequences (as determined in such Lender’s sole discretion after
consultation with the Company) as a result of furnishing such Additional
Documentation. Notwithstanding any other provision of this Section 2.15(e), no
Borrower shall be obligated to gross up any payments to any Lender pursuant to
Section 2.15(e)(i), or to indemnify any Lender pursuant to Section 2.15(e)(iii),
in respect of any withholding taxes to the extent imposed solely as a result of
the failure of such Lender to comply with the provisions of this Section
2.15(e)(vii).
 
(viii)  Notwithstanding any other provision of this Section 2.15(e), no Borrower
shall be obligated to gross up any payments to any Lender pursuant to Section
2.15(e)(i), or to indemnify any Lender pursuant to Section 2.15(e)(iii), in
respect of United States federal withholding taxes (A) to which amounts payable
to such Lender is subject as of the time such Lender becomes a party hereto or
(B) to the extent imposed as a result of (I) the failure of such Lender to
deliver to the Company the form or forms and/or an Exemption Certificate, as
applicable to such Lender, pursuant to Section 2.15(e)(vi) or 2.15(e)(vii), or
(II) such form or forms and/or Exemption Certificate not establishing a complete
exemption from U.S. federal withholding tax or the information or certifications
made therein by the Lender being untrue or inaccurate on the date delivered in
any material respect; provided that the applicable Borrower shall be obligated
to gross up any payments to any such Lender pursuant to Section 2.15(e)(i), and
to indemnify any such Lender pursuant to Section 2.15(e)(iii), in respect of
United States federal withholding taxes if (x) any such failure to deliver a
form or forms or an Exemption Certificate or the failure of such form or forms
or exemption certificate to establish a complete exemption from U.S. federal
withholding tax or inaccuracy or untruth contained therein resulted from a
change in any applicable statute, treaty, regulation or other applicable law or
any interpretation of any of the foregoing occurring after the date such Lender
became a party hereto which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (y) the
obligation to gross up payments to any such Lender pursuant to Section
2.15(e)(i), or to indemnify any such Lender pursuant to Section 2.15(e)(iii), is
with respect to a Purchaser that becomes a Purchaser as a result of an
assignment made at the request of the Company or the redesignation of the
Lender’s lending office made at the request of the Borrower.
 
Page 40

--------------------------------------------------------------------------------


2.16  Notification of Advances, Interest Rates, Prepayments and Aggregate
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing/Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify the Company or applicable
Borrower and each Lender of the interest rate and Agreed Currency applicable to
each Fixed-Rate Loan promptly upon determination of such interest rate and
Agreed Currency and will give each Lender prompt notice of each change in the
Alternate Base Rate.
 
2.17  Lending Installations. Each Lender may book its Loans or Letters of Credit
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation. Each Lender may, by written or facsimile notice to
the Administrative Agent and the Company, designate a Lending Installation
through which Loans will be made by it and for whose account Loan payments
and/or payments of L/C Obligations are to be made.
 
2.18  Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of any Borrower,
a payment of principal, interest fees or other Obligations to the Administrative
Agent for the account of any of the Lenders, that it does not intend to make
such payment, the Administrative Agent may assume that such payment has been
made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the applicable Borrower, as the case may be, has
not in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by a Borrower, the interest rate applicable to the relevant
Loan.
 
Page 41

--------------------------------------------------------------------------------


2.19  Facility Termination Date. This Agreement shall be effective until the
date (the “Facility Termination Date”) upon which (a) all of the Obligations
(other than contingent indemnity obligations) shall have been fully and
indefeasibly paid and satisfied, (b) all commitments of the Lenders to extend
credit hereunder have expired or have been terminated and (c) all of the Letters
of Credit shall have expired, been canceled or terminated. Notwithstanding the
occurrence of the Facility Termination Date, obligations of the Borrowers and
other terms hereof which by the terms of this Agreement survive termination
shall survive the Facility Termination Date.
 
2.20  Replacement of Certain Lenders. In the event a Lender (“Affected Lender”)
shall have: (a) failed to fund its Pro Rata Share of any Advance requested by
the applicable Borrower, or to make payment in respect of any Alternate Currency
Loan purchased by such Lender pursuant to Section 2.22(e), which such Lender is
obligated to fund under the terms of this Agreement and which failure has not
been cured, (b) requested compensation from any Borrower under Sections 2.15(e),
4.1 or 4.2 to recover Taxes, Other Taxes or other additional costs incurred by
such Lender which are not being incurred generally by the other Lenders except
as provided under any applicable Alternate Currency Addendum, or (c) delivered a
notice pursuant to Section 4.3 claiming that such Lender is unable to extend
Eurocurrency Rate Loans to the Company for reasons not generally applicable to
the other Lenders, then, in any such case, after the engagement of one or more
“Replacement Lenders” (as defined below) by the Company and/or the
Administrative Agent, the Company or the Administrative Agent may make written
demand on such Affected Lender (with a copy to the Administrative Agent in the
case of a demand by the Company and a copy to the Company in the case of a
demand by the Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall use commercially reasonable efforts to assign pursuant to
one or more duly executed Assignment Agreements five (5) Business Days after the
date of such demand, to one or more financial institutions that comply with the
provisions of Section 14.3(a) which the Company or the Administrative Agent, as
the case may be, shall have engaged for such purpose (each, a “Replacement
Lender”), all of such Affected Lender’s rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, its
Commitment, all Loans owing to it, all of its participation interests in
existing Letters of Credit, and its obligation to participate in additional
Letters of Credit and Alternate Currency Loans hereunder) in accordance with
Section 14.3. The Administrative Agent is authorized to execute one or more of
such Assignment Agreements as attorney-in-fact for any Affected Lender failing
to execute and deliver the same within five (5) Business Days after the date of
such demand. With respect to such assignment the Affected Lender shall be
entitled to receive, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 2.15(e), 4.1, and 4.2 with respect to such
Affected Lender and compensation payable under Section 2.15(c) in the event of
any replacement of any Affected Lender under clause (b) or clause (c) of this
Section 2.20; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15(e), 4.1, 4.2, 4.4, and 11.6, as well
as to any fees accrued for its account hereunder and not yet paid, and shall
continue to be obligated under Section 12.8.
 
2.21  Subsidiary Borrowers. The Company may at any time or from time to time,
with the consent of the Administrative Agent, add as a party to this Agreement
any Wholly-Owned Subsidiary to be a “Subsidiary Borrower” hereunder by the
execution and delivery to the Administrative Agent and the Lenders of (a) a duly
completed Assumption Letter by such Subsidiary, with the written consent of the
Company at the foot thereof and (b) such other guaranty and subordinated
intercompany indebtedness documents (and related closing documentation) as
required by Section 5.2 or as otherwise may be reasonably required by the
Administrative Agent, such documents with respect to any additional Subsidiaries
to be substantially similar in form and substance to the Loan Documents executed
on or about the Closing Date by or in respect of the Subsidiaries parties hereto
as of the Closing Date. Upon such execution, delivery and consent such
Subsidiary shall for all purposes be a party hereto as a Subsidiary Borrower as
fully as if it had executed and delivered this Agreement. So long as the
principal of and interest on any Advances made to any Subsidiary Borrower under
this Agreement shall have been paid in full, all Letters of Credit issued for
the account of such Subsidiary Borrower have expired or been returned and
terminated and all other obligations of such Subsidiary Borrower under this
Agreement shall have been fully performed, the Company may, by not less than
five (5) Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), terminate such Subsidiary Borrower’s
status as a “Subsidiary Borrower” hereunder.
 
2.22  Alternate Currency Loans.
 
(a)  Upon the satisfaction of the conditions precedent set forth in Article V
and set forth in the applicable Alternate Currency Addendum, from and including
the later of the date of this Agreement and the date of execution of the
applicable Alternate Currency Addendum and prior to the termination of the
Aggregate Commitment (or such earlier termination date as shall be specified in
or pursuant to the applicable Alternate Currency Addendum), each Alternate
Currency Lender agrees, on the terms and conditions set forth in this Agreement
and in the applicable Alternate Currency Addendum, to make Alternate Currency
Loans under such Alternate Currency Addendum to the applicable Borrower party to
such Alternate Currency Addendum from time to time in the applicable Alternate
Currency, in an amount not to exceed each such Alternate Currency Lender’s
applicable Alternate Currency Commitment; provided that at no time shall the
Dollar Amount of the Alternate Currency Loans for any specific Alternate
Currency exceed the maximum amount specified as the maximum amount for such
Alternate Currency in the applicable Alternate Currency Addendum other than as a
result of currency fluctuations and then only to the extent permitted in Section
2.5(b)(ii); provided further that at no time shall the Dollar Amount of the
Revolving Credit Obligations exceed the Aggregate Commitments. Subject to the
terms of this Agreement and the applicable Alternate Currency Addendum, the
applicable Borrowers may borrow, repay and reborrow Alternate Currency Loans in
the applicable Alternate Currency at any time prior to the termination of the
Aggregate Commitment (or such earlier termination date as shall be specified in
or pursuant to the applicable Alternate Currency Addendum). On the termination
of the Aggregate Commitment (or such earlier termination date as shall be
specified in or pursuant to the applicable Alternate Currency Addendum), the
outstanding principal balance of the Alternate Currency Loans shall be paid in
full by the applicable Borrower and prior to the termination of the Aggregate
Commitment (or such earlier termination date as shall be specified in or
pursuant to the applicable Alternate Currency Addendum) prepayments of the
Alternate Currency Loans shall be made by the applicable Borrower if and to the
extent required by Section 2.5(b)(ii). For the avoidance of doubt, it is
understood that no Lender shall have any obligation hereunder to execute an
Alternate Currency Addendum and so to become an Alternate Currency Lender.
 
(b)  Borrowing Notice. When the applicable Borrower desires to borrow under this
Section 2.22, the applicable Borrower shall deliver to the applicable Alternate
Currency Lender and the Administrative Agent a Borrowing/Conversion/Continuation
Notice, signed by it, as provided in Section 2.8 specifying that such Borrower
is requesting an Alternate Currency Loan pursuant to this Section 2.22, and the
Administrative Agent shall give prompt notice to the Lenders of any such request
for an Alternate Currency Loan. Any Borrowing/Conversion/Continuation Notice
given pursuant to this Section 2.22 shall be irrevocable.
 
(c)  Termination. Except as otherwise required by applicable law, in no event
shall any Alternate Currency Lender have the right to accelerate the Alternate
Currency Loans outstanding under any Alternate Currency Addendum or to terminate
its commitments (if any) thereunder to make Alternate Currency Loans prior to
the stated termination date in respect thereof, except that each Alternate
Currency Lender shall have such rights upon an acceleration of the Loans and a
termination of the Aggregate Commitments pursuant to Article IX.
 
(d)  Statements. Each Alternate Currency Lender shall furnish to the
Administrative Agent not less frequently than monthly, at the end of each
calendar quarter, and at any other time at the reasonable request of the
Administrative Agent, a statement setting forth the outstanding Alternate
Currency Loans made and repaid during the period since the last such report
under such Alternate Currency Addendum.
 
Page 42

--------------------------------------------------------------------------------


 
(e)   Risk Participation.   Immediately and automatically upon the occurrence of
a Default under Sections 8.1(a), (e) or (f), each Lender shall be deemed to have
unconditionally and irrevocably purchased from the applicable Alternate Currency
Lender, without recourse or warranty, an undivided interest in and participation
in each Alternate Currency Loan ratably in an amount equal to such Lender’s Pro
Rata Share of the amount of principal and accrued interest of such Loan, and
immediately and automatically all Alternate Currency Loans shall be converted to
and redenominated in Dollars equal to the Dollar Amount of each such Alternate
Currency Loan determined as of the date of such conversion; provided that to the
extent such conversion shall occur other than at the end of an Interest Period,
the applicable Borrower shall pay to the applicable Alternate Currency Lender,
all losses and breakage costs related thereto in accordance with Section 4.4.
Each of the Lenders shall pay to the applicable Alternate Currency Lender not
later than two (2) Business Days following a request for payment from such
Alternate Currency Lender, in Dollars, an amount equal to the undivided interest
in and participation in the Alternate Currency Loan purchased by such Lender
pursuant to this Section 2.22(e). In the event that any Lender fails to make
payment to the applicable Alternate Currency Lender of any amount due under this
Section 2.22(e), the Administrative Agent shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Administrative Agent receives from such
Lender an amount sufficient to discharge such Lender’s payment obligation as
prescribed in this Section 2.22(e) together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
demand by the applicable Alternate Currency Lender and ending on the date such
obligation is fully satisfied. The Administrative Agent will promptly remit all
payments received as provided above to the applicable Alternate Currency Lender.
In consideration of the risk participations prescribed in this Section 2.22(e),
each Lender shall receive from the applicable Alternate Currency Lender, from
the accrued interest paid for periods prior to the conversion of any Alternate
Currency Loan as described above by the applicable Borrower on each Alternate
Currency Loan, a fee equal to such Lender’s Pro Rata Share of the Applicable
Fixed Rate Margin component of the interest accrued on such Loan, as in effect
from time to time during the period such interest accrued. Such portion of the
interest paid by the applicable Borrower on Alternate Currency Loans to the
applicable Alternate Currency Lender shall be paid as promptly as possible by
such Alternate Currency Lender to the Administrative Agent, and the
Administrative Agent shall as promptly as possible convert such amount into
Dollars at the spot rate of exchange in accordance with its normal banking
practices and apply such resulting amount ratably among the Lenders (including
the Alternate Currency Lenders) in proportion to their Pro Rata Share
 
            (f)  Other Provisions Applicable to Alternate Currency Loans. The
specification of payment of Alternate Currency Loans in the related Alternate
Currency at a specific place pursuant to this Agreement is of the essence. Such
Alternate Currency shall, subject to Section 2.21, be the currency of account
and payment of such Loans under this Agreement and the applicable Alternate
Currency Addendum. Notwithstanding anything in this Agreement, the obligation of
the applicable Borrower in respect of such Loans shall not be discharged by an
amount paid in any other currency or at another place, whether pursuant to a
judgment or otherwise, to the extent the amount so paid, on prompt conversion
into the applicable Alternate Currency and transfer to such Lender under normal
banking procedure, does not yield the amount of such Alternate Currency due
under this Agreement or the applicable Alternate Currency Addendum. In the event
that any payment, whether pursuant to a judgment or otherwise, upon conversion
and transfer, does not result in payment of the amount of such Alternate
Currency due under this Agreement or the applicable Alternate Currency Addendum,
such Lender shall have an independent cause of action against each of the
Borrowers for the currency deficit. In the event that any payment, upon
conversion and transfer, results in payment in excess of the amount of such
Alternate Currency due under this Agreement or the applicable Alternate Currency
Addendum, such Lender shall refund such excess to the applicable Borrower.
 
2.23  Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s office in New York, New York on the Business Day preceding that on which
the final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 13.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
 
2.24  Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations.
 
(a)  Notwithstanding the satisfaction of all conditions referred to in this
Article II with respect to any Advance in any Agreed Currency other than Dollars
or an Alternate Currency, as applicable, if there shall occur on or prior to the
date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Company, any Subsidiary Borrower,
any Alternate Currency Lender, the Administrative Agent or the Required Lenders
make it impracticable for the Eurocurrency Rate Loans or Alternate Currency
Loans comprising such Advance to be denominated in the Agreed Currency or
Alternate Currency, as applicable, specified by the applicable Borrower, then
the Administrative Agent shall forthwith give notice thereof to the Company or
such Borrower, the applicable Alternate Currency Lender and the Lenders, or the
applicable Borrower shall give notice to the Administrative Agent, the
applicable Alternate Currency Lender and the Lenders, as the case may be, and
such Eurocurrency Rate Loans or Alternate Currency Loans shall not be
denominated in such currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Notice, as
Floating Rate Loans, unless the applicable Borrower notifies the Administrative
Agent at least one (1) Business Day before such date that (i) it elects not to
borrow on such date or (ii) it elects to borrow on a date at least three (3)
Business Days thereafter in a different Agreed Currency or Alternate Currency,
as the case may be, in which the denomination of such Loans would in the opinion
of the Administrative Agent, any Alternate Currency Lender, if applicable, and
the Required Lenders be practicable and in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice.
 
Page 43

--------------------------------------------------------------------------------


(b)  Except as set forth in Sections 2.1, 2.5 and 2.22, all amounts referenced
in this Article II shall be calculated using the Dollar Amount determined based
upon the Equivalent Amount in effect as of the date of any determination
thereof; provided to the extent that any Borrower shall be obligated hereunder
to pay in Dollars any Advance denominated in a currency other than Dollars, such
amount shall be paid in Dollars using the Dollar Amount of the Advance
(calculated based upon the Equivalent Amount in effect on the date of payment
thereof) and in the event that the applicable Borrower does not reimburse the
Administrative Agent and the Lenders are required to fund a purchase of a
participation in such Advance, such purchase shall be made in Dollars in an
amount equal to the Dollar Amount of such Advance (calculated based upon the
Equivalent Amount in effect on the date of payment thereof). Notwithstanding
anything herein to the contrary, the full risk of currency fluctuations shall be
borne by the Borrowers and the Borrowers agree to indemnify and hold harmless
each Issuing Bank, the Alternate Currency Lenders, the Administrative Agent and
the Lenders from and against any loss resulting from any borrowing denominated
in a currency other than in Dollars and for which the Lenders are not reimbursed
on the day of such borrowing.
 
 
ARTICLE III  
THE LETTER OF CREDIT FACILITY
 
3.1  Obligation to Issue Letters of Credit. Subject to the terms and conditions
of this Agreement and in reliance upon the representations, warranties and
covenants of the Company herein set forth, each Issuing Bank hereby agrees to
issue for the account of the Company or any Subsidiary Borrower through such
Issuing Bank’s branches as it and the Company may jointly agree, one or more
Letters of Credit denominated in any Agreed Currency or any Alternate Currency
in accordance with this Article  III, from time to time during the period,
commencing on the Closing Date and ending on the Business Day prior to the
Commitment Termination Date.
 
Page 44

--------------------------------------------------------------------------------


3.2  Transitional Provision. Schedule 3.2 contains a schedule of certain letters
of credit issued for the account of the Company and its Subsidiaries prior to
the Closing Date. From and after the Closing Date, such letters of credit shall
be deemed to be Letters of Credit issued pursuant to this Article  III.
 
3.3  Types and Amounts. No Issuing Bank shall have any obligation to and no
Issuing Bank shall:
 
(a)  issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder, (i) the amount of the Revolving Credit Obligations at such time would
exceed the Aggregate Commitment at such time or (ii) the aggregate outstanding
amount of the L/C Obligations would exceed $25,000,000; or
 
(b)  without the written consent of such Issuing Bank, issue (or amend) any
Letter of Credit which has an expiration date later than the date which is the
earlier of one (1) year after the date of issuance thereof or the Commitment
Termination Date; provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (not to extend
beyond the Commitment Termination Date) with the written consent of the
applicable Issuing Bank.
 
3.4  Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1, 5.2 and 5.3, the obligation of an Issuing
Bank to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:
 
(a)  the Company shall have delivered to the applicable Issuing Bank (at such
times and in such manner as such Issuing Bank may reasonably prescribe) and the
Administrative Agent, a request for issuance of such Letter of Credit in
substantially the form of Exhibit B hereto (each such request a “Request For
Letter of Credit”), a duly executed application for such Letter of Credit, and
such other documents, instructions and agreements as may be required pursuant to
the terms thereof (all such applications, documents, instructions, and
agreements being referred to herein as the “L/C Documents”), and the proposed
Letter of Credit shall be reasonably satisfactory to such Issuing Bank as to
form and content; and
 
(b)  as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.
 
 
Page 45

--------------------------------------------------------------------------------


3.5  Procedure for Issuance of Letters of Credit.
 
(a)  Subject to the terms and conditions of this Article  III and provided that
the applicable conditions set forth in Sections 5.1, 5.2 and 5.3 have been
satisfied, the applicable Issuing Bank shall, on the requested date, issue a
Letter of Credit on behalf of the Company or a Subsidiary Borrower, as
applicable in accordance with such Issuing Bank’s usual and customary business
practices and, in this connection, such Issuing Bank may assume that the
applicable conditions set forth in Sections 3.4(b) and 5.3 have been satisfied
unless it shall have received notice to the contrary from the Administrative
Agent or a Lender or has knowledge that the applicable conditions have not been
met.
 
(b)  Promptly, and in any event not more than one (1) Business Day following the
date of issuance of any Letter of Credit, the applicable Issuing Bank shall give
the Administrative Agent written or telex notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Letter of Credit (provided
that the failure to provide such notice shall not result in any liability on the
part of such Issuing Bank), and the Administrative Agent shall promptly give
notice to the Lenders of each such issuance.
 
(c)  No Issuing Bank shall extend or amend any Letter of Credit unless the
requirements of this Section 3.5 are met as though a new Letter of Credit was
being requested and issued.
 
3.6  Letter of Credit Participation. On the Closing Date, with respect to the
Letters of Credit identified on Schedule 3.2, and immediately upon the issuance
of each Letter of Credit hereunder, each Lender shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from the
applicable Issuing Bank an undivided interest and participation in and to such
Letter of Credit, the obligations of the Company in respect thereof, and the
liability of such Issuing Bank thereunder (collectively, an “L/C Interest”) in
the amount available for drawing under such Letter of Credit multiplied by such
Lender’s Pro Rata Share.
 
3.7  Reimbursement Obligation.
 
(a)  Each Borrower on whose behalf a Letter of Credit is issued agrees
unconditionally, irrevocably and absolutely to pay to the Administrative Agent,
for the account of the Lenders, the amount of each advance drawn under or
pursuant to a Letter of Credit or an L/C Draft related thereto (such obligation
of the Borrowers to reimburse the Administrative Agent for an advance made under
a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by such Borrower no later than the Business
Day on which the applicable Issuing Bank makes payment of each such L/C Draft
or, if such Borrower shall have received notice of a Reimbursement Obligation
later than 12:00 noon (New York time), on any Business Day or on a day which is
not a Business Day, no later than 12:00 noon (New York time), on the immediately
following Business Day or, in the case of any other draw on a Letter of Credit,
the date specified in the demand of such Issuing Bank. If the applicable
Borrower at any time fails to repay a Reimbursement Obligation pursuant to this
Section 3.7, the Issuing Bank shall promptly notify the Administrative Agent and
the Administrative Agent shall promptly notify each Lender and such Borrower
shall be deemed to have requested to borrow Revolving Loans from the Lenders, as
of the date of the advance giving rise to the Reimbursement Obligation, equal to
the amount of the unpaid Reimbursement Obligation. Such Revolving Loans shall be
made as of the date of the payment giving rise to such Reimbursement Obligation,
automatically, without notice and without any requirement to satisfy the
conditions precedent otherwise applicable to an Advance of Revolving Loans.
 
Page 46

--------------------------------------------------------------------------------


(b)  Each Lender shall upon any notice pursuant to Section 3.7(a) make available
to the Administrative Agent for the account of the relevant Issuing Bank an
amount (i) in the same Agreed Currency or (ii)(A) in the applicable Alternate
Currency, if available to such Lender, or (B) if such Alternate Currency is not
available to such Lender, in Dollars in an amount equal to the Dollar Amount (it
being understood that any costs associated with currency conversions shall be
borne by the applicable Borrower) of such Alternate Currency, as the case may
be, as the applicable Letter of Credit and in immediately available funds equal
to its Pro Rata Share of the amount of the drawing, whereupon such Lenders shall
(subject to Section 3.7(d)) each be deemed to have made a Revolving Loan
constituting a Floating Rate Advance, the proceeds of which Advance shall be
used to repay such Reimbursement Obligation. If any Lender so notified fails to
make available to the Administrative Agent for the account of the Issuing Bank
the amount of such Lender’s Pro Rata Share of the amount of the drawing by no
later than 2:00 p.m. (New York time) on the date of the advance giving rise to
the Reimbursement Obligation, if notified prior to 12:00 p.m. (New York time) or
on the next Business Day if notified thereafter, then interest shall accrue on
such Lender’s obligation to make such payment, from such date to the date such
Lender makes such payment, at a rate per annum equal to the Federal Funds
Effective Rate in effect from time to time during such period. The
Administrative Agent will promptly give notice of the occurrence of the draw,
but failure of the Administrative Agent to give any such notice in sufficient
time to enable any Lender to effect such payment on such date shall not relieve
such Lender from its obligations under this Section 3.7.
 
(c)  Each Lender’s obligation in accordance with this Agreement to make the
Revolving Loans, as contemplated by this Section 3.7, as a result of a drawing
under a Letter of Credit, shall be absolute and unconditional and without
recourse to the Issuing Banks and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against an Issuing Bank, the Company or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default, an Unmatured Default or a Material Adverse Effect; or (iii) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
 
(d)  If, for any reason, the Company fails to repay a Reimbursement Obligation
on the day such Reimbursement Obligation becomes due and, for any reason, the
Lenders are unable to make or have no obligation to make Revolving Loans, then
such Reimbursement Obligation shall bear interest from and after such day, until
paid in full, at the interest rate applicable to a Floating Rate Advance.
 
Page 47

--------------------------------------------------------------------------------


3.8  Letter of Credit Fees. The Company agrees to pay in the same Agreed
Currency or Alternate Currency, as the case may be, as the applicable Letter of
Credit:
 
(a)  quarterly, in arrears, to the Administrative Agent for the ratable benefit
of the Lenders a letter of credit fee at a rate per annum equal to the
Applicable L/C Fee Percentage on the average daily outstanding amount available
for drawing under all Letters of Credit;
 
(b)  quarterly, in arrears, to the applicable Issuing Bank, a letter of credit
fronting fee in an amount agreed to between the Company and the applicable
Issuing Bank on the average daily outstanding face amount available for drawing
under all Letters of Credit issued by such Issuing Bank; and
 
(c)  to the applicable Issuing Bank, all reasonable and customary fees and other
issuance, amendment, document examination, negotiation and presentment expenses
and related charges in connection with the issuance, amendment, presentation of
L/C Drafts, and the like customarily charged by such Issuing Banks with respect
to standby letters of credit.
 
3.9  Issuing Bank Reporting Requirements. In addition to the notices required by
Section 3.5(b), each Issuing Bank shall, no later than the tenth (10th) Business
Day following the last day of each month, provide to the Administrative Agent,
upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, amount, expiration date and the reference number of each Letter
of Credit issued by it outstanding at any time during such month and the
aggregate amount paid by the Company during such month. In addition, upon the
request of the Administrative Agent, each Issuing Bank shall furnish to the
Administrative Agent copies of any Letter of Credit and any application for or
reimbursement agreement with respect to a Letter of Credit to which the Issuing
Bank is party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any Lender, the Administrative Agent
will provide to such Lender information concerning such Letters of Credit.
 
3.10  Indemnification; Exoneration.
 
(a)  In addition to amounts payable as elsewhere provided in this Article  III,
the Company hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Lender from and against any and
all liabilities and costs which the Administrative Agent, such Issuing Bank or
such Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than as a result of its gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, or (ii) the failure of the applicable Issuing Bank to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority (all such acts or omissions herein called “Governmental
Acts”).
 
Page 48

--------------------------------------------------------------------------------


(b)  As among the Company, the Lenders, the Administrative Agent and the Issuing
Banks, the Company assumes all risks of the acts and omissions of, or misuse of
such Letter of Credit by, the beneficiary of any Letters of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Company at the time of request for any Letter of Credit, neither
the Administrative Agent, any Issuing Bank nor any Lender shall be responsible
(in the absence of gross negligence or willful misconduct of such party in
connection therewith, as determined by the final judgment of a court of
competent jurisdiction): (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions not expressly provided on the face of such Letter of Credit and
required in order to draw upon such Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, or other similar form of teletransmission or
otherwise; (v) for errors in interpretation of technical trade terms; (vi) for
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit or of the proceeds thereof;
(vii) for the misapplication by the beneficiary of a Letter of Credit of the
proceeds of any drawing under such Letter of Credit; and (viii) for any
consequences arising from causes beyond the control of the Administrative Agent,
the Issuing Banks and the Lenders, including, without limitation, any
Governmental Acts. None of the above shall affect, impair, or prevent the
vesting of any Issuing Bank’s rights or powers under this Section 3.10.
 
(c)  In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Administrative Agent or any
Lender under any resulting liability to the Company or relieve the Company of
any of its obligations hereunder to any such Person.
 
(d)  Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.
 
3.11  Cash Collateral. Notwithstanding anything to the contrary herein or in any
application for a Letter of Credit, after the occurrence and during the
continuance of a Default, the Company shall, on the Business Day that it
receives the Administrative Agent’s demand, deliver to the Administrative Agent
for the benefit of the Lenders and the Issuing Banks, cash, or other collateral
of a type satisfactory to the Required Lenders, having a value, as determined by
such Lenders, equal to one hundred percent (100%) of the aggregate Dollar Amount
of the outstanding L/C Obligations. In addition, if the Availability is at any
time less than the Dollar Amount of all contingent L/C Obligations outstanding
at any time, the Company shall deposit cash collateral with the Administrative
Agent in Dollars in an amount equal to one-hundred five percent (105%) of the
Dollar Amount by which such L/C Obligations exceed such Availability. Any such
collateral shall be held by the Administrative Agent in a separate account
appropriately designated as a cash collateral account in relation to this
Agreement and the Letters of Credit and retained by the Administrative Agent for
the benefit of the Lenders and the Issuing Banks as collateral security for the
Company’s obligations in respect of this Agreement and each of the Letters of
Credit and L/C Drafts. Such amounts shall be applied to reimburse the Issuing
Banks for drawings or payments under or pursuant to Letters of Credit or L/C
Drafts, or if no such reimbursement is required, to payment of such of the other
Obligations as the Administrative Agent shall determine. If no Default shall be
continuing, amounts remaining in any cash collateral account established
pursuant to this Section 3.11 which are not to be applied to reimburse an
Issuing Bank for amounts actually paid or to be paid by such Issuing Bank in
respect of a Letter of Credit or L/C Draft, shall be returned to the Company
within one (1) Business Day (after deduction of the Administrative Agent’s
expenses incurred in connection with such cash collateral account).
 
 
Page 49

--------------------------------------------------------------------------------


ARTICLE IV 
CHANGE IN CIRCUMSTANCES
 
4.1  Yield Protection. If any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) adopted after the date of this Agreement or any interpretation or
application thereof by any Governmental Authority charged with the
interpretation or application thereof, or the compliance of any Lender
therewith, subjects any Lender or any applicable Lending Installation to any
tax, duty, charge or withholding on or from payments due from any Borrower
(excluding any taxes covered by the provisions of Section 2.15(e)), or changes
the basis of taxation of payments to any Lender (other than changes in the rate
of taxation on the overall net income of such Lender) in respect of its
Commitment, Loans, its L/C Interests, the Letters of Credit or other amounts due
it hereunder, or imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Rate Loans) with respect to its Commitment, Loans, L/C Interests or
the Letters of Credit, or imposes any other condition the result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its Commitment, Loans, the L/C Interests or the
Letters of Credit or reduces any amount received by any Lender or any applicable
Lending Installation in connection with its Commitment, Loans or Letters of
Credit, or requires any Lender or any applicable Lending Installation to make
any payment calculated by reference to the amount of Commitment, Loans or L/C
Interests held or interest received by it or by reference to the Letters of
Credit, by an amount deemed material by such Lender; and the result of any of
the foregoing is to increase the cost to that Lender of making, renewing or
maintaining its Commitment, Loans, L/C Interests, or Letters of Credit or to
reduce any amount received under this Agreement, then, within fifteen (15) days
after receipt by the Company or any other Borrower of written demand by such
Lender pursuant to Section 4.5, the applicable Borrowers shall pay such Lender
that portion of such increased expense incurred or reduction in an amount
received which such Lender reasonably determines is attributable to making,
funding and maintaining its Loans, L/C Interests, Letters of Credit and its
Commitment; provided however that the Company shall not be liable under this
Section 4.1 for the payment of any such amounts incurred or accrued more than
180 days prior to the date on which notice of the event or occurrence giving
rise to the obligation to make such payment is given to the Company hereunder;
provided further that if the event or occurrence giving rise to such obligation
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof; provided further that (1) if
the Company objects in good faith to any payment demanded under this Section 4.1
on or before the date such payment is due, then the Company and the Lender
demanding such payment shall enter into discussions to review the amount due and
the Company’s obligation to pay such amount to such Lender shall be deferred for
30 days after the original demand for payment and (2) if the Company and such
Lender do not otherwise reach agreement on the amount due during such 30 period,
the Company shall pay to such Lender at the end of such 30 day period the amount
certified by such Lender to be due. Subject to the last proviso in the preceding
sentence, a certificate as to such amounts submitted to the Company and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.
 
Page 50

--------------------------------------------------------------------------------


4.2  Changes in Capital Adequacy Regulations. If a Lender determines (a) the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a “Change” (as defined below), and (b) such increase
in capital will result in an increase in the cost to such Lender of maintaining
its Commitment, Loans, L/C Interests, the Letters of Credit or its obligation to
make Loans hereunder, then, within fifteen (15) days after receipt by the
Company or any other Borrower of written demand by such Lender pursuant to
Section 4.5, the applicable Borrowers shall pay such Lender the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender reasonably determines is attributable to
this Agreement, its Commitment, its Loans, its L/C Interests, the Letters of
Credit or its obligation to make Loans hereunder (after taking into account such
Lender’s policies as to capital adequacy); provided, however, that the Company
shall not be liable under this Section 4.2 for the payment of any such amounts
incurred or accrued more than 180 days prior to the date on which notice of the
event or occurrence giving rise to the obligation to make such payment is given
to the Company hereunder; provided, further, that if the event or occurrence
giving rise to such obligation is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof;
provided further that (1) if the Company objects in good faith to any payment
demanded under this Section 4.2 on or before the date such payment is due, then
the Company and the Lender demanding such payment shall enter into discussions
to review the amount due and the Company’s obligation to pay such amount to such
Lender shall be deferred for 30 days after the original demand for payment and
(2) if the Company and such Lender do not otherwise reach agreement on the
amount due during such 30 period, the Company shall pay to such Lender at the
end of such 30 day period the amount certified by such Lender to be due. Subject
to the last proviso in the preceding sentence, a certificate as to such amounts
submitted to the Company and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error. “Change” means
(i) any change after the date of this Agreement in the “Risk-Based Capital
Guidelines” (as defined below) excluding, for the avoidance of doubt, the effect
of any phasing in of such Risk-Based Capital Guidelines or any other capital
requirements passed prior to the date hereof, or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. “Risk-Based Capital Guidelines” means (i)
the risk-based capital guidelines in effect in the United States on the date of
this Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
 
Page 51

--------------------------------------------------------------------------------


4.3  Availability of Types of Advances. If (a) any Lender determines that
maintenance of its Fixed Rate Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation or directive, whether or not having
the force of law, or (b) the Required Lenders determine that (i) deposits of a
type, currency or maturity appropriate to match fund Fixed-Rate Advances are not
available or (ii) the interest rate applicable to a Fixed-Rate Advance does not
accurately reflect the cost of making or maintaining such an Advance, then the
Administrative Agent shall suspend the availability of the affected Type of
Advance and, in the case of any occurrence set forth in clause (a), require any
Advances of the affected Type to be repaid or converted into another Type.
 
4.4  Funding Indemnification. If any payment of a Fixed-Rate Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment, or otherwise, or a Fixed-Rate Advance is
not made on the date specified by the applicable Borrower for any reason other
than default by the Lenders, the Borrowers shall indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain the Fixed-Rate Advance.
 
4.5  Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Fixed-Rate Loans to reduce any liability of any Borrower to such Lender under
Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance under
Section 4.3, so long as such designation is not, in such Lender’s judgment,
disadvantageous to such Lender. Any demand for compensation pursuant to this
Article  IV shall be in writing and shall state the amount due, if any, under
Sections 4.1, 4.2 or 4.4 and shall set forth in reasonable detail the
calculations upon which such Lender determined such amount. Such written demand
shall be rebuttably presumed correct for all purposes. Determination of amounts
payable under such Sections in connection with a Fixed-Rate Loan shall be
calculated as though each Lender funded its Fixed-Rate Loan through the purchase
of a deposit of the type, currency and maturity corresponding to the deposit
used as a reference in determining the Fixed-Rate applicable to such Loan,
whether in fact that is the case or not. The obligations of the Company and the
other Borrowers under Sections 4.1, 4.2 and 4.4 shall survive payment of the
Obligations and termination of this Agreement.
 
Page 52

--------------------------------------------------------------------------------


 
ARTICLE V
CONDITIONS PRECEDENT
 
5.1  Initial Advances and Letters of Credit. The Lenders shall not be required
to make the initial Loans or issue any Letters of Credit unless the Company has
furnished to the Administrative Agent each of the following, with sufficient
copies for the Lenders, and the other conditions set forth below have been
satisfied:
 
(a)  Copies of the Certificate of Incorporation or equivalent document of each
of the Loan Parties, together with all amendments thereto, and, to the extent
applicable, a certificate of good standing, in each case certified by the
appropriate governmental officer in its jurisdiction of incorporation.
 
(b)  Copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of their respective Board of Directors’ resolutions authorizing
the execution of the Loan Documents.
 
(c)  An incumbency certificate, executed by the Secretary or Assistant Secretary
of each of the Loan Parties, which shall identify by name and title and bear the
signature of the officers of the applicable Loan Party authorized to sign the
Loan Documents and to make borrowings hereunder, upon which certificate the
Lenders shall be entitled to rely until informed of any change in writing by the
applicable Loan Party.
 
(d)  A certificate, in form and substance satisfactory to the Administrative
Agent, executed by the chief financial officer of the Company, stating that on
the Closing Date, all the representations and warranties of the Loan Parties in
the Loan Documents are true and correct (unless such representation and warranty
is made as of a specific date, in which case, such representation and warranty
shall be true as of such date) and no Default or Unmatured Default has occurred
and is continuing.
 
(e)  A Guaranty, in substantially the form of Exhibit F, or in form and
substance satisfactory to the Administrative Agent, dated as of the Closing
Date, duly executed by each Subsidiary Borrower that is a Domestic Subsidiary
and each other Domestic Subsidiary of the Company as required pursuant to
Section 7.2(k).
 
(f)  Written opinions of the Loan Parties’ United States counsel, and, if
applicable, foreign counsel, addressed to the Administrative Agent and the
Lenders, in form and substance satisfactory to the Administrative Agent.
 
(g)  Such other documents as the Administrative Agent or its counsel or the
Required Lenders may have reasonably requested.
 
Page 53

--------------------------------------------------------------------------------


(h)  (h)There shall not have occurred a material adverse change since December
31, 2004 in the financial condition, operations, assets, business or properties
of the Company and its Subsidiaries, taken as a whole.
 
(i)  The Administrative Agent, Lenders and/or their Affiliates shall have
received all fees and expenses, including the reasonable fees and expenses of
Mayer, Brown, Rowe & Maw LLP, required to be paid on or before the Closing Date.
 
(j)  Evidence satisfactory to the Administrative Agent that all governmental,
shareholder and third party consents and approvals necessary in connection with
this Agreement and the other transactions contemplated hereby have been
obtained; all such consents and approvals remain in full force and effect; and
all applicable waiting periods have expired without any action being taken by
any Governmental Authority that could restrain, prevent or impose any material
adverse conditions on such other transactions or that could seek or threaten any
of the foregoing, and no law or regulation shall be applicable which in the
judgment of the Administrative Agent could have such effect.
 
5.2  Initial Advance to Each New Subsidiary Borrower. No Lender shall be
required to make an Advance hereunder or purchase participations in Letters of
Credit or Alternate Currency Loans hereunder, no Swing Line Bank shall be
required to make any Swing Line Loans, and no Alternate Currency Lender shall be
required to make any Alternate Currency Loans hereunder, in each case, to or for
the account of a new Subsidiary Borrower added after the Closing Date unless the
Company has furnished or caused to be furnished to the Administrative Agent with
sufficient copies for the Lenders:
 
(a)  The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the written consent of the Company thereon, as contemplated by
Section 2.21.
 
(b)  Copies, certified by the Secretary, Assistant Secretary, Director or
Officer of the Subsidiary Borrower, of its Board of Directors’ resolutions
approving the Assumption Letter.
 
(c)  An incumbency certificate, executed by the Secretary, Assistant Secretary,
Director or Officer of the Subsidiary Borrower, which shall identify by name and
title and bear the signature of the officers of such Subsidiary Borrower
authorized to sign the Assumption Letter and the other documents to be executed
and delivered by such Subsidiary Borrower hereunder, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Company.
 
(d)  An opinion of counsel to such Subsidiary Borrower, in form and substance
satisfactory to the Administrative Agent.
 
(e)  Guaranty documentation and such other documentation required by Section
2.21 from such Subsidiary Borrower in form and substance satisfactory to the
Administrative Agent.
 
Page 54

--------------------------------------------------------------------------------


5.3  Each Advance and Each Letter of Credit. The Lenders shall not be required
to make any Loan, or issue any Letter of Credit, unless on the applicable
Borrowing Date, or in the case of a Letter of Credit, the date on which the
Letter of Credit is to be issued:
 
(a)  There exists no Default or Unmatured Default and no Default or Unmatured
Default would result after giving effect to the making of any Loan or issuance
of any Letter of Credit;
 
(b)  All of the representations and warranties contained in Article VI are true
and correct in all material respects as of such Borrowing Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
as of such date);
 
(c)  The Revolving Credit Obligations do not, and after making such proposed
Advance would not, exceed the Aggregate Commitment; and
 
(d)  the Administrative Agent has received a timely Borrowing Notice with
respect to the applicable Loan.
 
Each Borrowing/Conversion/Continuation Notice with respect to a new Advance and
the letter of credit application with respect to each Letter of Credit or Letter
of Credit amendment shall constitute a representation and warranty by the
Company that the conditions contained in Sections 5.3(a), (b) and (c) have been
satisfied.
 
 
ARTICLE VI  
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, each of the
Borrowers represents and warrants as follows to each Lender and the
Administrative Agent as of the date of this Agreement, giving effect to the
consummation of the transactions contemplated by the Loan Documents, and
thereafter on each date as required by Sections 5.2 and 5.3:
 
6.1  Organization; Corporate Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation and is qualified to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified would not have a Material Adverse Effect.
 
6.2  Authorization and Validity. Each of the Loan Parties has the requisite
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party and to perform its obligations thereunder. The execution and
delivery by each of the Loan Parties of the Loan Documents to which it is a
party and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which it is a party
constitute legal, valid and binding obligations of each of the Loan Parties
enforceable against each of the Loan Parties in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
 
Page 55

--------------------------------------------------------------------------------


6.3  No Conflict; Government Consent. Neither the execution and delivery by the
Loan Parties of the Loan Documents, nor the consummation of the transactions
contemplated thereby, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any Subsidiary or the Company’s or any Subsidiary’s
articles of incorporation or by-laws or other constitutive documents and
agreements or the provisions of any material indenture, instrument or agreement
to which the Company or any Subsidiary is a party or is subject, or by which it,
or its property, is bound, or conflict with or constitute a default thereunder,
or result in the creation or imposition of any Lien in, of or on the property of
the Company or any of its Subsidiaries pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to be obtained by any Loan Party in connection with the
authorization, execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents, except
such as have been obtained or made and are in full force and effect.
 
6.4  Financial Statements. The consolidated financial statements of the Company
and its Subsidiaries for the fiscal year ended December 31, 2004 were prepared
in accordance with Agreement Accounting Principles and fairly present in all
material respects the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.
 
6.5  Material Adverse Change. Since December 31, 2004, there has occurred no
change in the financial condition, operations, assets, business or properties of
the Company and its Subsidiaries taken as a whole, or any other event which has
had or could reasonably be expected to have a Material Adverse Effect.
 
6.6  Taxes. The Company and the Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Company or any Subsidiary, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided, or where the failure to make such payment could not reasonably be
expected to result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Company and the Subsidiaries in respect of any
taxes or other governmental charges have been made in accordance with generally
accepted accounting principles.
 
6.7  Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of the Borrowers, threatened against the Company or any of its
Subsidiaries (a) challenging the validity or enforceability of any material
provision of the Loan Documents or (b) which could reasonably be expected to
have a Material Adverse Effect. There is no material loss contingency within the
meaning of Agreement Accounting Principles which has not been reflected in the
consolidated financial statements of the Company referred to in Section 6.4 or
prepared and delivered pursuant to Section 7.1(a) for the fiscal period during
which such material loss contingency was incurred. Neither the Company nor any
of its Subsidiaries is subject to or in default with respect to any final
judgment, writ, injunction, restraining order or order of any nature, decree,
rule or regulation of any court or Governmental Authority which could reasonably
be expected to have a Material Adverse Effect.
 
Page 56

--------------------------------------------------------------------------------


6.8  Subsidiaries. Schedule 6.8 hereto contains an accurate list of all of the
Subsidiaries of the Company in existence on the Closing Date, setting forth
their respective jurisdictions of formation. All of the issued and outstanding
Capital Stock of such Subsidiaries have been duly authorized and issued and are
fully paid and non-assessable. Except as set forth on Schedule 6.8, as of the
Closing Date, no authorized but unissued or treasury shares of Capital Stock of
any Subsidiary are subject to any option, warrant, right to call or commitment
of any kind or character. As of the Closing Date, neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Capital Stock or any
convertible securities, rights or options to purchase its Capital Stock except
as otherwise set forth on Schedule 6.8. Except as set forth on Schedule 6.8, as
of the date hereof the Company does not own or hold, directly or indirectly, any
Capital Stock or equity security of, or any equity or partnership interest in
any Person other than such Subsidiaries.
 
6.9  ERISA. As at December 31, 2004 the Unfunded Liabilities of all Single
Employer Plans did not in the aggregate exceed $5,000,000. Each Plan complies
and has been maintained in all material respects with all applicable
requirements of law and regulations. No Reportable Event has occurred with
respect to any Single Employer Plan having any Unfunded Liability which has or
may reasonably be expected to result in a liability to the Company in excess of
$10,000,000. Neither the Company nor any other members of the Controlled Group
has terminated any Single Employer Plan without in each instance funding all
vested benefit obligations thereunder. Each member of the Controlled Group has
fulfilled its minimum funding obligations with respect to each Multiemployer
Plan. No Termination Event has occurred or is reasonably expected to occur.
There are no material actions, suits or claims (other than routine claims for
benefits) pending or, to the knowledge of the Company or its Subsidiaries,
threatened with respect to any Plan or Multiemployer Plan.
 
6.10  Accuracy of Information. None of the (a) information, exhibits or reports
furnished or to be furnished by the Company or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of the Company or any
Subsidiary contained in this Agreement, the other Loan Documents or any other
document, certificate or written statement furnished to the Administrative Agent
or the Lenders by or on behalf of the Company or any Subsidiary for use in
connection with the transactions contemplated by this Agreement, when taken
together with the Company’s filings with the Commission, contained, contains or
will contain any untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. The pro forma financial information and projections
contained in such materials is based upon good faith estimates and assumptions
believed by the Company to be reasonable at the time made (it being understood
that projections, are not to be viewed as facts and by their nature involve
estimations and uncertainties, and that actual results can differ from pro forma
and projected financials).
 
Page 57

--------------------------------------------------------------------------------


6.11  Regulation U. Margin Stock constitutes less than 25% of those assets of
the Company and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.
 
6.12  Material Agreements. Neither the Company nor any of its Subsidiaries is a
party to any Contractual Obligation the performance of which could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is subject to any charter or other restriction in any constitutive
agreement or document affecting its financial condition, assets, operations,
business or properties which could reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect.
 
6.13  Compliance With Laws. The Company and its Subsidiaries have complied with
all Requirements of Law except to the extent that such non-compliance could not
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any Requirements of Law or the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
 
6.14  Ownership of Properties. On the Closing Date, the Company and its
Subsidiaries have good title, free of all Liens, to all of the properties and
assets reflected in its December 31, 2004 audited financial statements as owned
by it (other than properties and assets disposed of in the ordinary course of
business since such date), except Liens permitted under Section 7.3(b).
 
6.15  Statutory Indebtedness Restrictions. Neither the Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act, the Interstate Commerce Act, or the
Investment Company Act of 1940, or any other federal or state statute or
regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
 
6.16  Environmental Matters. Each of the Company and its Subsidiaries is in
compliance with all Environmental, Health or Safety Requirements of Laws in
effect in each jurisdiction where it is presently doing business and as to which
the failure to so comply, in the aggregate for all such failures, would
reasonably be likely to subject the Company or any of its Subsidiaries to
liability that would have a Material Adverse Effect. Neither the Company nor any
Subsidiary is subject to any liability under the Environmental, Health or Safety
Requirements of Laws in effect in any jurisdiction where it is presently doing
business that could reasonably be expected to have a Material Adverse Effect. As
of the date hereof, neither the Company nor any Subsidiary has received any:
 
Page 58

--------------------------------------------------------------------------------


(a)  notice from any Governmental Authority by which any of the Company’s or
such Subsidiary’s present or previously-owned or leased property has been
identified in any manner by any such Governmental Authority as a property
requiring remedial or other corrective action with respect to a Release of any
Contaminant; or
 
(b)  notice of any Lien arising under or in connection with any Environmental,
Health or Safety Requirements of Law that has attached to any of the Company’s
or such Subsidiary’s owned or the Company or any Subsidiaries’ interest in any
leased property or any revenues of the Company’s or such Subsidiary’s owned
property; or
 
(c)  communication, written or oral, from any Governmental Authority concerning
action or omission by the Company or such Subsidiary in connection with its
ownership or leasing of any property resulting in the release of any hazardous
substance resulting in any violation of any Environmental, Health or Safety
Requirements of Law;
 
where the effect of which, in the aggregate for all such notices and
communications, could reasonably be expected to have a Material Adverse Effect.
 
6.17  Insurance. The properties and assets and business of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Subsidiaries of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and are similarly situated.
 
6.18  Labor Matters. As of the Closing Date, no labor disputes, strikes or
walkouts affecting the operations of the Company or any of its Subsidiaries, are
pending, or, to the Company’s knowledge, threatened, which could reasonably be
expected to have a Material Adverse Effect.
 
6.19  Solvency. After giving effect to (a) the extensions of credit made
hereunder on the Closing Date or such other date as Loans requested hereunder
were made, (b) the other transactions contemplated by this Agreement and the
other Loan Documents, and (c) the payment and accrual of all transaction costs
with respect to the foregoing, the Company and its Subsidiaries, taken as a
whole, are Solvent.
 
6.20  Default. No Default or Unmatured Default has occurred and is continuing.
 
6.21  Foreign Employee Benefit Matters. (a) Each Foreign Employee Benefit Plan
is in compliance in all material respects with all material laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such Plan; (b) the aggregate of the accumulated benefit
obligations under all Foreign Pension Plans does not exceed to any material
extent the current fair market value of the assets held in the trusts or similar
funding vehicles for such Plans; (c) with respect to any Foreign Employee
Benefit Plan (other than a Foreign Pension Plan), reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction in which such Plan is
maintained; and (d) there are no material actions, suits or claims (other than
routine claims for benefits) pending or, to the knowledge of the Company and its
Subsidiaries, threatened against the Company or any Subsidiary of it or any
member of its Controlled Group with respect to any Foreign Employee Benefit
Plan.
 
Page 59

--------------------------------------------------------------------------------


6.22  Representations and Warranties of each Subsidiary Borrower. Each
Subsidiary Borrower further represents and warrants to the Administrative Agent
and the Lenders that:
 
(a)  Organization and Corporate Powers. Such Subsidiary Borrower (i) is a
company duly formed and validly existing and in good standing under the laws of
the state or country of its organization (such jurisdiction being hereinafter
referred to as the “Home Country”); (ii) has the requisite power and authority
to own its property and assets and to carry on its business substantially as now
conducted except where the failure to have such requisite authority would not
have a Material Adverse Effect on such Subsidiary Borrower; and (iii) has the
requisite power and authority and legal right to execute and deliver any
Alternate Currency Addendum to which it is a party and each other Loan Document
to which it is a party and the performance by it of its obligations thereunder
have been duly authorized by proper corporate proceedings.
 
(b)  Binding Effect. Each Loan Document, including, without limitation, any
Alternate Currency Addendum, executed by such Subsidiary Borrower is the legal,
valid and binding obligation of such Subsidiary Borrower enforceable in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles (regardless of
whether enforcement is sought in equity or at law).
 
(c)  No Conflict; Government Consent. Neither the execution and delivery by such
Subsidiary Borrower of the Loan Documents to which it is a party, nor the
consummation by it of the transactions therein contemplated to be consummated by
it, nor compliance by such Subsidiary Borrower with the provisions thereof will
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Subsidiary Borrower or any of its Subsidiaries or such
Subsidiary Borrower’s or any of its Subsidiaries’ memoranda of association or
articles or certificate of incorporation, by-laws or other constituent documents
and agreements or the provisions of any material indenture, instrument or
agreement to which such Subsidiary Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien in, of or on the property of such Subsidiary Borrower or any of its
Subsidiaries pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, any governmental
agency is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents except such as have been
obtained or made and are in full force and effect.
 
(d)  Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each Loan Document to which such Subsidiary Borrower is a party
(including, without limitation, any Alternate Currency Addendum) in its Home
Country, except as set forth in the applicable Alternate Currency Addendum, it
is not necessary that this Agreement or any other Loan Document to which such
Subsidiary Borrower is a party or any other document be filed or recorded with
any court or other authority in its Home Country or that any stamp or similar
tax be paid to or in respect of this Agreement or any other Loan Document of
such Subsidiary Borrower. Except as set forth in the applicable Alternate
Currency Addendum, the qualification by any Lender or the Administrative Agent
for admission to do business under the laws of such Subsidiary Borrower’s Home
Country does not constitute a condition to, and the failure to so qualify does
not affect, the exercise by any Lender or the Administrative Agent of any right,
privilege, or remedy afforded to any Lender or the Administrative Agent in
connection with the Loan Documents to which such Subsidiary Borrower is a party
or the enforcement of any such right, privilege, or remedy against such
Subsidiary Borrower.
 
Page 60

--------------------------------------------------------------------------------


(e)  No Immunity. Neither such Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
Such Subsidiary Borrower’s execution and delivery of the Loan Documents to which
it is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.
 
(f)  Application of Representations and Warranties. It is understood and agreed
by the parties hereto that the representations and warranties of each Subsidiary
Borrower (other than any Subsidiary Borrower that shall be a Subsidiary Borrower
as of the Closing Date) in this Section 6.22 shall only be applicable to such
Subsidiary Borrower on and after the date of its execution of an Assumption
Letter and, if applicable, an Alternate Currency Addendum.
 
     ARTICLE VII  
COVENANTS
 
The Company covenants and agrees that so long as any Commitments are outstanding
and thereafter until payment in full of all of the Obligations (other than
contingent indemnity obligations) and termination of all Letters of Credit,
unless the Required Lenders shall otherwise give prior written consent:
 
7.1  Reporting. The Company shall:
 
(a)  Financial Reporting. Furnish to the Administrative Agent:
 
(i)  Quarterly Reports. As soon as practicable and in any event within
forty-five (45) days after the end of the first three quarterly periods of each
of its fiscal years, for itself and its Subsidiaries, consolidated unaudited
balance sheets as at the end of each such period and consolidated statement of
income, and a statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, presented on the same basis as described
in Section 7.1(a)(ii) (except that compliance with generally accepted accounting
principles in the United States shall be subject to year-end adjustments and the
absence of footnotes) and, in the case of the consolidated statement of income
and the statement of cash flows, on a comparative basis with the statements for
such period in the prior fiscal year of the Company.
 
Page 61

--------------------------------------------------------------------------------


(ii)  Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each of its fiscal years, an audit report, certified
by internationally recognized independent certified public accountants, prepared
in accordance with generally accepted accounting principles, on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, related statement of income and consolidated statement of changes
in owners’ equity, and a statement of cash flows, which audit report shall be
unqualified and shall state that such financial statements fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of operations and cash
flows for the periods indicated in conformity with generally accepted accounting
principles in the United States and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards.
 
(iii)  Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) and (ii) of this Section 7.1(a), an
Officer’s Certificate of the Company, substantially in the form of Exhibit D
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and (b)
pursuant to clauses (i) and (ii) of this Section 7.1(a), a compliance
certificate, substantially in the form of Exhibit E attached hereto and made a
part hereof, signed by the Company’s chief financial officer, chief accounting
officer or treasurer, setting forth calculations for the period then ended which
demonstrate compliance with Section 7.4, and which calculate the Leverage Ratio
for purposes of determining the then Applicable Floating Rate Margin, Applicable
Fixed Rate Margin and Applicable Commitment Fee Percentage.
 
(b)  Notice of Default. Promptly upon any of the chief executive officer, chief
operating officer, chief financial officer, treasurer, controller or other
executive officer of the Company obtaining actual knowledge (i) of any condition
or event which constitutes a Default or Unmatured Default or (ii) that any
Person has given any written notice to any Authorized Officer or any Subsidiary
of the Company or taken any other action with respect to a claimed default or
event or condition of the type referred to in Section 8.1(d), the Company shall
deliver to the Administrative Agent and the Lenders an Officer’s Certificate
specifying (A) the nature and period of existence of any such claimed default,
Default, Unmatured Default, condition or event, (B) the notice given or action
taken by such Person in connection therewith, and (C) what action the Company
has taken, is taking or proposes to take with respect thereto.
 
Page 62

--------------------------------------------------------------------------------


(c)  Lawsuits. (i)  Promptly upon the Company obtaining actual knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration, by or before any Governmental Authority, against
the Company or any of its Subsidiaries or any property of the Company or any of
its Subsidiaries not previously disclosed pursuant to Section 6.7, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company or any of its
Subsidiaries to liability in an amount aggregating $15,000,000 or more
(exclusive of claims covered by insurance policies of the Company or any of its
Subsidiaries unless the insurers of such claims have disclaimed coverage or
reserved the right to disclaim coverage on such claims), give written notice
thereof to the Administrative Agent and provide such other information as may be
reasonably requested to enable each Lender and the Administrative Agent and its
counsel to evaluate such matters; provided that the Company shall not be
required to provide information subject to attorney-client privilege; and (ii)
in addition to the requirements set forth in clause (i) of this Section 7.1(c),
upon request of the Administrative Agent or the Required Lenders, promptly give
written notice of the status of any action, suit, proceeding, governmental
investigation or arbitration disclosed pursuant to Section 6.7 or covered by a
report delivered pursuant to clause (i) above and provide such other information
as may be reasonably requested to enable the Required Lenders and the
Administrative Agent and its counsel to evaluate such matters; provided that the
Company shall not be required to provide information subject to attorney-client
privilege.
 
(d)  Other Indebtedness. Deliver to the Administrative Agent (with subsequent
delivery by the Administrative Agent to the Lenders within a reasonable period
of time) (i) a copy of each notice or communication regarding potential or
actual defaults (including any accompanying officer’s certificate) delivered by
or on behalf of the Company or any of its Subsidiaries to the holders of
Indebtedness for money borrowed with an aggregate outstanding principal amount
in excess of $20,000,000 pursuant to the terms of the agreements governing such
Indebtedness, such delivery to be made at the same time and by the same means as
such notice of default is delivered to such holders, and (ii) a copy of each
notice or other communication received by the Company or any of its Subsidiaries
from the holders of Indebtedness for money borrowed with an aggregate
outstanding principal amount in excess of $20,000,000 regarding potential or
actual defaults pursuant to the terms of such Indebtedness, such delivery to be
made promptly after such notice or other communication is received by the
Company or its Subsidiary.
 
(e)  Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of all notifications received from the Commission by the
Company or its Subsidiaries pursuant to the Securities Exchange Act of 1934 and
the rules promulgated thereunder relating to actual or potential violations of
rules promulgated by the Commission or other laws. The Company shall include the
Administrative Agent and the Lenders on its standard distribution lists for all
press releases made available generally by the Company or any of the Company’s
Subsidiaries to the public concerning material developments in the business of
the Company or any such Subsidiary.
 
Page 63

--------------------------------------------------------------------------------


(f)  Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company or any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.
 
Documents required to be delivered pursuant to Section 7.1(a)(i) or (a)(ii) (to
the extent any such documents are included in materials otherwise filed with the
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on its signature page hereto; or (ii) on which
such documents are posted on the Company’s behalf on an Internet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that; (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic version (i.e., soft copies)
of such documents.
 
7.2  Affirmative Covenants.
 
(a)  Corporate Existence, Etc. Subject to Section 7.3(h), the Company shall, and
shall cause each of its Subsidiaries to, at all times maintain its corporate
existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses except
where, in the case of Subsidiaries which are not Subsidiary Borrowers, failure
to do so could not reasonably be expected to have a Material Adverse Effect.
 
(b)  Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified
and where the failure to be so qualified will have or could reasonably be
expected to have a Material Adverse Effect.
 
(c)  Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the financial condition, operations, assets,
business or properties of such Person, and (b) obtain as needed all permits
necessary for its operations and maintain such permits in good standing unless
failure to comply or obtain such permits could not reasonably be expected to
have a Material Adverse Effect.
 
(d)  Payment of Taxes and Claims. The Company shall pay, and cause each of its
Subsidiaries to pay, (i) all material taxes, assessments and other governmental
charges imposed upon it or on any of its properties or assets or in respect of
any of its franchises, business, income or property before any penalty or
interest accrues thereon, and (ii) all claims (including, without limitation,
claims for labor, services, materials and supplies) for material sums which have
become due and payable and which by law have or may become a Lien (other than a
Lien permitted by Section 7.3(b)) upon any of the Company’s or such Subsidiary’s
property or assets, prior to the time when any penalty or fine shall be incurred
with respect thereto; provided that no such taxes, assessments and governmental
charges referred to in clause (i) above or claims referred to in clause (ii)
above (and interest, penalties or fines relating thereto) need be paid if being
contested in good faith by appropriate proceedings diligently instituted and
conducted and if such reserve or other appropriate provision, if any, as shall
be required in conformity with Agreement Accounting Principles shall have been
made therefor.
 
Page 64

--------------------------------------------------------------------------------


(e)  Insurance. The Company will maintain, and will cause to be maintained on
behalf of each of its Subsidiaries, insurance coverage by financially sound and
reputable insurance companies or associations, against such casualties and
contingencies, of such types and in such amounts as are customary for companies
engaged in similar businesses and owning and operating similar properties, it
being understood that the Company and its Subsidiaries may self-insure against
hazards and risks with respect to which, and in such amounts, as the Company in
good faith determines prudent and consistent with sound financial practice, and
as are customary for companies engaged in similar businesses and owning and
operating similar properties. The Company shall furnish to any Lender upon
request full information as to the insurance carried.
 
(f)  Inspection of Property; Books and Records; Discussions. The Company shall
permit and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or the Required
Lenders (or while any Default exists, any Lender) to visit and inspect, for a
reasonable purpose, any of the properties of the Company or any of its
Subsidiaries, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers and their independent
certified public accountants, all upon reasonable notice and at such reasonable
times during normal business hours, as often as may be reasonably requested.
Notwithstanding anything to the contrary in this Section 7.2(f), neither the
Company nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or its respective designated
representative) is then prohibited by any Requirement of Law or any agreement
binding on the Company or any of its Subsidiaries or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product. The
Company shall keep and maintain, and cause each of its Subsidiaries to keep and
maintain proper books of record and account in which entries in conformity with
Agreement Accounting Principles shall be made of all dealings and transactions
in relation to their respective businesses and activities.
 
Page 65

--------------------------------------------------------------------------------


(g)  ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans (and, to the extent
it is within the power of the Company or one of its Subsidiaries, all
Multiemployer Plans) to comply in all material respects with the provisions of
ERISA, the Code, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing
documents for such Plans.
 
(h)  Maintenance of Property. The Company shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order, ordinary wear
and tear excepted, and supplied with all necessary equipment and shall cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Company may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times and except to the extent that the failure
to so maintain such property could not be reasonably expected to have a Material
Adverse Effect.
 
(i)  Environmental Compliance. The Company shall, and shall cause each of its
Subsidiaries to comply with, all Environmental, Health or Safety Requirements of
Law, except where noncompliance could not reasonably be expected to have a
Material Adverse Effect.
 
(j)  Use of Proceeds. The Borrowers shall use the proceeds of the Advances to
repay certain outstanding Indebtedness and to provide funds for the additional
working capital needs and other general corporate purposes of the Company and
its Subsidiaries, including, without limitation, the financing of Permitted
Acquisitions. The Company will not, nor will it permit any Subsidiary to, use
any of the proceeds of the Advances to make any Acquisition other than a
Permitted Acquisition made pursuant to Section 7.3(f).
 
(k)  Subsidiary Guarantees; Subsidiary Subordination Agreement. The Company
will:
 
(i)  cause each Subsidiary Borrower that is a Domestic Subsidiary and each
Domestic Subsidiary that has assets (other than goodwill) with a book value in
excess of $10,000,000 to execute the Guaranty (and from and after the Closing
Date cause each other Subsidiary Borrower that is a Domestic Subsidiary and each
other Domestic Subsidiary which has such assets to execute and deliver to the
Administrative Agent, within ten (10) days after becoming a Subsidiary Borrower
or another Domestic Subsidiary which has such assets, as applicable, an
assumption or joinder agreement pursuant to which it agrees to be bound by the
terms and provisions of the Guaranty (whereupon such Subsidiary shall become a
“Guarantor” under this Agreement));
 
(ii)  in the event that at any time the book value of the assets (other than
goodwill) of all Domestic Subsidiaries which are not Guarantors exceeds the
lesser of (a) twenty percent (20%) of the Consolidated Net Assets of the Company
and its Domestic Subsidiaries at such time and (b) $50,000,000, within ten (10)
days thereafter cause one or more of such Subsidiaries to execute and deliver to
the Administrative Agent an assumption or joinder agreement pursuant to which it
or they agree to be bound by the terms and provisions of the Guaranty (whereupon
each such Domestic Subsidiary shall become a “Guarantor” under this Agreement)
such that, after giving effect thereto, the book value of the assets (other than
goodwill) of all Domestic Subsidiaries which are not Guarantors does not exceed
the lesser of (a) twenty percent (20%) of the Consolidated Net Assets of the
Company and its Domestic Subsidiaries at such time and (b) $50,000,000;
 
Page 66

--------------------------------------------------------------------------------


(iii)  cause any Subsidiary, before it makes a loan constituting Indebtedness to
any of the Borrowers in an aggregate principal amount in excess of $5,000,000,
to execute the Subordination Agreement (and from and after the Closing Date
cause each other Subsidiary that has made such loan constituting Indebtedness to
any Borrower in an aggregate principal amount in excess of $5,000,000 to execute
and deliver to the Administrative Agent, within ten (10) days after becoming a
Subsidiary, as applicable, an assumption or joinder agreement pursuant to which
it agrees to be bound by the terms and provisions of the Subordination
Agreement); and
 
(iv)  deliver and cause such Subsidiaries to deliver corporate resolutions,
opinions of counsel, and such other corporate documentation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent.
 
(l)  Foreign Employee Benefit Compliance. The Company shall, and shall cause
each of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably expected
to subject the Company or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $20,000,000.
 
7.3  Negative Covenants.
 
(a)  Sales of Assets. The Company shall not, nor shall it permit any Subsidiary
to, consummate any Asset Sale, except:
 
(i)  transfers of assets (A) to the Company, between the Company and any
Wholly-Owned Subsidiary or between any Wholly-Owned Subsidiaries, in each case
in the ordinary course of business or for tax planning purposes or (B) by any
Non-Wholly-Owned Subsidiary to the Company or any other Subsidiary;
 
(ii)  transfers of assets otherwise permitted pursuant to Section 7.3(f) or
Section 7.3(h);
 
Page 67

--------------------------------------------------------------------------------


(iii)  sales, assignments, transfers, lease conveyances or other dispositions of
other assets if such transaction (a) is for not less than fair market value (as
determined in good faith by the Company’s chief financial officer), and (b) when
combined with all such other transactions (each such transaction being valued at
book value) and all Sale and Leaseback Transactions (each such Sale and
Leaseback Transaction being valued at book value) during the period from the
Closing Date to the date of such proposed transaction, represents (when taken
together with prior dispositions made pursuant to this clause (iii)) the
disposition of not greater than twenty-five percent (25%) of the Company’s
Consolidated Net Assets at the end of the fiscal year immediately preceding that
in which such transaction is proposed to be entered into;
 
(iv)  sales or assignments of leases of Inventory in the ordinary course of
business; and
 
(v)  sales of receivables pursuant to non-recourse (subject to customary
indemnification obligations) factoring arrangements or similar arrangements.
 
(b)  Liens. The Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any of their respective other property or assets except:
 
(i)  Permitted Existing Liens and any renewals or extensions thereof;
 
(ii)  Permitted Liens;
 
(iii)  Liens with respect to assets acquired by the Company or any of its
Subsidiaries after the date hereof pursuant to a Permitted Acquisition (and not
created in contemplation of such acquisition); provided that such Liens shall
extend only to the assets so acquired and any accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof;
 
(iv)  Liens securing Indebtedness of a Subsidiary to the Company or to another
Guarantor;
 
(v)  Liens securing Indebtedness permitted under Section 7.3(c)(v); 
 
(vi)  additional Liens; provided that the Indebtedness or other obligations
secured thereby does not exceed in the aggregate outstanding at any time
$20,000,000.
 
(vii)  Liens solely on any cash earnest money deposits made by the Company or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
(viii)  Liens on the assets of a Person existing at the time such Person becomes
a Subsidiary of the Company pursuant to a Permitted Acquisition;
provided however that any such Lien may not extend to any other assets of the
Company or any other Subsidiary that is not a direct Subsidiary of such Person;
provided further that any such Lien was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Subsidiary of the Company;
 
Page 68

--------------------------------------------------------------------------------


(ix)  Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of bankers’ acceptances
issued or credited for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;
 
(x)  statutory, common law or contractual Liens of creditor depository
institutions or institutions holding securities accounts (including rights of
set-off or similar rights and remedies);
 
(xi)  Liens consisting of pledges of cash collateral to secure Hedging
Agreements in an aggregate amount not to exceed $5,000,000 to the extent
permitted hereunder; and
 
(xii)  customary Liens granted in favor of a trustee to secure fees and other
amounts owing to a trustee under an indenture or other agreement pursuant to
which Indebtedness permitted by Section 7.3(c)(x) is issued;
 
(xiii)  encumbering of assets of Foreign Subsidiaries securing Indebtedness
permitted by Section 7.3(c)(vii); and
 
(xiv)  Liens encumbering receivables sold or assigned pursuant to Section
7.3(a)(v), and the proceeds thereof and any account into which such proceeds are
deposited (so long as such account is maintained solely for the purpose of
receiving such proceeds).
 
(c)  Indebtedness. The Company shall not, nor shall it permit any Subsidiary to,
cause or permit, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:
 
(i)  the Obligations;
 
(ii)  Permitted Existing Indebtedness and any refinancing, renewals, refundings
or extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing;
 
(iii)  Indebtedness arising from intercompany loans and advances from (A) the
Company to any Wholly-Owned Subsidiary or any Subsidiary to the Company or
another Wholly-Owned Subsidiary in the ordinary course of business or (B) the
Company or any Wholly-Owned Subsidiary to any Non-Wholly-Owned Subsidiary,
which, when aggregated with the amount of Investments made by the Company or any
Wholly-Owned Subsidiary in Non-Wholly-Owned Subsidiaries pursuant to
Section 7.3(f)(i)(B) does not exceed $10,000,000;
 
(iv)  Hedging Obligations to the extent permitted under Section 7.3(k);
 
Page 69

--------------------------------------------------------------------------------


(v)  Indebtedness with respect to Capital Lease Obligations and purchase money
Indebtedness with respect to real or personal property in an aggregate amount at
any time outstanding not to exceed $25,000,000;
 
(vi)  Indebtedness assumed or incurred in connection with Permitted
Acquisitions;
 
(vii)  Indebtedness of Foreign Subsidiaries in an aggregate amount at any time
outstanding not to exceed $30,000,000;
 
(viii)  Indebtedness incurred for the purpose of refinancing, renewing or
extending any of the Indebtedness permitted under clause (ii);
 
(ix)  additional Indebtedness in an aggregate amount at any time outstanding not
exceeding an amount equal to 25% of Consolidated Net Assets at the end of the
fiscal year immediately preceding that in which such Indebtedness is incurred,
of which not more than $25,000,000 may be incurred by Subsidiaries which are not
Subsidiary Borrowers or Guarantors;
 
(x)  Subordinated Indebtedness; provided that to the extent that any Subsidiary
incurs or guarantees any Subordinated Indebtedness and is not a Guarantor
hereunder, such Subsidiary shall concurrently with the issuance or guaranty of
such Subordinated Indebtedness become a Guarantor hereunder; provided further
that such Subsidiary will be released from being a Guarantor hereunder at such
time as it is no longer obligated under such Subordinated Indebtedness (unless
otherwise required to be a Guarantor hereunder by Section 7.2(k);
 
(xi)  (A) Permitted Existing Contingent Obligations and (B) other Contingent
Obligations; provided that after giving effect to the incurrence of such
Contingent Obligation on a pro forma basis as if such Contingent Obligation had
been incurred on the first day of the twelve month period ending on the last day
of the Company’s most recently completed Fiscal Quarter, the Company will be in
compliance with Section 7.4; and
 
(xii)  customary indemnification obligations pursuant to factoring or similar
arrangements permitted pursuant to Section 7.3(a)(v).
 
(d)  Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, make or declare any Restricted Payments (other than Restricted
Payments by a Subsidiary to the Company or another Wholly-Owned Subsidiary)
except that so long as no Default or Unmatured Default then exists, the Company
and its Subsidiaries may (i) repurchase shares from its employees, officers or
directors pursuant to any vesting provisions with respect thereto; (ii) make
Restricted Payments not to exceed (x) in any twelve month period, an aggregate
amount equal to fifty percent (50%) of Net Income plus, to the extent deducted
in determining Net Income for such period, non-cash expenses in respect of stock
options, in each case, for the previous twelve month period and (y) subject to
pro forma compliance with the Fixed Charge Coverage Ratio, an additional
$50,000,000 over the term of this Agreement; (iii) make acquisitions of Capital
Stock of the Company in connection with the exercise of stock options or stock
appreciation rights by way of cashless exercise or in connection with the
satisfaction of withholding tax obligations; (iv) purchase of fractional shares
of the Capital Stock of the Company arising out of stock dividends, splits or
combinations or business combinations; (v) in connection with any Permitted
Acquisition, (A) receive or accept the return to the Company or any of its
Subsidiaries of Capital Stock of the Company or any of its Subsidiaries
constituting a portion of the purchase price consideration in settlement of
indemnification claims or (B) make payments or distributions to dissenting
stockholders pursuant to applicable law; (vi) honor any conversion request by a
holder of any Convertible Indebtedness of the Company or any of its
Subsidiaries, and make cash payments in lieu of fractional shares in connection
with the conversion of such Convertible Indebtedness; (vii) purchase, redeem,
repurchase, defease, acquire or retire for value Capital Stock or Subordinated
Indebtedness of the Company or any of its Subsidiaries in exchange for, upon
conversion of, or out of the proceeds of, the substantially concurrent sale of
Capital Stock of the Company (other than Disqualified Stock) whether
contemporaneously or in the future; and (viii) purchase, redeem, repurchase,
defease, acquire or retire for value any Subordinated Indebtedness in exchange
for, or out of the proceeds of, any Subordinated Indebtedness incurred to
refinance such Subordinated Indebtedness.
 
Page 70

--------------------------------------------------------------------------------


(e)  Conduct of Business; Acquisitions. The Company shall not, nor shall it
permit any Subsidiary to, engage in any business other than the businesses
engaged in by the Company on the date hereof and any business or activities
which are similar, related or incidental thereto or logical extensions thereof.
The Company shall not make any Acquisitions, other than Acquisitions meeting the
following requirements (each such Acquisition constituting a “Permitted
Acquisition”):
 
(i)  no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;
 
(ii)  the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis and approved by the target company’s board of directors
(and shareholders, if necessary) prior to the consummation of the Acquisition;
 
(iii)  after giving effect to such Acquisition on a pro forma basis as if such
Acquisition and such incurrence of Indebtedness had occurred on the first day of
the twelve month period ending on the last day of the Company’s most recently
completed fiscal quarter, the Company would have a Leverage Ratio less than
2.25:1.00; provided that if the purchase price payable in respect of any such
Acquisition (including, without limitation, cash or stock (other than Equity
Interests (other than Disqualified Stock) of the Company) consideration paid and
Indebtedness or other liabilities assumed) exceeds $150,000,000, prior to each
such Acquisition, the Company shall have delivered to the Administrative Agent
and the Lenders a certificate from one of the Authorized Officers, demonstrating
that after giving effect to such Acquisition, on a pro forma basis in respect of
each such Acquisition as if the Acquisition and such incurrence of Indebtedness
had occurred on the first day of the twelve-month period ending on the last day
of the Company’s most recently completed fiscal quarter, the Company would have
a maximum Leverage Ratio of 2.25:1.00 and would be in compliance with the
financial covenant in Section 7.4(a) and not otherwise in Default;
 
Page 71

--------------------------------------------------------------------------------


(iv)  the businesses being acquired shall be similar to that of the Company and
its Subsidiaries as of the Closing Date, related or incidental thereto or
logical extensions thereof.
 
(f)  Investments. Neither the Company nor any of its Subsidiaries shall make any
Investments, except for:
 
(i)  Investments by (A) the Company or any Subsidiary in any Wholly-Owned
Subsidiary or the Company in the ordinary course of business and (B) Investments
by the Company or any Wholly-Owned Subsidiary in any Non-Wholly-Owned
Subsidiary, which, when aggregated with the amount of Indebtedness owing by
Non-Wholly-Owned Subsidiaries to the Company or any Wholly-Owned Subsidiary
pursuant to Section 7.3(c)(iii)(B) does not exceed the amount set forth in such
clause;
 
(ii)  Investments incurred in order to consummate Permitted Acquisitions
otherwise permitted herein or representing the non-cash portion of the
consideration received in connection with a transaction described in
Section 7.3(a);
 
(iii)  Loans giving rise to Indebtedness permitted by Section 7.3(c)(iii);
 
(iv)  advances to employees for business expenses not to exceed $5,000,000 in
the aggregate outstanding at any one time;
 
(v)  other loans to employees in the ordinary course of business not to exceed
$10,000,000 in the aggregate outstanding at any one time;
 
(vi)  Investments in Cash Equivalents;
 
(vii)  Permitted Existing Investments; and
 
(viii)  Investments received in satisfaction or partial satisfaction of amounts
owed by financially troubled account debtors (whether in connection with a
foreclosure, bankruptcy, workout or otherwise) and deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent
with the past practices of the Company and its Subsidiaries;
 
(ix)  obligations under Hedging Agreements entered into in the ordinary course
of business;
 
Page 72

--------------------------------------------------------------------------------


(x)  Investments consisting of extensions of credit in the nature of prepaid
royalties or expenses or notes receivable arising from the sale or lease of
goods or services in the ordinary course of business, or performance or similar
deposits arising in the ordinary course of business; and
 
(xi)  other Investments; provided that the aggregate amount paid in cash of such
Investments, net of Repatriated Funds over the term of this Agreement, shall not
exceed the sum of (A) an amount equal to 15% of the Company’s Consolidated Net
Assets at the end of the fiscal year immediately preceding that in which such
Investment is made and (B) proceeds from Investments permitted hereunder.
 
(g)  Transactions with Shareholders and Affiliates. Neither the Company nor any
of its Subsidiaries shall directly or indirectly enter into or permit to exist
any transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to, any Affiliate of the Company which is not its Subsidiary, on terms
that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such a holder or Affiliate, except for (i)
Restricted Payments permitted by Section 7.3(d), (ii) reasonable and customary
fees paid to members of the board of directors (or similar governing body) of
the Company and its Subsidiaries; (iii) compensation arrangements and benefit
plans for directors, officers and other employees of the Company and its
Subsidiaries entered into or maintained or established in the ordinary course of
business; and (d) any Investment made in accordance with Section 7.3(f).
 
(h)  Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except (i) Fundamental Changes permitted under Sections 7.3(a), 7.3(b)
or 7.3(e) or that do not constitute Asset Sales, (ii) a Subsidiary of the
Company may be merged into or consolidated with the Company or any Wholly-Owned
Subsidiary of the Company (in which case the Company or such Wholly-Owned
Subsidiary shall be the surviving corporation); provided that if the predecessor
Subsidiary was a Guarantor, the surviving Subsidiary, if applicable, shall be a
Guarantor hereunder, (iii) any liquidation or dissolution of any Subsidiary of
the Company into (or to which its assets are transferred after paying creditors)
the Company or another Subsidiary of the Company, as applicable, and (iv) the
Company may merge with any other Person, or any Subsidiary of the Company may
consolidate or merge with any other Person; provided that (A) no Default or
Unmatured Default shall exist immediately before or after giving effect to such
Fundamental Change, (B) in the case of any merger of the Company, the Company is
the surviving corporation in such merger, and (C) in the case of any merger or
consolidation of any Subsidiary of the Company, the surviving corporation in
such Fundamental Change is or becomes as a result thereof a Subsidiary of the
Company and if the predecessor Subsidiary was a Guarantor, the surviving
Subsidiary shall be a Guarantor hereunder, and (D) such transaction is with a
Person in a line of business substantially similar to that of the Company and
its Subsidiaries as of the Closing Date or any business or activities which are
similar, related or incidental thereto or logical extensions thereof.
 
Page 73

--------------------------------------------------------------------------------


(i)  Margin Regulations. Neither the Company nor any of its Subsidiaries, shall
use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in violation of Regulation U.
 
(j)  Fiscal Year. The Company shall not change its fiscal year for accounting or
tax purposes from a period consisting of the twelve-month period ending on
Friday nearest to December 31 of each year, except as required by Agreement
Accounting Principles or by law and disclosed to the Lenders and the
Administrative Agent.
 
(k)  Hedging Obligations. The Company shall not and shall not permit any of its
Subsidiaries to enter into any interest rate, commodity or foreign currency
exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar agreements entered into by the Company or its
Subsidiaries pursuant to which the Company or its Subsidiaries has hedged its
actual or anticipated interest rate, foreign currency or commodity exposure.
Such permitted interest rate, foreign currency or commodity exchange, swap,
collar, cap or similar agreements entered into by the Company or its
Subsidiaries and any Lender or any Affiliate of any Lender are sometimes
referred to herein as “Hedging Agreements”.
 
(l)  Capital Expenditures. The Company shall not, and shall not permit any of
its Subsidiaries to, make Capital Expenditures in any fiscal year to the extent
that during any fiscal year the aggregate amount of Capital Expenditures for the
Company and its Subsidiaries would exceed $50,000,000, excluding any amount
attributable to a Permitted Acquisition (the “Capital Expenditures Limit”).
Notwithstanding the foregoing, in the event that the Company and its
Subsidiaries do not expend the entire Capital Expenditures Limit for any fiscal
year, the Company and its Subsidiaries may carry forward to the immediately
succeeding fiscal year the unutilized portion of such Capital Expenditures
Limit.
 
(m)  Restrictive Agreements. Except (i) in agreements evidencing Indebtedness
permitted by Section 7.3(c)(vii) (so long as such restriction applies only to
the Foreign Subsidiary issuing such Indebtedness and its Subsidiaries) or (ii)
imposed on a Subsidiary (and any of its Subsidiaries) and existing at the time
it became a Subsidiary if such restrictions were not created in connection with
or in anticipation of the transaction or series or transactions pursuant to
which such entity become a Subsidiary and only to the extent applying to such
Subsidiary and its Subsidiaries, the Company shall not, nor shall it permit any
of its Wholly-Owned Subsidiaries to, enter into any indenture, agreement,
instrument or other arrangement which directly or indirectly prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the ability of the Company or such
Subsidiary to (i) pay dividends or make other distributions or Restricted
Payments (A) on its Capital Stock or (B) with respect to any other interest or
participation in, or measured by, its profits, (ii) make loans or advances to or
other investments in the Company or any Wholly-Owned Subsidiary, (iii) repay
loans or advances from the Company or any Wholly-Owned Subsidiary or
(iv) transfer any of its properties to the Company or any Subsidiary other than
pursuant to this Agreement.
 
Page 74

--------------------------------------------------------------------------------


7.4  Financial Covenants.
 
(a)  Minimum Fixed Charge Coverage Ratio. The Company shall maintain as of the
end of each fiscal quarter a Fixed Charge Coverage Ratio for the four fiscal
quarter period then ending of not less than 1.50:1:00.
 
(b)  Maximum Leverage Ratio. The Company shall at the end of each fiscal quarter
maintain a Leverage Ratio for the four fiscal quarter period then ending of not
greater than 2.75:1.00.
 
 
    ARTICLE VIII  
DEFAULTS
 
8.1  Defaults. Each of the following occurrences shall constitute a Default
under this Agreement:
 
(a)  Failure to Make Payments When Due. The Company or any Subsidiary Borrower
shall (i) fail to pay when due any of the Obligations consisting of principal
with respect to any Loan or (ii) shall fail to pay within five (5) Business Days
of the date when due any of the other Obligations under this Agreement or the
other Loan Documents.
 
(b)  Breach of Certain Covenants. The Company or any Subsidiary Borrower shall
fail duly and punctually to perform or observe any agreement, covenant or
obligation binding on it under:
 
(i)  Sections 7.1(b), 7.2(j), 7.3 (other than Section 7.3(m)) or 7.4 or
 
(ii)  any section of this Agreement or any other Loan Document not covered by
Section 8.1(a), or 8.1(b)(i) and such failure shall continue unremedied for
thirty (30) days after the earliest of the receipt by the Company of notice from
the Administrative Agent and actual knowledge thereof by an Authorized Officer.
 
(c)  Breach of Representation or Warranty. Any representation or warranty made
or deemed made by the Company or any Subsidiary Borrower to the Administrative
Agent or any Lender herein or by the Company or any Subsidiary Borrower or any
of their Subsidiaries in any of the other Loan Documents or in any written
statement or certificate or written information at any time given by any such
Person pursuant to any of the Loan Documents shall be false in any material
respect on the date as of which made or deemed made.
 
Page 75

--------------------------------------------------------------------------------


(d)  Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to pay when due any Indebtedness in excess of $20,000,000 (any such
Indebtedness being “Material Indebtedness”); or the Company or any of its
Subsidiaries shall fail to perform (beyond the applicable grace period with
respect thereto, if any) any term, provision or condition contained in any
agreement under which any such Material Indebtedness was created or is governed,
or any other event shall occur or condition exist, the effect of which default
or event is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof.
 
(e)  Involuntary Bankruptcy; Appointment of Receiver, Etc.
 
(i)  An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) and the petition
shall not be dismissed, stayed, bonded or discharged within sixty (60) days
after commencement of the case; or a court having jurisdiction in the premises
shall enter a decree or order for relief in respect of the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.
 
(ii)  A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) or over all or a
substantial part of the property of the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) shall be entered; or an
interim receiver, trustee or other custodian of the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) or of all or a
substantial part of the property of the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the property of the Company or any of the Company’s Subsidiaries (other than
an Insignificant Subsidiary) shall be issued and any such event shall not be
stayed, dismissed, bonded or discharged within sixty (60) days after entry,
appointment or issuance.
 
(f)  Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries (other than an Insignificant Subsidiary) shall
(i) commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (ii) consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, (iii) consent to the appointment
of or taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property, (iv) make any assignment for the benefit of
creditors or (v) take any corporate action to authorize any of the foregoing.
 
Page 76

--------------------------------------------------------------------------------


(g)  Judgments and Attachments. Any money judgment(s) writ or warrant of
attachment, or similar process against the Company or any Domestic Subsidiary or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of $20,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) is or are entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days.
 
(h)  Dissolution. Any order, judgment or decree shall be entered against the
Company or any Domestic Subsidiary decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of sixty (60) days; or the Company or any Domestic Subsidiary shall
otherwise dissolve or cease to exist except as specifically permitted by this
Agreement.
 
(i)  Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject the Company to liability in excess of
$20,000,000 or the Unfunded Liabilities of all Single Employer Plans shall
exceed in the aggregate $40,000,000.
 
(j)  Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and the Administrative Agent or the
Required Lenders believe the substantial business hardship upon which the
application for the waiver is based could reasonably be expected to subject
either the Company or any Controlled Group member to liability in excess of
$20,000,000.
 
(k)  Change of Control. A Change of Control shall occur.
 
(l)  Guarantor Revocation. Any Guaranty shall fail to remain in full force or
effect (other than in accordance with its terms) or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Guaranty, or
any Guarantor shall fail to comply with any of the terms or provisions of any
Guaranty to which it is a party and such failure shall continue unremedied or
unwaived for thirty (30) days, or any Guarantor shall deny that it has any
further liability under any Guaranty to which it is a party, or shall give
notice to such effect; in each case other than a Guarantor’s ceasing to be a
Subsidiary Borrower pursuant to Section 2.21 or a Guarantor pursuant to Section
7.2(k) or the disposition of such Guarantor in any transaction permitted by
Section 7.3(a).
 
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.2.
 
 
ARTICLE IX
ACCELERATION, DEFAULTING LENDERS; WAIVERS,
AMENDMENTS AND REMEDIES
 
9.1  Termination of Commitments; Acceleration. If any Default described in
Section 8.1(e) or 8.1(f) occurs with respect to the Company or any Subsidiary
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation of any Issuing Banks to issue Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, the Required Lenders, or the
Administrative Agent acting at the direction of the Required Lenders may
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation of the Issuing Banks to issue Letters of Credit hereunder, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrowers expressly
waive.
 
9.2  Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Default or Unmatured Default hereunder; provided that no such supplemental
agreement shall, without the consent of each Lender directly affected thereby:
 
(a)  Postpone or extend the Commitment Termination Date or any other date
scheduled for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender
(except with respect to a waiver of the application of the default rate of
interest pursuant to Section 2.12).
 
(b)  Reduce the principal amount of any Loans or L/C Obligations, or reduce the
rate or extend the time of payment of interest or fees thereon.
 
(c)  Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders hereunder specified to be the applicable
percentage in this Agreement to act on specified matters or amend the
definitions of “Required Lenders”“Pro Rata Share”.
 
(d)  Increase the amount of the Commitment of any Lender hereunder.
 
(e)  Permit the Company or any Subsidiary Borrower to assign its rights under
this Agreement or any Guaranty (other than pursuant to Section 7.3(h)).
 
(f)  Release the Company or any Guarantor from any of its obligations under the
Guaranty set forth in Article X or any other Guaranty in each case other than a
Guarantor’s ceasing to be a Subsidiary Borrower pursuant to Section 2.21, a
Guarantor pursuant to Section 7.2(k), the disposition of such Guarantor in any
transaction permitted by Section 7.3(a) or as otherwise provided by the terms
hereof.
 
Page 77

--------------------------------------------------------------------------------


(g)  Amend this Section 9.2.
 
No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) any Issuing Bank shall be effective without the
written consent of such Issuing Bank and (c) any Swing Line Loan shall be
effective without the written consent of the Swing Line Bank. The Administrative
Agent may waive payment of the fee required under Section 14.3(b) without
obtaining the consent of any of the Lenders.
 
9.3  Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Company or
any other Borrower to satisfy the conditions precedent to such Loan or issuance
of such Letter of Credit shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the requisite number of
Lenders required pursuant to Section 9.2, and then only to the extent in such
writing specifically set forth. All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the
Administrative Agent and the Lenders until the Obligations have been paid in
full.
 
 
ARTICLE X
GUARANTY
 
10.1  Guaranty. For valuable consideration, the receipt of which is hereby
acknowledged, and to induce the Lenders to make advances to each Subsidiary
Borrower and to make, issue and participate in Letters of Credit, Swing Line
Loans and Alternate Currency Loans, the Company hereby absolutely and
unconditionally guarantees prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future obligations including without limitation the Obligations, of
each Subsidiary Borrower to the Administrative Agent, the Lenders, the Swing
Line Bank, the Issuing Lenders, the Alternate Currency Lenders, or any of them,
under or with respect to the Loan Documents or under or with respect to any
Hedging Agreement entered into with a Lender or an Affiliate of a Lender (at the
time such Hedging Agreement was entered into) in connection with this Agreement,
whether for principal, interest (including interest accruing after the
commencement of any bankruptcy insolvency or similar proceeding whether or not
allowed as a claim in such proceeding), fees, expenses or otherwise
(collectively, the “Guaranteed Obligations”, and each such Subsidiary Borrower
being an “Obligor” and collectively, the “Obligors”).
 
Page 78

--------------------------------------------------------------------------------


10.2  Waivers. The Company waives notice of the acceptance of this Guaranty and
of the extension or continuation of the Guaranteed Obligations or any part
thereof. The Company further waives presentment, protest, notice of notices
delivered or demand made on any Obligor or action or delinquency in respect of
the Guaranteed Obligations or any part thereof, including any right to require
the Administrative Agent and the Lenders to sue any Obligor, any other guarantor
or any other Person obligated with respect to the Guaranteed Obligations or any
part thereof. The Administrative Agent and the Lenders shall have no obligation
to disclose or discuss with the Company their assessments of the financial
condition of the Obligors.
 
10.3  Guaranty Absolute. This Guaranty is a guaranty of payment and not of
collection, is a primary obligation of the Company and not one of surety, and
the validity and enforceability of this Guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto; (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any other guaranties with respect to the Guaranteed
Obligations or any part thereof, or any other obligation of any Person with
respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this Guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
Guaranty; (g) any change in the ownership of any Obligor or the insolvency,
bankruptcy or any other change in the legal status of any Obligor; (h) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (i) the
failure of the Company or any Obligor to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this Guaranty, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Guaranty; (j) the existence of any claim, setoff or other rights which the
Company may have at any time against any Obligor, or any other Person in
connection herewith or an unrelated transaction; (k) the Administrative Agent’s
or any Lender’s election, in any case or proceeding instituted under chapter 11
of the Bankruptcy Code, of the application of section 1111(b)(2) of the
Bankruptcy Code; (l) any borrowing, use of cash collateral, or grant of a
security interest by the Company, as debtor in possession, under section 363 or
364 of the United States Bankruptcy Code; (m) the disallowance of all or any
portion any Lender’s claims for repayment of the Guaranteed Debt under section
502 or 506 of the United States Bankruptcy Code; or (n) any other circumstances,
whether or not similar to any of the foregoing, which could constitute a defense
to a guarantor; all whether or not the Company shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses (a)
through (n) of this paragraph. It is agreed that the Company’s liability
hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that the Company’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by any Obligor of the
Guaranteed Obligations in the manner agreed upon between the Obligor and the
Administrative Agent and the Lenders.
 
Page 79

--------------------------------------------------------------------------------


10.4  Acceleration. The Company agrees that, as between the Company on the one
hand, and the Lenders and the Administrative Agent, on the other hand, the
obligations of each Obligor guaranteed under this Article X may be declared to
be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 9.1 for purposes of this Article X,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Obligor or otherwise) preventing such
declaration as against such Obligor and that, in the event of such declaration
or automatic acceleration, such obligations (whether or not due and payable by
such Obligor) shall forthwith become due and payable by the Company for purposes
of this Article X.
 
10.5  Marshaling; Reinstatement. None of the Lenders nor the Administrative
Agent nor any Person acting for or on behalf of the Lenders or the
Administrative Agent shall have any obligation to marshall any assets in favor
of the Company or against or in payment of any or all of the Guaranteed
Obligations. If the Company, any other Borrower or any other Guarantor of all or
any part of the Guaranteed Obligations makes a payment or payments to any Lender
or the Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to such Borrower, the Company, such other Guarantor
or any other Person, or their respective estates, trustees, receivers or any
other party, including, without limitation, the Company, under any bankruptcy
law, state or federal law, common law or equitable cause, then, to the extent of
such payment or repayment, the part of the Guaranteed Obligations which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.
 
10.6  Subrogation. Until the irrevocable payment in full of the Obligations and
termination of all commitments which could give rise to any Guaranteed
Obligation, the Company shall have no right of subrogation with respect to the
Guaranteed Obligations, and hereby waives any right to enforce any remedy which
the Administrative Agent and/or the Lenders now has or may hereafter have
against the Company, any endorser or any other guarantor of all or any part of
the Guaranteed Obligations, and the Company hereby waives any other liability of
any Obligor to the Administrative Agent and/or the Lenders.
 
10.7  Termination Date. Subject to Section 10.5, this Guaranty shall continue in
effect until the later of (a) the Facility Termination Date, and (b) the date on
which this Agreement has otherwise expired or been terminated in accordance with
its terms and all of the Guaranteed Obligations have been paid in full in cash.
 
Page 80

--------------------------------------------------------------------------------


 
ARTICLE XI
GENERAL PROVISIONS
 
11.1  Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated so long as any principal,
accrued interest, fees, or any other amount due and payable under any Loan
Document is outstanding and unpaid (other than contingent reimbursement and
indemnification obligations) and so long as the Commitments have not been
terminated.
 
11.2  Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Company or any other Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
 
11.3  Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
11.4  Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the Fee Letter.
 
11.5  Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. Any obligation of “the Borrowers”
hereunder shall be the joint and several obligation of the Borrowers. This
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and assigns.
 
11.6  Expenses; Indemnification.
 
(a)  Expenses. The Borrowers shall reimburse the Administrative Agent for any
reasonable costs and out-of-pocket expenses (including reasonable attorneys’ and
paralegals’ fees and time charges of attorneys and paralegals for the
Administrative Agent, Issuing Banks, Swing Line Bank and Alternative Currency
Banks) paid or incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, delivery, syndication, review, proposed or
completed amendment, waiver or modification, and administration of the Loan
Documents. The Borrowers also agree to reimburse the Administrative Agent, each
Alternate Currency Lender, the Arrangers and each of the Lenders for any costs
and out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees
and time charges of attorneys and paralegals for the Administrative Agent, each
Alternate Currency Lender, the Arrangers and each Lender, which attorneys and
paralegals may be employees of the Administrative Agent, such Alternate Currency
Lender, the Arrangers, or the Lenders) paid or incurred by the Administrative
Agent, the Alternate Currency Lenders, the Arrangers or any Lender in connection
with the collection of the Obligations and enforcement of the Loan Documents.
The Administrative Agent, the Alternate Currency Lenders and the Arrangers shall
provide the Borrowers with a detailed statement of all reimbursements requested
under this Section 11.6(a).
 
Page 81

--------------------------------------------------------------------------------


(b)  Indemnity. The Borrowers hereby further agree to indemnify the
Administrative Agent, the Arrangers, the Alternate Currency Lenders, the Issuing
Banks and each and all of the Lenders and each of their respective Affiliates,
and each of the Administrative Agent’s, Arrangers’, Alternate Currency Lender’s,
Issuing Bank’s, Lender’s and Affiliate’s directors, officers, employees,
attorneys and agents (all such persons, “Indemnitees”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor whether
or not such Indemnitee is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification or another Indemnitee.
 
(c)  Waiver of Certain Claims. The Borrowers further agree to assert no claim
against any of the Indemnitees on any theory of liability seeking consequential,
special, indirect, exemplary or punitive damages.
 
(d)  Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 11.6 shall survive the termination of this Agreement.
 
11.7  Numbers of Documents. If requested by the Administrative Agent, all
statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.
 
11.8  Accounting. Except with respect to the pricing grid calculations in
Section 2.15 and the financial covenant calculations in Section 7.4, both of
which shall be made in accordance with Agreement Accounting Principles as in
effect on the date hereof, all accounting terms used herein shall be interpreted
and all accounting determinations hereunder shall be made in accordance with
generally accepted accounting principles as in effect from time to time,
consistently applied.
 
11.9  Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
Page 82

--------------------------------------------------------------------------------


11.10  Nonliability of Lenders. The relationship between the Borrowers and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrowers or the Guarantors. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Borrower or Guarantor
to review or inform any Borrower or Guarantor of any matter in connection with
any phase of the Borrowers’ business or operations.
 
11.11  GOVERNING LAW. ANY DISPUTE BETWEEN ANY BORROWER AND THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
11.12  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
 
(a)  EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (b) BELOW, EACH OF
THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES
BROUGHT PURSUANT TO THIS SUBSECTION (a) ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT CONSIDERING THE DISPUTE.
 
(b)  OTHER JURISDICTIONS. EACH BORROWER AGREES THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST EACH BORROWER OR ITS RESPECTIVE PROPERTY IN A COURT IN ANY LOCATION TO
ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER ANY BORROWERS OR (2)
IN ORDER TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH
PERSON. EACH BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE UNRELATED
COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF SUCH PERSON. EACH BORROWER WAIVES ANY OBJECTION
THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED
A PROCEEDING DESCRIBED IN THIS SUBSECTION (b).
 
Page 83

--------------------------------------------------------------------------------


(c)  VENUE. EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.
 
(d)  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
(e)  ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 11.6 AND THIS SECTION 11.12, WITH ITS COUNSEL.
 
11.13  Other Transactions. Each of the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks, the Swing Line Bank, the Alternate Currency Lenders
and the Borrowers acknowledge that the Administrative Agent and the Lenders (or
Affiliates of the Administrative Agent and the Lenders) may, from time to time,
effect transactions for their own accounts or the accounts of customers, and
hold positions in loans or options on loans of the Company, the Company’s
Subsidiaries and other companies that may be the subject of this credit
arrangement and nothing in this Agreement shall impair the right of any such
Person to enter into any such transaction (to the extent it is not expressly
prohibited by the terms of this Agreement) or give any other Person any claim or
right of action hereunder as a result of the existence of the credit
arrangements hereunder, all of which are hereby waived. In addition, certain
Affiliates of one or more of the Lenders are or may be securities firms and as
such may effect, from time to time, transactions for their own accounts or for
the accounts of customers and hold positions in securities or options on
securities of the Company, the Company’s Subsidiaries and other companies that
may be the subject of this credit arrangement and nothing in this Agreement
shall impair the right of any such Person to enter into any such transaction (to
the extent it is not expressly prohibited by the terms of this Agreement) or
give any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby waived.
Other business units affiliated with the Administrative Agent may from time to
time provide other financial services and products to the Company and its
Subsidiaries.
 
Page 84

--------------------------------------------------------------------------------


ARTICLE XII
THE ADMINISTRATIVE AGENT
 
12.1  Appointment; Nature of Relationship. BNS is appointed by the Lenders as
the Administrative Agent hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article XII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Holder
of Obligations by reason of this Agreement and that the Administrative Agent is
merely acting as the representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not assume any fiduciary duties to any of the Holders of Obligations,
and (ii) is acting as an independent contractor, the rights and duties of which
are limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders, for itself and on behalf of its Affiliates as
Holders of Obligations, agrees to assert no claim against the Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Holder of Obligations waives.
 
12.2  Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action hereunder or under any of the other Loan Documents except any action
specifically provided by the Loan Documents required to be taken by the
Administrative Agent.
 
12.3  General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Company, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found in a final
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
 
12.4  No Responsibility for Loans, Creditworthiness, Recitals, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document; (c) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (d) the existence
or possible existence of any Default or (e) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith. The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or in
any of the other Loan Documents, or for the execution, effectiveness,
genuineness, validity, legality, enforceability, collectibility, or sufficiency
of this Agreement or any of the other Loan Documents or the transactions
contemplated thereby, or for the financial condition of any guarantor of any or
all of the Obligations, the Company or any of its Subsidiaries.
 
Page 85

--------------------------------------------------------------------------------


12.5  Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all owners of Loans and on all Holders of Obligations. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
12.6  Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as the Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.
 
12.7  Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.
 
12.8  The Administrative Agent’s, Issuing Banks’, Alternate Currency Lenders’
and Swing Line Bank’s Reimbursement and Indemnification.
 
(a)  The Lenders agree to reimburse and indemnify the Administrative Agent
ratably in proportion to their respective Pro Rata Shares to the extent not
reimbursed by the Borrowers (i) for any expenses incurred by the Administrative
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents and (ii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents; provided
that no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
the Administrative Agent.
 
Page 86

--------------------------------------------------------------------------------


(b)  The Lenders agree to reimburse and indemnify the Administrative Agent, the
Issuing Banks, the Swing Line Bank and the Alternate Currency Lenders ratably in
proportion to their respective Pro Rata Shares to the extent not reimbursed by
the Borrowers (and without duplication of clause (a) above) (i) any amounts not
reimbursed by any Borrower for which the Administrative Agent, the Issuing
Banks, the Swing Line Bank and the Alternate Currency Lenders are entitled to
reimbursement by any Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent, any Issuing Bank, the Swing Line
Bank or any Alternate Currency Lender on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent, any Issuing Bank, the Swing Line Bank or any
Alternate Currency Lender in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents; provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of the Administrative Agent, the
applicable Issuing Bank, the Swing Line Bank or the applicable Alternate
Currency Lender.
 
12.9  Rights as a Lender. With respect to its Commitment, Loans made by it,
Swing Line Loans made by it and Letters of Credit issued by it, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document as any Lender or Issuing Bank and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders”, “Swing Line Bank”, “Issuing Bank” or “Issuing Banks” shall, unless
the context otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Company or any of its Subsidiaries in which such Person
is not prohibited hereby from engaging with any other Person.
 
12.10  Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
 
Page 87

--------------------------------------------------------------------------------


12.11  Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company. Upon
any such resignation, the Required Lenders shall have the right to appoint,
subject to the Company’s approval, on behalf of the Borrowers and the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving notice of resignation, then the retiring Administrative Agent may
appoint, on behalf of the Borrowers and the Lenders, a successor Administrative
Agent. Such successor Administrative Agent shall be a Lender or commercial bank
having capital and retained earnings of at least $500,000,000. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents.
 
12.12  No Duties Imposed Upon Co-Syndication Agents, Co-Documentation Agents or
Arrangers. None of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“Co-Syndication Agent”, “Co-Documentation Agent” or “Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, (a) expressly granted indemnification rights or rights under the Fee
Letter and (b) if such Person is a Lender, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Persons identified on the
cover page to this Agreement, the signature pages to this Agreement or otherwise
in this Agreement as a “Co-Syndication Agent”, “Co-Documentation Agent” or
“Arranger” shall have or be deemed to have any fiduciary duty to or fiduciary
relationship with any Lender. In addition to the agreements set forth in Section
12.10, each of the Lenders acknowledges that it has not relied, and will not
rely, on any of the Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
 
 
ARTICLE XIII
SETOFF; RATABLE PAYMENTS
 
13.1  Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, subject
to the prior consent of the Administrative Agent, any Indebtedness from any
Lender to the Company or any other Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.
 
Page 88

--------------------------------------------------------------------------------


13.2  Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 4.1, 4.2 or 4.4 and payments expressly hereunder provided to be
distributed on other than a pro rata basis or payments made and distributed in
accordance with Section 2.12) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligation or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to the obligations owing to them. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
 
13.3  Application of Payments. The Administrative Agent shall apply all payments
and prepayments in respect of any Obligations in the following order:
 
first, to pay interest on and then principal of any portion of the Loans which
the Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or the
applicable Borrower and to pay any Swing Line Loan, Alternate Currency Loan or
Reimbursement Obligation that has not been paid; second, to the ratable payment
of the Obligations then due and payable; and third, to the ratable payment of
all other Obligations.
 
13.4  Relations Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.
 
 
ARTICLE XIV  
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
14.1  Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (a) no Borrower shall
have any right to assign its rights or obligations under the Loan Documents
without the consent of all of the Lenders, and any such assignment in violation
of this Section 14.1(a) shall be null and void, and (b) any assignment by any
Lender must be made in compliance with Section 14.3. Notwithstanding clause (b)
of this Section 14.1 or Section 14.3, (i) any Lender may at any time, without
the consent of any Borrower or the Administrative Agent (unless a Default or
Unmatured Default has occurred and is continuing, in which case the consent of
the Administrative Agent shall be required, which consent shall not unreasonably
be withheld), assign all or any portion of its rights under this Agreement to a
Federal Reserve Bank and (ii) any Lender which is a fund or commingled
investment vehicle that invests in commercial loans in the ordinary course of
its business may at any time, without the consent of any Borrower or the
Administrative Agent (unless a Default or Unmatured Default has occurred and is
continuing, in which case the consent of the Administrative Agent shall be
required, which consent shall not unreasonably be withheld), pledge or assign
all or any part of its rights under this Agreement to a trustee or other
representative of holders of obligations owed or securities issued by such
Lender as collateral to secure such obligations or securities; provided that no
such assignment or pledge shall release the transferor Lender from its
obligations hereunder. The Administrative Agent may treat each Lender as the
owner of the Loans made by such Lender hereunder for all purposes hereof unless
and until such Lender complies with Section 14.3 in the case of an assignment
thereof or, in the case of any other transfer, a written notice of the transfer
is filed with the Administrative Agent. Any assignee or transferee of a Loan,
Commitment, L/C Interest or any other interest of a lender under the Loan
Documents agrees by acceptance thereof to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of any Loan, shall be conclusive and binding on any
subsequent owner, transferee or assignee of such Loan.
 
Page 89

--------------------------------------------------------------------------------


14.2  Participations.
 
(a)  Permitted Participants; Effect. Subject to the terms set forth in this
Section 14.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Commitment of such Lender, any L/C Interest of such Lender or any
other interest of such Lender under the Loan Documents on a pro rata or non-pro
rata basis. Each Lender that sells a participating interest in any Loan or other
interest to a Participant shall, as agent of the Borrower solely for the purpose
of this Section 14.2, record in book entries maintained by such Lender the name
and the amount of the participating interest of each Participant entitled to
receive payments in respect of such participating interests. Moreover,
notwithstanding such recordation, such participation shall not be considered an
assignment under Section 14.3 and such Participant shall not be considered a
Lender. In the event of any such sale by a Lender of participating interests to
a Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of all Loans made by it for all purposes under the Loan Documents, all
amounts payable by the applicable Borrower under this Agreement shall be
determined as if such Lender had not sold such participating interests, and the
applicable Borrower and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents except that, for purposes of Section 2.15,
Article IV and Section 9.2, the Participants shall be entitled to the same
rights as if they were Lenders. Notwithstanding anything herein to the contrary,
no Participant shall be entitled to receive any greater amount pursuant to
Section 2.15 or Section 4.1 than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred.
 
Page 90

--------------------------------------------------------------------------------


(b)  Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan, Letter of Credit or Commitment in which such
Participant has an interest which forgives principal, interest or fees or
reduces the interest rate or fees payable pursuant to the terms of this
Agreement with respect to any such Loan or Commitment, postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Commitment.
 
14.3  Assignments.
 
(a)  Permitted Assignments. (i) Any Lender (each such assigning Lender under
this Section 14.3 being an “Assigning Lender”) may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to one or
more banks or other entities (other than the Company or any of its Affiliates)
(“Purchasers”) all or a portion of its rights and obligations under this
Agreement (including, without limitation, its Commitment, any Loans owing to it,
all of its participation interests in existing Letters of Credit, Swing Line
Loans and Alternate Currency Loans, and its obligation to participate in
additional Letters of Credit, Swing Line Loans and Alternate Currency Loans
hereunder) in accordance with the provisions of this Section 14.3; provided that
any assignments of Revolving Loans and Commitments shall be made pro rata with
participations in Letters of Credit and Swing Line Loans, and shall require the
consent of the Issuer, the Swing Line Bank and any applicable Alternate Currency
Lender. Such assignment shall be substantially in the form of Exhibit C hereto
and shall not be permitted hereunder unless such assignment is either for all of
such Assigning Lender’s rights and obligations under the Loan Documents or,
without the prior written consent of the Administrative Agent and the Company,
involves loans and commitments as a consequence of which neither the Assigning
Lender nor the Purchaser will have a Commitment of less than $5,000,000;
provided that the foregoing restrictions with respect to such Commitments having
a minimum aggregate amount (A) shall not apply to any assignment between
Lenders, or to an Affiliate or Approved Fund of any Lender, and (B) in any event
may be waived by the Administrative Agent. The written consent of the
Administrative Agent, and, unless a Default has occurred and is continuing, the
Company (which consent, in each such case, shall not be unreasonably withheld),
shall be required prior to an assignment becoming effective with respect to a
Purchaser which is not a Lender or an Affiliate or Approved Fund of such Lender.
 
(ii)  Notwithstanding anything to the contrary contained herein, any Lender
(each such Lender, a “Granting Bank”) may grant to a special purpose funding
vehicle (each such special purpose funding vehicle, a “SPC”), identified as such
in writing from time to time by the applicable Granting Bank to the
Administrative Agent and the Company, the option to provide to the Company and
the other Borrowers all or any part of any Advance that such Granting Bank would
otherwise be obligated to make to the applicable Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Advance, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the applicable
Granting Bank shall be obligated to make such Advance pursuant to the terms
hereof. The making of an Advance by any SPC hereunder shall utilize the
Commitment of the applicable Granting Bank to the same extent, and as if, such
Advance were made by such Granting Bank. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or other similar payment obligation under
this Agreement (all liability for which shall remain with the applicable
Granting Bank). All notices hereunder to any Granting Bank or the related SPC,
and all payments in respect of the Obligations due to such Granting Bank or the
related SPC, shall be made to such Granting Bank. In addition, each Granting
Bank shall vote as a Lender hereunder without giving effect to any assignment
under this Section 14.3(a)(ii), and not SPC shall have any vote as a Lender
under this Agreement for any purpose. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereto. In addition, notwithstanding anything to the contrary contained
in this Section 14.3, any SPC may (A) with notice to, but without the prior
written consent of, the Company and the Administrative Agent and without paying
any processing or administrative fee therefor, assign all or a portion of its
interest in any Advances to the Granting Bank or to any financial institutions
(consented to by the Company and the Administrative Agent in accordance with the
terms of Section 14.3(a)(i)) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Advances and
(B) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
14.3(a)(ii) may not be amended without the written consent of each SPC affected
thereby.
 
Page 91

--------------------------------------------------------------------------------


(b)  Effect; Effective Date. Upon (i) delivery to the Administrative Agent and
the Alternate Currency Lenders of a notice of assignment, substantially in the
form attached as Appendix I to Exhibit C hereto (a “Notice of Assignment”),
together with any consent required by Section 14.3(a), (ii) payment of a $3,500
fee by the assignee or the assignor (as agreed) to the Administrative Agent for
processing such assignment, and (iii) the completion of the recording
requirements in Section 14.3(c), such assignment shall become effective on the
later of such date when the requirements in clauses (i), (ii), and (iii) are met
or the effective date specified in such Notice of Assignment. The Notice of
Assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment, Loans and
L/C Obligations under the applicable assignment agreement are “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser, if not already a Lender,
shall for all purposes be a Lender party to this Agreement and any other Loan
Documents executed by the Lenders and shall have all the rights and obligations
of a Lender under the Loan Documents, to the same extent as if it were an
original party hereto, and no further consent or action by any Borrower, the
Lenders, the Alternate Currency Lenders or the Administrative Agent shall be
required to release the Assigning Lender with respect to the percentage of the
Aggregate Commitment, Loans and Letter of Credit, Swing Line Loans and Alternate
Currency Loan participations assigned to such Purchaser. Upon the consummation
of any assignment to a Purchaser pursuant to this Section 14.3(b), the Assigning
Lender, the Administrative Agent, the Alternate Currency Lenders and the
Borrowers shall make appropriate arrangements so that, to the extent notes have
been issued to evidence any of the transferred Loans, replacement notes are
issued to such Assigning Lender and new notes or, as appropriate, replacement
notes, are issued to such Purchaser, in each case in principal amounts
reflecting their Commitment, as adjusted pursuant to such assignment.
Notwithstanding anything to the contrary herein, no Borrower shall, at any time,
be obligated to pay under Section 2.14(e) to any Lender that is a Purchaser,
assignee or transferee any sum in excess of the sum which such Borrower would
have been obligated to pay to the Lender that was the Assigning Lender, assignor
or transferor had such assignment or transfer not been effected.
 
Page 92

--------------------------------------------------------------------------------


(c)  The Register. Notwithstanding anything to the contrary in this Agreement,
each Borrower hereby designates the Administrative Agent, and the Administrative
Agent hereby accepts such designation, to serve as such Borrower’s contractual
representative solely for purposes of this Section 14.3(c). In this connection,
the Administrative Agent shall maintain at its address referred to in Section
15.1 a copy of each assignment delivered to and accepted by it pursuant to this
Section 14.3 and a register (the “Register”) for the recordation of the names
and addresses of the Lenders, the Commitment of each Lender, the principal
amount of and interest on the Loans owing to, each Lender from time to time and
whether such Lender is an original Lender or the assignee of another Lender
pursuant to an assignment under this Section 14.3. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Company and each of its Subsidiaries, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by any Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
 
14.4  Confidentiality. Subject to Section 14.5, the Administrative Agent and the
Lenders and their respective representatives shall hold all nonpublic
information obtained pursuant to the requirements of this Agreement in
accordance with such Person’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound commercial
lending or investment practices and in any event may make disclosure reasonably
required by a prospective Transferee in connection with the contemplated
participation or assignment or as required or requested by any Governmental
Authority or any securities exchange or similar self-regulatory organization or
representative thereof or pursuant to a regulatory examination or legal process,
or to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor. In no event shall the
Administrative Agent or any Lender be obligated or required to return any
materials furnished by the Company; provided that each prospective Transferee
shall be required to agree that if it does not become a participant or assignee
it shall return all materials furnished to it by or on behalf of the Company in
connection with this Agreement.
 
Page 93

--------------------------------------------------------------------------------


14.5  Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the Company and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 14.4 the confidentiality of any confidential information described
therein.
 
 
    ARTICLE XV  
NOTICES
 
15.1  Giving Notice. Except as otherwise permitted by Section 2.10(d) with
respect to Borrowing/Conversion/Continuation Notices, all notices and other
communications provided to any party hereto under this Agreement or any other
Loan Documents shall be in writing, including by facsimile or by email and
addressed or delivered to such party at its address set forth below its
signature hereto or at such other address as may be designated by such party in
a notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given when received; any notice, if transmitted
by facsimile or email, shall be deemed given when transmitted.
 
15.2  Change of Address. The Borrowers, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.
 
15.3  Authority of Company. Each of the Subsidiary Borrowers, by its execution
hereof or of an Assumption Letter (a) irrevocably authorizes the Company, on
behalf of such Subsidiary Borrower, to give and receive all notices under the
Loan Documents and to make all elections under the Loan Documents and to give
all Borrowing/Conversion/Continuation Notices on its behalf, (b) agrees to be
bound by any such notices or elections and (c) agrees that the Administrative
Agent and Lenders may rely upon any such policies or elections as if they had
been given or made by such Subsidiary Borrower.
 
 
ARTICLE XVI
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Company, the Administrative Agent and
the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.
 






Page 94

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company, the Subsidiary Borrowers, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.
 
TRIMBLE NAVIGATION LIMITED,

as the Company
 
By: /s/ Rajat Bahri
Name: Rajat Bahri
Title:   CFO

Address:   749 North Mary Avenue
         Sunnyvale, CA 94085
 
Attention:   General Counsel
Telephone No.:   (408) 481-8000
Facsimile No.:  (408) 481-7780
Email:     
 
THE BANK OF NOVA SCOTIA,
                              as Administrative Agent, Issuing Bank, Swing Line
Bank and a Lender
                            
                              By: /s/ Liz Hanson
      Name:  Liz Hanson
      Title:    Managing Director
 
Address:   The Bank of Nova Scotia
                                                           580 California
Street, Suite 2100
                                         San Franciso, CA 94104    
                                       
Attention:    Liz Hanson
Telephone No.:  (415) 616-4153
Facsimile No.:  (415) 397-0791
Email:     liz_hanson@scotiacapital.com









[Signature page to Credit Agreement]



Page 95

--------------------------------------------------------------------------------




THE BANK OF NEW YORK,
as a Co-Syndication Agent and a Lender
 
By: /s/ Elizabeth T. Ying     
Name: Elizabeth T. Ying 
Title:    Vice President
 
Address:    10990 Wilshire Blvd. #1125  
                                                           Los Angeles, CA 90024
 
                              Attention:           
Telephone No.:  310-996-8661
Facsimile No.:   310-996-8667
Email:        eying@bankofny.com
 
 
Notice for borrowings to be sent to the Operations Contact below:
 
Ms. Dawn Herling/Ms. Lora Alleyne
The Bank of New York
Client Management Administration
One Wall Street, 22nd Floor
New York, NY 10286
Phone:  212-635-6742
Fax:     212-635-6399/6877



[Signature page to Credit Agreement]



Page 96

--------------------------------------------------------------------------------




BANK OF MONTREAL, CHICAGO BRANCH
D/B/A HARRIS NESBITT,
as a Co-Syndication Agent and a Lender
 
By: /s/ Naghmeh Hashemifard     
Name: Naghmet Hashemifard
Title:   Vice President

 
Address:     3 Times Square
                  New York, NY 10036       
 
Attention:    Naghmeh Hashemifard   
Telephone No.:   212-605-1438 
Facsimile No.:    212-605-1648  
Email:  naghmeh.hashemifard@bmo.com

[Signature page to Credit Agreement]



Page 97

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Co-Documentation Agent and a Lender
 
By: /s/ Christine de Lima     
Name:  Christina de Lima 
Title:     Vice President  
 
Address:      Bank of America, N.A.   
                                                             600 Montgomery
Street, 13th Floor
                                                             San Francisco, CA
94111
 
Attention:     Christina De Lima   
Telephone No.:  415-627-2453 
Facsimile No.:   415-913-6166  
Email: christina.m.delima@bankofamerica.com





[Signature page to Credit Agreement]



Page 98

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as a Co-Documentation Agent and a Lender
 
By: /s/ Chris R. Hetterly     
Name: Chris R. Hetterly 
Title:    RVP/SVP, Head of Technology Banking Group 
 
Address:  400 Hamilton Avenue 
      P.O. Box 150 
         Palo Alto, CA 94302   
                            
Attention:  Lisa M. Cuppett   
Telephone No.:  650-855-6628 
Facsimile No.:   650-328-0814  
Email:  cuppettl@wellsfargo.com
 

[Signature page to Credit Agreement]



Page 99

--------------------------------------------------------------------------------




 
JPMorgan Chase Bank, N.A.,
as a Lender
 
By: /s/ David Gibbs     
Name:  David Gibbs 
Title:    Senior Vice President 
 
Address:    277 Park Avenue, Floor 16
                 New York, NY 10172   
 
                              Attention:  David Gibbs  
Telephone No.:  212-622-8612 
Facsimile No.:   646-534-3078   
Email:    david.gibbs@chase.com





















[Signature page to Credit Agreement]



Page 100

--------------------------------------------------------------------------------



COMERICA BANK,
as a Lender
 
By:  /s/ Raed Y. Alfayoumi     
Name: Raed Y. Alfayoumi 
Title:    Vice President
 
Address:   Comerica Bank
          Two Embarcadero Center, Suite 300
          San Francisco, CA 94111       
 
                              Attention:          Raed Y. Alfayoumi    
Telephone No.:  415-477-3261 
Facsimile No.:   415-477-3260  
Email:               ryalfayoumi@comerica.com





















[Signature page to Credit Agreement]



Page 101

--------------------------------------------------------------------------------



U.S. National Bank, N.A.,
                              as a Lender
 
By: /s/ Douglas A. Rich     
Name: Douglas A. Rich 
Title:   Vice President 
 
Contact - Credit Matters
Address:  U.S. Bank National Association
         555 S.W. Oak Street, Suite 400
         Portland, Oregon  97204    
                              
                              Attention:          Douglas Rich   
Tel:         503-275-6738
Email:        douglas.rich@usbank.com
Fax:        503-275-5428
  
Contact - Credit Matters
 
Attention:        Lennie Regalado, Commercial Loan Servicing Department   
Tel:        503-275-6738
Fax:          503-275-4600
Email:       lennie.regalado@usbank.com
Address:    555 S.W. Oak Street, PL-7
           Portland, OR 97204














[Signature page to Credit Agreement]



Page 102

--------------------------------------------------------------------------------


 
The Governor and Company of the Bank of Ireland,
as a Lender
 
By: /s/ Frank Schmitt     
Name:  Frank Schmitt
Title:    Senior Manager  
 
By: /s/ David Hickey     
Name:  David Hickey
Title:    Deputy Manager
 
Address:  Lower Baggot Street, Dublin 2   
 
 
 







[Signature page to Credit Agreement]



Page 103

--------------------------------------------------------------------------------


 
Nordea Bank Finland PLC,
as a Lender
 
By: /s/ Gerald E. Chelius     
Name: Gerald E. Chelius
Title:    SVP Credit
 
By: /s/ Henrik M. Steffensen
Name: Henrik M. Steffensen
Title:    First Vice President
 
Address:   437 Madison Avenue, NY, NY 10022   
 
Attention:         Sonia Earle   
Telephone No.:  212-318-9596 
Facsimile No.:  212-750-9188  
Email:             sonia.earle@nordea.com







 





[Signature page to Credit Agreement]



Page 104

--------------------------------------------------------------------------------


 
 
ANNEX I
 
COMMITMENTS AND AMOUNTS
 
Lender                                                                    Amount
of Revolving Loan Commitment
 
The Bank of Nova Scotia
 
 
$27,500,000
 
 
The Bank of New York
 
 
$27,500,000
 
 
Harris Nesbitt
 
 
$25,000,000
 
 
Wells Fargo Bank, N.A.
 
 
$20,000,000
 
 
Bank of America, N.A.
 
 
$20,000,000
 
 
JPMorgan Chase Bank
 
 
$17,500,000
 
 
U.S. Bank National Association
 
 
$17,500,000
 
 
Comerica Bank
 
 
$15,000,000
 
 
Nordea Bank Finland PLC
 
 
$15,000,000
 
 
Bank of Ireland
 
 
$15,000,000
 


